     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 1 of 202
                                                       Vol. I, Page 1


1                         UNITED STATES DISTRICT COURT

2
                         FOR THE DISTRICT OF CONNECTICUT
3

4

5        - - - - - - - - - - - - - - - - x
                                         :
6        UNITED STATES OF AMERICA        :       No.   3:13CR226(RNC)
                                         :
7                   vs.                  :
                                         :
8        DANIEL CARPENTER, ET AL,        :
                                         :       HARTFORD, CONNECTICUT
9                          Defendants.   :       February 16, 2016
                                         :
10       - - - - - - - - - - - - - - - - x

11

12
                                   BENCH TRIAL
13                                   VOLUME I

14

15

16            BEFORE:

17                      HON. ROBERT N. CHATIGNY, U.S.D.J.

18

19

20

21

22

23

24                                           Darlene A. Warner, RDR-CRR
                                             Official Court Reporter
25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 2 of 202
                                                       Vol. I, Page 2


1
         APPEARANCES:
2

3             FOR THE GOVERNMENT:

4                  U.S. ATTORNEY'S OFFICE-NH
                   157 Church Street
5                  P.O. Box 1824; 23rd Floor
                   New Haven, Connecticut 06510.
6                  BY: DAVID E. NOVICK, AUSA
                        NEERAJ PATEL, AUSA
7
              FOR DAVID CARPENTER:
8
                   BROWN, PAINDIRIS & SCOTT
9                  100 Pearl Street, 2nd Floor
                   Hartford, Connecticut 06103
10                 BY: RICHARD R. BROWN, ESQ.
                        CODY N. GUARNIERI, ESQ.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 3 of 202
                                                       Vol. I, Page 3


1

2                               TABLE OF CONTENTS

3

4        WITNESS              DIRECT    CROSS    REDIRECT     RECROSS

5

6

7        STEFAN JOHN CHERNESKI

8         BY MR. NOVICK:        63

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 4 of 202
                                                       Vol. I, Page 4


1                                   9:31 A.M.

2

3                   THE COURT:    Good morning.   This is the Carpenter

4        case.   Would you please state your appearances for the

5        record.

6                   MR. NOVICK:    For the government, David Novick

7        and Neeraj Patel.    Also at counsel table is Special Agent

8        Lynn Allen, Department of Labor.

9                   Good morning, Your Honor.

10                  MR. BROWN:    Good morning, Your Honor, Attorney

11       Richard Brown representing Dan Carpenter, who is present

12       in the courtroom; and also Cody Guarnieri, an attorney in

13       my office who is an assistant in this matter.

14                  THE COURT:    Good morning.

15                  MR. BROWN:    Good morning, Your Honor.

16                  THE COURT:    We are here to begin the trial.

17       There are some matters that I think we need to address at

18       the threshold.

19                  One is Mr. Carpenter's waiver of his right to a

20       jury trial.

21                  MR. BROWN:    Yes, Your Honor.    I've discussed

22       this with counsel for the government.       We both agree, Your

23       Honor, we would want the Court to inquire, Your Honor,

24       though I would state for the record that, prior to today's

25       proceedings, at least on two different occasions I visited
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 5 of 202
                                                       Vol. I, Page 5


1        my client, discussed the -- what I would consider the

2        serious decision as to whether or not to try this case

3        before a jury of 12 so-called peers and/or to try it to a

4        bench trial, that is to try it to the Court.

5                    I'm fully satisfied that he understands what his

6        constitutional right is, and I'm satisfied from our

7        conversation that he believes it is in his best interest

8        to try it to the Court.

9                    And I would also note, Your Honor, that as a

10       result of that, I prepared and filed, I believe, with the

11       Court a waiver of the right to a jury trial.       But it's

12       been some time, Your Honor, since that document was filed,

13       and so I would ask the Court to inquire, Your Honor, to

14       include whether or not he still wants to proceed with the

15       Court trial.

16                   THE COURT:   All right.

17                   Good morning, sir.

18                   THE DEFENDANT:   Good morning, Your Honor.

19                   THE COURT:   I do think that it is incumbent on

20       me to be sure that your decision to waive your right to a

21       jury trial is a decision that you have made knowingly and

22       voluntarily after full and appropriate consultation with

23       your counsel.    So in that context, let me address first

24       whether the decision is fairly found to be a knowing

25       decision.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 6 of 202
                                                       Vol. I, Page 6


1                   Do you understand that you do have a

2        constitutional right to a jury trial?

3                   THE DEFENDANT:    Yes, sir.

4                   THE COURT:    Mr. Carpenter, you are a lawyer, is

5        that right?

6                   THE DEFENDANT:    An attorney by background; yes,

7        sir.

8                   THE COURT:    Have you ever represented a client

9        at a jury trial?

10                  THE DEFENDANT:    No.   I was a tax attorney by

11       background, Your Honor.

12                  THE COURT:    All right.   It's my understanding

13       that you have been a defendant in a previous criminal case

14       tried to a jury?

15                  THE DEFENDANT:    Absolutely, Your Honor.     I had

16       two absolutely terrible nightmarish experiences in Boston,

17       where I saw that no matter how well the trial was going,

18       the government gets to speak last, and they can basically

19       say anything they want during that rebuttal, and I really

20       felt I was the victim of egregious prosecutorial

21       misconduct.

22                  THE COURT:    Okay.   If you want to consult

23       privately, I'll give you that opportunity; if not, I can

24       proceed.

25                  It's up to you, Mr. Brown.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 7 of 202
                                                       Vol. I, Page 7


1                   MR. BROWN:    No, Your Honor, I just wanted to

2        make sure it was either a yes-or-no answer.

3                   THE COURT:    Mr. Carpenter, please understand

4        that if you want to consult privately with Mr. Brown, I'll

5        give you that opportunity now and at any point during this

6        case.

7                   THE DEFENDANT:    Thank you, Your Honor.

8                   THE COURT:    All you need to do is ask, and I'll

9        be happy to accommodate you, okay?

10                  THE DEFENDANT:    Thank you, sir.

11                  THE COURT:    I inquired about your trial

12       experience because I want to be sure you understand that,

13       as a party, you have a right to participate in the

14       selection of the jury; you understand that?

15                  THE DEFENDANT:    Yes, Your Honor.

16                  THE COURT:    And the law would give you an

17       opportunity to challenge members of the jury pool for

18       cause.

19                  THE DEFENDANT:    Yes, Your Honor.

20                  THE COURT:    And you would also have a certain

21       number of so-called peremptory challenges entitling you to

22       strike a person from the jury pool without having to give

23       an answer to the judge as to why you were making that

24       strike.

25                  THE DEFENDANT:    Yes, Your Honor.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 8 of 202
                                                       Vol. I, Page 8


1                   THE COURT:    In this way, the process aims to

2        screen out people who could not judge the case fairly and

3        impartially; you understand that?

4                   THE DEFENDANT:    Yes, Your Honor.

5                   THE COURT:    Indeed, under the law, a person may

6        not be seated as a juror unless the Court is satisfied

7        that he or she can judge the case fairly and impartially

8        based solely on the evidence presented, not on anything

9        else --

10                  THE DEFENDANT:    Yes, Your Honor.

11                  THE COURT:    -- and in accordance with the

12       applicable law.

13                  THE DEFENDANT:    Yes, Your Honor.

14                  THE COURT:    Okay.   There are a number of

15       articles reporting on studies of jury decision-making

16       which claim to show that, in fact, the decision of the

17       jury of 12 is likely to be better than the decision of one

18       person.   These studies reflect that 12 minds taking pains

19       to review evidence with due care are apt to touch all of

20       the relevant pieces of evidence, and further that

21       12 people deliberating with regard to the import of the

22       evidence are apt to come to a fully reasoned conclusion in

23       a way that one person sitting alone cannot.

24                  I have no reason to disagree with those studies.

25       It's been my experience that jurors do a very good job,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 9 of 202
                                                       Vol. I, Page 9


1        and I think that the size of the jury matters.        I think

2        that 12 people are apt to do a better job than one person.

3                   Have you given that consideration?

4                   THE DEFENDANT:    Yes, Your Honor.    Unfortunately,

5        my experience was much different than the study that you

6        just described.

7                   THE COURT:    All right.   It appears to me that

8        you are knowledgeable with regard to your right to a jury

9        trial.   Let me be sure that your decision is voluntary.

10                  Has anybody pressured you to get you to waive

11       your right to a jury trial?

12                  THE DEFENDANT:    No, Your Honor.    Everybody's

13       been very up front and very knowledgeable, just like Your

14       Honor, in describing the advantages of a jury trial.

15                  THE COURT:    Okay.   So you have made a reasoned

16       decision that you think is in your best interest in the

17       circumstances?

18                  THE DEFENDANT:    Absolutely, Your Honor.

19                  THE COURT:    And you would rather have the case

20       decided by the Court than a jury?

21                  THE DEFENDANT:    Absolutely, Your Honor.

22                  THE COURT:    You're satisfied that your counsel

23       have given this matter sufficient attention?

24                  THE DEFENDANT:    I think he's done an excellent

25       job.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 10 of 202
                                                       Vol. I, Page 10


1                   THE COURT:    Thank you.   Please be seated.

2                   Is that canvass sufficient, as far as the

3        government is concerned?

4                   MR. NOVICK:    Yes, Your Honor.

5                   THE COURT:    Thank you.

6                   Is it sufficient from the defense standpoint,

7        Mr. Brown?

8                   MR. BROWN:    Yes, Your Honor.

9                   THE COURT:    All right.   Then I will accept

10       Mr. Carpenter's waiver of his right to a jury trial.        I do

11       request that the waiver be done in writing so that the

12       record is clear, and we should have Mr. Carpenter sign and

13       date a written waiver, okay?

14                  MR. BROWN:    We'll have that for you on Thursday,

15       Your Honor.

16                  THE COURT:    That's fine.

17                  Going on to the next item on my list, there is

18       some question about where Mr. Carpenter will be housed

19       during the trial.    It's my understanding that

20       Mr. Carpenter is currently serving a sentence for which he

21       might be eligible for release from confinement in the

22       custody of the BOP on the basis of the amount of time he's

23       served to date.

24                  Is that your understanding, Mr. Brown?

25                  MR. BROWN:    Well, Your Honor, release from
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 11 of 202
                                                       Vol. I, Page 11


1        custody's kind of a broad statement.

2                   The way I see it, Your Honor, is the fact that,

3        first of all, the Court is correct that my client is, in

4        fact, serving a sentence out of the District of

5        Massachusetts; that his present discharge date, Your

6        Honor, I think both parties agree, is on or about

7        January 26, 2017, which is, of course, less than a year.

8                   As a result of that, from the Bureau of Prisons'

9        point of view, that makes him eligible to have confinement

10       other than in a camp or prison itself, as I understand it,

11       Your Honor.

12                  And as I see it, Your Honor, there's two

13       different things that the Bureau of Prisons does when it

14       becomes short of the sentence.      One is to integrate them

15       back into the community by putting him in a halfway house

16       such as, I'm not sure we still have it, not the one on

17       Jefferson Street, but in the Hartford area, and there's

18       also one in the Waterbury area, I believe; and the other

19       concept, of course, Your Honor, is home confinement, as

20       two alternatives.

21                  What complicates this matter, as I see it, a

22       little bit is the fact that normally this kind of thing is

23       addressed when a person is incarcerated and is doing his

24       sentence and petitions for a modification of the place of

25       confinement.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 12 of 202
                                                       Vol. I, Page 12


1                   This case is complicated because, up until a few

2        weeks ago, my client was at the federal correctional

3        facility in Canaan, the camp -- there's also a prison in

4        the same town, in Canaan.     But he's been at the camp, I

5        think, since his original sentence started in June

6        of 2014; received a three-year sentence, Your Honor, out

7        of the District of Massachusetts; and commenced his

8        sentence in June of 2014; and I might add, since that

9        period of time, to the best of my knowledge, I believe

10       without incident, no tickets or disciplinary action taken

11       against him.    And he's there on the least secured facility

12       that they have at that particular institution.

13                  But what complicates the matters a little bit,

14       Your Honor, is that -- as I understand it, is that the

15       Marshal's Office -- on the direction of the government, as

16       they're required to do at some point -- transported him

17       from Canaan, Pennsylvania, to in this case Wyatt, down in

18       Central Falls, Rhode Island.      Wyatt is a contracted -- has

19       a contractual relationship with the Bureau of Prisons.

20                  And as I went through the various federal

21       statutes, and also the FCR, Your Honor, I determined that

22       it appears to me that there's a distinction between those

23       cases in which the defendant, the petitioner in that case

24       is petitioning from a federal correctional facility and,

25       believe it or not, petitioning from something else such as
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 13 of 202
                                                       Vol. I, Page 13


1        being in the custody of the U.S. Marshals.       They're at

2        this point, as I see it, responsible for him.

3                   I took it upon myself to talk to the acting U.S.

4        Marshal down in New Haven, I think it was, last week or

5        maybe the week before, and I asked him about it from the

6        U.S. Marshals' perspective.

7                   And what he told me was that he believed it was

8        his job at the end of this trial to return my client to

9        Canaan, that is to the facility from which they took him

10       that date that they are responsible for him.

11                  The U.S. Marshals Office believe that it was

12       appropriate to put him in a physical contracted facility,

13       specifically Wyatt, they do house a good number of federal

14       inmates.

15                  On occasion, Your Honor, the U.S. Marshals

16       Office sometimes -- because of concerns, one particular

17       inmate near another inmate -- use and contract with the

18       various facilities here in Connecticut, including of

19       course the one in Hartford, but also, Your Honor, other

20       facilities in the Suffield-Enfield area and this general

21       area.

22                  In my reading of the U.S. Code and the CFR, I

23       pointed out to the Court, Your Honor, that I believe that

24       the code and the statutes distinguish between an inmate

25       who is presently in custody of the Bureau of Prisons and
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 14 of 202
                                                       Vol. I, Page 14


1        somebody who is under the custody of the U.S. Marshals.

2        So that's why it's a little bit different, and that's why

3        the sections that I cited are different than if he was

4        doing his time, for example, in Danbury, and they were

5        just going down there every day and picking him up.

6                   So as best as I can understand it, Your Honor,

7        that this Court -- I mean I guess judges have the power to

8        do whatever they want but -- seems that way sometimes, but

9        at any rate, Your Honor, it seems my interpretation is

10       that the marshals are permitted to furlough someone for up

11       to 30 days if, among the various purposes, one is to

12       attend trial, appear for the trial and attend a trial.

13       And I think I pointed that out in my brief, that section.

14                  But while it's up to the Marshals to do that or

15       not do that, it appears from the regulations that they

16       cannot do it unless there is a request by the appropriate

17       authority, in this case the Court, to recommend to the

18       U.S. Marshals that they release him or otherwise change

19       the facility, for example, to a halfway house.

20                  The reason, Your Honor -- and I have to be

21       honest, I don't normally make this type of request and, as

22       counsel I'm sure will point out, that there are other

23       people that have had trials before this very Court that,

24       on a daily basis, are transported from Wyatt, and I would

25       just put on the record, Your Honor, Wyatt correctional
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 15 of 202
                                                       Vol. I, Page 15


1        facility, I mean the facility located in Central Falls

2        Rhode Island -- having gone down there myself on many

3        occasions, that the average time is an hour and

4        45 minutes, maybe a little less if it's a nice day -- that

5        it's roughly 90-something miles from this facility.        My

6        client this morning, as it happened a week ago when he was

7        inadvertently brought up here, that they get him up

8        4:00 in the morning.     They at some point provide him with

9        food.   He's housed with other inmates in a separate area.

10       He's separated from where he would normally rest.        And

11       then sometime after 6 a.m., they have some sort of

12       breakfast.    They had conflicts this morning.

13                  They then shackle him and transport him, in this

14       case, right up to Hartford.      Sometimes they might go to

15       New Haven first.    In this case they came to Hartford.         I

16       don't know what the general policy is, for which one they

17       go to first, but it's possible he can go to another

18       facility depending on the demands of the Marshal's Office

19       and the inmates of that particular day.

20                  And then ultimately he gets up here and is

21       locked in the Marshals office here.      And at the conclusion

22       of the day, I'm sure the Court is aware, at some point

23       he's re-shackled, and then put into a van, and then driven

24       another 90 miles back to the facility at Wyatt.        From

25       apparently what the government has checked out, he's given
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 16 of 202
                                                       Vol. I, Page 16


1        a sandwich or something that -- something to eat when he

2        gets back to that facility.

3                   Assuming those things are accurate, obviously it

4        doesn't permit my client to have much opportunity to

5        discuss the day's affairs with his attorney or to help

6        prepare for the next day.

7                   What I'm concerned about, Your Honor, is if this

8        was a three- or four- or five-day trial, suck it up, why

9        should you be treated any differently; not that they're

10       necessarily treated great, but that's the way it is.

11                  In this case it's different because counsel for

12       the government has alerted the Court, in response to an

13       inquiry by this Court, that its estimate is approximately

14       20 trial days.    Now, maybe it won't turn out to be that

15       many, he's not locked into that date, but I'm sure he gave

16       a good-faith belief at the time he answered the question

17       as to how long this trial is.

18                  So that's approximately four weeks, Your Honor.

19       And if every day you're dragged in shackles 90-miles two

20       ways, supposed to get some sleep, get up at 4:00 in the

21       morning, I submit, Your Honor, that his ability, as is his

22       constitutional right to assist counsel, is in my mind

23       greatly diminished over the long term.

24                  Now, in this particular case, what also

25       separates it from many other cases is, there's another
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 17 of 202
                                                       Vol. I, Page 17


1        complicating factor, I guess, although I believe helpful

2        factor.   And that is prior to -- my client was indicted

3        December of 2013.    And as a result of that, Your Honor, he

4        was presented to the Court, and he was released on bond.

5        And that bond was secured by property of his wife, who is

6        present, his daughter who is present, their houses.

7                   And what that means, Your Honor, is if he were

8        to take off or commit a crime while out on bond, that

9        these people -- who love him and trust him and know him a

10       lot better than you and I do -- would be subject to

11       forfeiture of their property.      Nevertheless they put it

12       up, Your Honor.

13                  And from the time of his indictment and

14       subsequent superseding indictment, up until June of 2014,

15       whenever he was required to come to court, he came to

16       court, was required to report to the probation.        As far as

17       I'm concerned, he complied with each and every term of his

18       pretrial release.    There's no evidence, by the way, that

19       he suffers from a drug addiction.      There's no evidence

20       that he's ever engaged in a violent act.       And even the

21       prosecutor, I believe, in his reply brief as to why this

22       Court should not grant it, noted, I believe -- counsel,

23       for the record, if I mischaracterize his response -- that

24       they don't perceive that he constitutes a risk to society

25       in terms of, if he were out on bond during the course of
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 18 of 202
                                                       Vol. I, Page 18


1        this trial.

2                    Nor do they argue, I believe, that if he were

3        out on bond that he would flee the jurisdiction.

4        Obviously the Court's concern, that's a significant

5        concern.    He's facing additional time in prison.      But

6        truthfully, he's known that since the day he was indicted.

7                    But there's absolutely no evidence.      His whole

8        family is here in Connecticut, his life is in Connecticut,

9        essentially a lifelong resident of Connecticut, and he

10       loves this area and has no interest in going anywhere

11       else.   So I think even the government concedes that.

12                   It appears to be more of an argument of perhaps

13       the Court's authority to do so, but I'll let counsel speak

14       to their side.

15                   I believe, Your Honor, that if the laws of this

16       country did not want Mr. Carpenter to be out on furlough,

17       and I think he's earned it to his good behavior, then they

18       easily could have made that -- either the Bureau of

19       Prisons could have made that regulation or rule or what

20       have you.

21                   But it appears to the contrary, Your Honor.         In

22       the brief cited by the -- I'm sorry.       In the statute cited

23       by the government, Your Honor, in a footnote on page 3 of

24       the brief, they cite 18 3142 Subsection I, which I did not

25       cite.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 19 of 202
                                                       Vol. I, Page 19


1                   What's interesting about that section, Your

2        Honor, I don't think it's necessarily applicable in this

3        particular case, but what it says is that the Congress, in

4        their infinite wisdom, has considered the concept of

5        people being out while they're facing trial.       No matter

6        what happens to him in this trial, Your Honor, it's going

7        to be a life-altering situation, Your Honor, one way or

8        the other, good or bad.

9                   And what the statute says, Your Honor, is that

10       here's a situation in which the Court may, if it deems it

11       appropriate, provide for a furlough.       And the sections

12       that I cite in my brief, it says the same thing, we just

13       get down to basics, and that is:      Not under all

14       circumstances but under some circumstances it is

15       appropriate for this Court to allow a person to be out,

16       Plan B is at some kind of halfway facility.

17                  I can only state, Your Honor, that Mr. Carpenter

18       has been deeply involved in every aspect of this case.          He

19       calls us on a regular basis.      He's very active when I go

20       down to meet with him.     He's done a lot of homework and

21       whatnot, Your Honor.

22                  When I went down this morning, the first

23       question he asked me was:     They're not postponing this

24       case, are they?

25                  His fear is that they don't move ahead with this
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 20 of 202
                                                       Vol. I, Page 20


1        trial.   So he's keenly interested in seeing this.       And to

2        shackle the guy, which is what's going on, drag him for

3        90 miles one way back and every day, in some cases,

4        totally understandable because we need to worry about what

5        he would do if he's out on the street.

6                   Because while he was ordered to have punishment,

7        and he's serving his sentence down there, it's difficult

8        for me to come up with reasons as to why things for this

9        trial -- which is a very complicated trial which is, quite

10       frankly, one of counsel's reasons for having the Court

11       trial -- is if you look over here, you can see the volumes

12       of documents that the government intends to introduce.

13                  It would be extremely helpful in his defense to

14       be able to have the Court have him come back to the office

15       or meet early in the morning, whatever we do, if we get

16       tired after eight hours.

17                  But that's what I normally do with my clients,

18       Your Honor.    And from a practical point of view, it's

19       difficult when a man has to get up early and gets dragged

20       back to that prison down there.

21                  Now, some have said:     Well, why not lock him up

22       at Hartford Correctional Center.

23                  I think the Court, in a comment to counsel,

24       raised that.    I asked my client about that.     I went down

25       to see him Friday return, and I asked him about that.           And
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 21 of 202
                                                       Vol. I, Page 21


1        here's his concern:     His concern is, he has some access;

2        having been at Wyatt for a few weeks now, he has some

3        sense of the facility itself.      They had a lockdown

4        24 hours yesterday, and it apparently lifted around 3:00.

5        And about 3:01, I got a phone call from Mr. Carpenter to

6        discuss the case.

7                   And one of his concerns is, he has some papers

8        down there.    And I do bring him some documents

9        periodically.    I haven't brought him all the documents

10       because -- I don't know, I hadn't, but I brought those

11       that I believed to be important, to see him.       And maybe

12       the Court can inquire, because he does want to speak to

13       the Court if he may, Your Honor.

14                  But I just feel, Your Honor, that there really

15       isn't a reason to keep him locked up during this period of

16       time.   It's not a question of escaping 20 or 30 days off

17       his punishment.    If he gets convicted, you'll let him out,

18       throw another 30 days on top of it, make up for it.        I

19       don't care.

20                  This is a very important case to him.       It's life

21       altering, as I mentioned.     And I see no reason other than

22       logistical as to why he can't be released.

23                  So I'm simply asking the Court to make the

24       strongest recommendation the Court can make, and hopefully

25       the U.S. Marshal's office respects the Court enough that
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 22 of 202
                                                       Vol. I, Page 22


1        if the Court feels it's appropriate for him to be released

2        during this period of time that they will honor that.

3                   THE COURT:    Specifically, are you asking for

4        release to a halfway house or to home confinement?

5                   MR. BROWN:    Your Honor, let me just start off

6        with, the answer to that is yes, even though you put in

7        the alternative.    By that what I mean, Your Honor, is I

8        intentionally had his wife show up today.       If it would be

9        home confinement, that he would be required to wear

10       electronic bracelet around his ankle, you know, subject to

11       monitoring 24/7; that he would be restricted to either

12       being at home -- and his wife has indicated that if the

13       Court were to see fit to let him out, that she would be

14       put under oath and would represent to the Court subject to

15       contempt of court, whatever, that should my client not

16       return to the facility or not stay in the facility, except

17       if they were going to church because he is a religious

18       person, or to his health or to counsel, that he is

19       required 24/7 to be in except for Court, that that would

20       satisfy any concerns.     But I brought her here in case

21       there were any questions the Court wanted to ask, or if

22       you were willing to do that.

23                  The other thing I want to be clear about on the

24       record, Your Honor, is that the terms and conditions of

25       his release in this particular matter have not changed,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 23 of 202
                                                       Vol. I, Page 23


1        meaning that I suppose I could have sought, because he was

2        locked up, to remove the liens on the properties or

3        whatever.    We didn't do that and, as counsel for the

4        government has pointed out, those things appear to be

5        still in operation.

6                    The reason I say that, Your Honor, is that I

7        suppose the fallback position is a halfway house.         And to

8        be honest with you, I'll take the halfway house over

9        Wyatt, as long as he has access to a phone and some

10       ability to have in his possession evidence and documents

11       that he can review that would be practical.       And I

12       certainly -- any other conditions you want to put on, he

13       would obviously honor those conditions.

14                   It's just that -- and I'd ask him to speak about

15       it himself, but while it may appear that that makes sense,

16       and I know the government is willing to, according to what

17       they put in their document, according to the conversations

18       that I've had, going to do what they can to put him in the

19       Hartford correctional facility if that's what

20       Mr. Carpenter wants.     And while I appreciate that,

21       Mr. Carpenter can speak to, and I'd ask that he speak now,

22       as to why that would not be in his best interest.

23                   THE COURT:   All right, thank you.

24                   THE DEFENDANT:   First, I'd like to thank Your

25       Honor for giving me the opportunity to be heard on what I
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 24 of 202
                                                       Vol. I, Page 24


1        feel is a very important issue.      I appreciate my counsel

2        talking about the fact that I'm shackled and go back and

3        forth in the commute.     Honestly, that's not my real

4        concern, and the people at Wyatt are great professional

5        people.   I was never handcuffed at Canaan, never.       I was

6        allowed to report to Canaan, self-report to Canaan.        And

7        it is a camp, it's very open.

8                   If I was assigned to Watkinson House on Collins

9        Street, I could literally walk to the courthouse, I could

10       walk to my attorney's office every day.       I used to do

11       three miles every day walking around the Canaan compound.

12       So even though it's a bit of a walk from Collins Street to

13       the courthouse, I could easily do that.

14                  But the reason that I'm asking for home

15       confinement is because, in my situation, my actual home

16       confinement date is October 10.      The government refers to

17       it as September.    As of October 10, I would have been sent

18       directly home.

19                  What everybody in the camp does is, they talk to

20       their case manager, and they ask to get extra

21       halfway-house time.     Under the Second Chance Act of 2007,

22       every inmate, good, bad or indifferent, is entitled to

23       12 months of halfway house.

24                  So if I only got 8 months return from

25       October 10, that would have been February 10.        Had it not
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 25 of 202
                                                       Vol. I, Page 25


1        been for the indictment in the Connecticut case, I would

2        be just like every other inmate, talking to my case

3        manager every day to see if he could process the paperwork

4        to get me to the halfway house.

5                   The thing that bothers me about this whole

6        situation is that the government knows about 5980; the

7        government knows about 573; and even in their brief they

8        brought up 3142, which I didn't know anything about, so

9        that even some of these poor home who were being detained

10       at Wyatt prior to their hearings, they can petition the

11       Court and say:    It's just not fair, I should be allowed to

12       be released, I should be on bond.

13                  I was -- as my attorney says, I was already on

14       bond in this case.     So my real feeling here, and I'm going

15       to apologize to the Court up front because, as my attorney

16       said, we were locked down all day, right after my wife

17       visited on Valentine's day.      We normally get locked down

18       at 11:00 to 12:00, and then there's a 3:00 count, which

19       means you're in your cell.     You can't do anything.     You

20       can't be on your phones or anything.

21                  So at 10 after 4:00, I was literally running

22       down the stairs, as the attorney said, so I could be the

23       first one to call my attorney, call my wife.       As I was

24       bolting down the stairs, in came seven or eight COs,

25       saying:   Back to your cells, back to your cells, you're
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 26 of 202
                                                       Vol. I, Page 26


1        locked in, you're locked in.

2                    And literally we were locked in for 24 hours

3        from 4:10, when they locked us down to, 4:10 the next day.

4        And the first phone call I made was to my attorneys,

5        because I knew my wife would be worried they hadn't heard

6        from me, and my attorneys hadn't heard from me, even

7        though I told them I was going to be going over all these

8        notes.

9                    Now, Your Honor knows that February 5, there was

10       a snowstorm; and then February 8, there was a snowstorm;

11       and I was woken up at 4:00, and tried to explain to

12       everybody, you know, from the CO that woke me up at

13       4:00 in the morning to the marshals downstairs that:        No,

14       no, the judge has postponed the trial, the judge has

15       postponed the trial.

16                   No, you're on the schedule today, today is jury

17       selection.

18                   You couldn't explain to anybody.     And I want to

19       express my gratitude to Your Honor, because when I got

20       here the marshals said:     No, we can't call your wife,

21       can't call your attorney, but you have the ability to talk

22       to the judge.

23                   They said:   Sure, we can call the judge's

24       chambers.

25                   Well, will you please have him call my attorney,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 27 of 202
                                                       Vol. I, Page 27


1        Dick Brown.

2                    And they said:    Fine.

3                    And I understand Your Honor did do that, and I'm

4        extremely grateful.

5                    What bothers me is that, you know, this whole

6        journey began, no one gave me the chance.       Once Your Honor

7        denied all of the motions we did, unbeknownst to me, the

8        government filed a writ detainer, which means that after

9        count, December 29, they came and got me out of my bunk

10       and said:    You're being shipped out tonight.

11                   They told me to put a duffle bag together, get

12       all my things together.      And literally they took that

13       duffle bag from me when I went up to the penitentiary, I

14       was stripped down, stripped naked, put into a flimsy paper

15       pajama bottom and a T-shirt.      And even though it was below

16       freezing outside, I was you know, shackled -- you know,

17       it's your arm shackles, shackles around your waist, leg

18       irons -- and I was let out.      And that was the first time

19       in this entire experience that I'd ever been shackled.

20                   I was put on a bus to Brooklyn.     Nobody even

21       told me it was a bus to Brooklyn.      So about 4:00 in the

22       morning I arrived at Brooklyn MDC.      And that began this

23       nightmarish experience.      But Brooklyn MDC, you at least

24       have access to internet, BOP.      It took a few days to get

25       my phone set up to get internet access, but Brooklyn is
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 28 of 202
                                                       Vol. I, Page 28


1        part of the BOP system, and so I was able to communicate

2        with the outside world.

3                   I did not get any medical treatment, did not --

4        every pill line that went up, I said:       I need to get my

5        meds.

6                   They didn't allow me to take my meds from

7        Canaan, and they said:     You have to put in a request, you

8        have to put in a request.

9                   I must have put in 14 requests.      I tried to get

10       my wife and my attorneys, I even tried to say:        Could I

11       have access to the law library.

12                  And they said:    No.   Because you're in transit,

13       you don't have access to the library.

14                  Same thing happens eight days later, and

15       certainly all of my legal stuff was attained.        And, Your

16       Honor, if I seem to be waxing poetic about Canaan, I was

17       taken from the comfort of my cubicle, the staff there, the

18       warden there.    I was the only person allowed to have a

19       bunch of Redwells on my desk.      No one else was allowed to

20       have as many books and Redwells.

21                  The case manager and the case counselor there

22       allowed me to have three full boxes under my desk of all

23       my legal work.    And Attorney Brown and his staff would

24       keep sending me documents in so I would be updated.

25                  Now that I've begun this odyssey to Brooklyn,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 29 of 202
                                                       Vol. I, Page 29


1        and then to Wyatt, I haven't even gotten Your Honor's

2        opinions on the 18 different motions we've had, didn't get

3        any of those.

4                   So it's a constant lockdown situation, and the

5        only thing we have access to at Wyatt is the phones.

6                   Now, the interesting thing is, there's one

7        antiquated law computer that we have access to.        Somebody

8        spilled a soda on it.     And since I was at Wyatt until last

9        week, the infamous inmate, Martin Frankel, would occupy

10       that computer from 9:00 in the morning until 9:00 at

11       night, except when we were locked down.

12                  So nobody had access to looking up cases or

13       doing things.    But unlike Canaan, where you could print

14       out cases and things that you looked up on the law

15       computer, you'd have to talk to the CO, the correctional

16       officer, to have them print out a case for you.        So there

17       is no access to any internet or email.

18                  Now, you know, to be honest with you, Attorney

19       Brown threatened me that if I ever sent him one more quote

20       from Justice Brandeis, he'd stop reading my emails.        But

21       he and his staff have been excellent in responding to my,

22       you know, dozens of emails every day from Canaan.        And you

23       know, my wife was able to get emails from me.

24                  Now, unfortunately, I just have a phone, and

25       filing my reply brief on my 2255 up in Boston, I literally
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 30 of 202
                                                       Vol. I, Page 30


1        had to spend about a thousand dollars because I dictated

2        my entire 2255 reply brief.      Because there is no internet

3        access at Wyatt, so you are allowed unlimited phone time.

4                   But now let me tell you the story of what was

5        really upsetting to me.     Because after we had the

6        experience of being dragged up here, shackled, and

7        spending the entire day in the detention center -- and

8        there are signs all over the place saying, "Sexual assault

9        is not part of your sentence" -- well, I got to be honest

10       with you, being shackled, sent to Brooklyn and sent to

11       Wyatt, and being there for five, six weeks, that wasn't

12       part of my sentence either, out of the Boston case.

13                  And as Attorney Brown said, and as the

14       government acknowledges in his brief, I would have been

15       eligible for home confinement in September-October of this

16       year.   If you just subtract 8 months from that, not even

17       getting the full 12 months, and if Your Honor would call

18       the warden or talk to Mr. Gibson, the camp administrator,

19       they would tell you that I've been an ideal inmate; and

20       that if I'm not the most popular and respected inmate

21       there, I'm definitely in the top three or four.

22                  And the fact is, if anybody was going to get

23       eight, nine or ten months of halfway-house time, it would

24       have been Dan Carpenter.

25                  As I explained to my attorney, the reason why --
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 31 of 202
                                                       Vol. I, Page 31


1        and I know in the government's brief they acknowledge that

2        they've got the power to send me to Hartford or Enfield.

3        That would just be starting the nightmare all over.

4        Because now at Wyatt, I do have friends, I do have

5        commissary, I do have -- it took me five days to get

6        Attorney Brown and my wife on the phone list.

7                   So when I got to Wyatt, I was locked down for

8        72 hours, which means you're not allowed out of your cell.

9        And then because there was a fight in the pod that I was

10       being sent to, literally we got there in the middle of the

11       night, and we hadn't showered or anything else, and we

12       said:   You know, could we take a shower, could you please

13       get my wife and attorney on the phone list.

14                  And the guy said:     No, I can't do anything for

15       you.

16                  So we were actually locked down for another

17       48 hours because of a fight that happened in the pod.

18                  So there's these lockdowns all the time.       And

19       after the experience I had of being dragged up to Hartford

20       shackled, the very next day someone broke the phones.           So

21       not only were the phones not working, I had no contact.

22       And because somebody had broken the phones, we were locked

23       down again.

24                  So this past week. in putting together this

25       information for Your Honor, I've literally been locked
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 32 of 202
                                                       Vol. I, Page 32


1        down five days out of seven, and have not been able to

2        have any contact with anybody.      If I was to go to Hartford

3        or Enfield, granted the commute would be easier than

4        Wyatt, but that's not the point.      I wouldn't have access

5        to a computer there, I wouldn't have access to the

6        2,000 exhibits that the government plans, I wouldn't have

7        access to my attorneys, I would not be able to prepare my

8        defense or assist my attorneys in aiding in my defense.

9                   So not only do I think I'm going to have another

10       bad trial experience, I won't have a fair trial, I won't

11       be able to assist my own counsel assisting me in my

12       defense because I won't have access to them.

13                  So at least if I was at Watkinson House on

14       Collins Street, you know, my wife could pick me up; I

15       could walk; I could basically have access to a phone; and

16       then I would certainly be able to have access to a

17       computer so I could look at the volumes of the evidence.

18                  So the thing that I'm frightened about is that

19       if I stay at Wyatt rather than home confinement, I'm going

20       to be in a situation where I will be behind the eightball

21       again, not be able to assist my attorneys.       So as much as

22       I hate the commute, as much as I hate getting up at

23       4:00 in the morning and getting back at 8:00 at night, at

24       least I have friends at Wyatt that save a dinner for me,

25       save commissary for me and take care of me, even in the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 33 of 202
                                                       Vol. I, Page 33


1        lockdown situation.

2                    So it's the fact that there's no email access or

3        internet access at Wyatt that makes it untenable for me to

4        be there during a 20- or 30-day trial.

5                    THE COURT:    Thank you.

6                    Let me hear from the government, please.

7                    MR. NOVICK:   Your Honor, I think off the bat --

8        and I'm not going to speak as long as counsel and

9        Mr. Carpenter did, because I think we've responded to all

10       of these points in our briefing.

11                   What I would add is that, ultimately, I don't

12       think that the question here is, as Mr. Brown seems to

13       want to put it, what's the reason not to do this.        There

14       needs to be an affirmative reason to do this in light of

15       the fact that the defendant is in prison.       He's in prison

16       because of a crime he committed that was prosecuted in

17       Massachusetts.    He was sentenced to prison by a judge up

18       there.   He had victims in that case, millions of dollars

19       involved.    Whatever the defendant's view of that case,

20       he's serving a sentence like other defendants that have

21       come before this Court before in trials while they were

22       serving other sentences.

23                   So we start from that, that there are other

24       interests involved which the government has no involvement

25       in.   This U.S. Attorney's Office, we don't represent the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 34 of 202
                                                       Vol. I, Page 34


1        victims in that case.     So I have problems, as I indicated

2        in the briefing, simply saying to the Court:       We're fine

3        with this, we're fine with the defendant essentially

4        getting, on a 36-month sentence, a month or two off of

5        that in order to be here.

6                   The second point is, Your Honor, that the

7        statute 3624, 18 USC 3624, is the Second Chance Act.

8        That's the provision of the code.      That's the codified

9        version of the Second Chance Act that says that the

10       defendant would be eligible for the halfway house at a

11       year, not meaning he's going to go into it, but eligible;

12       and after 10 percent of his sentence left in this case, or

13       the lesser of 10 percent or six months, he could go on

14       home confinement.    So we're not talking about home

15       confinement as an option under the BOP regulations.

16                  The BOP has their own procedures.      I'd have to

17       find an appropriate halfway house with the defendant

18       needs, society needs, has to apply, has to be a bed

19       available.    Ultimately it's a BOP process, BOP decision.

20       And not everybody gets to go into a halfway house.        It has

21       to be their decision, based on everything they know, and

22       BOP isn't represented here today.

23                  The defendant can make whatever application and

24       statements he wants to make about his standing or statute

25       or the likelihood of being granted that BOP halfway-house
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 35 of 202
                                                       Vol. I, Page 35


1        application, but the BOP isn't represented here.

2                   Which brings me to my next point.      Which is that

3        this is ultimately I think, Your Honor, an academic

4        discussion.    I did not reach out to the BOP upon -- or I

5        did not reach out to Canaan, I should say, upon receiving

6        the defendant's motion.

7                   I did, like Mr. Brown, have a conversation with

8        somebody from the marshals, the chief deputy, who

9        indicated that he did not believe -- because he is not the

10       primary custodian of this defendant, he is holding this

11       defendant for the Court as a convenience so that the

12       defendant doesn't have to drive up 84 to Canaan every day

13       back and forth for trial.     This is the way it works.

14                  And so he's being primarily detained by the BOP,

15       and he's being held at Wyatt by the marshals as a

16       convenience for the Court.

17                  I also, after filing our response, got a phone

18       call from the executive officer to the warden at Canaan,

19       who indicated that the positions helped by the government

20       here, as expressed in the motion, in the motion response,

21       were consistent with the opinion of Canaan, that they had

22       their own procedures, and if -- but that they did not have

23       any intention, Your Honor, of agreeing to release the

24       defendant on a furlough or whatever at this time for a

25       myriad of reasons, one of which is the fact that he stands
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 36 of 202
                                                       Vol. I, Page 36


1        indicted for a separate crime now.

2                   And at any rate, Your Honor, they had no

3        intention -- they were originally going to reply, Your

4        Honor, but they indicated to me that the individual -- the

5        individual I spoke with thought that the government

6        articulated the position that they would have had well.

7        For the record, I did not notify Canaan of this motion.

8        My understanding is that Attorney Brown sent a copy of his

9        motion to Canaan, which is what triggered the phone call

10       to me.

11                  Your Honor, counsel mentioned our reference to

12       18 United States Code, Section 3142I.       The reason we put

13       that reference in our motion was not to tell the Court

14       what the Court likely already, knew which there was this

15       provision that permitted release for a pretrial detainee.

16       It was because there are all these -- all the cases on

17       this general subject area don't fall within the second

18       chance -- or I should say, don't fall within the furlough

19       provision related to BOP, they fall in the context of

20       pretrial detention.

21                  And the reason we raised that is because all of

22       the cases on the subject of the pretrial detention

23       involved denials of release, and courts are saying in

24       cases equally as complicated, if not more complicated than

25       this one, that release was not necessary for a fair trial,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 37 of 202
                                                       Vol. I, Page 37


1        Your Honor, and I think that's the case here as well.

2                   I certainly understand what the defendant is

3        saying.   I certainly understand why the application is

4        being made.    Shackles are not, Your Honor -- I don't think

5        that the judge, when he sentenced Mr. Carpenter in

6        Massachusetts, did so with a "no shackle provision."

7                   It's prison.    It's not intended to be, you know,

8        an easy experience.     Nevertheless, Your Honor, the

9        defendant was sentenced to prison.

10                  Ultimately, Your Honor, I don't think that the

11       defendant has articulated anything out of the ordinary,

12       anything to warrant his release here, given the fact that

13       he is serving a sentence that a judge in another district

14       imposed upon him, and he's dealing with the same types of

15       issues that I suspect, if we gave voice to any number of

16       other prisoners who had to stand trial before the Court,

17       probably would say very similar things, if not more

18       difficult things because they wouldn't have had what

19       appears to be a much easier experience at the camp until

20       Canaan.

21                  And the last thing I'll say, Your Honor, we

22       touched upon in the brief is, we are now exactly two years

23       down, a little over two years down the road from the

24       initial indictment in this case.      The defendant has had a

25       predominant amount of discovery for a long time.        And if
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 38 of 202
                                                       Vol. I, Page 38


1        the defendant felt like he needed more time -- that is not

2        what I understand him to be saying, I understand him to be

3        saying he wants to go forward now, but there are other

4        remedies if the defendant doesn't feel he has enough time

5        with the pertinent documents.

6                   We're not sitting on Fridays in this case, Your

7        Honor.   That's an opportunity -- except for this Friday,

8        that's an opportunity for the defendant to work with his

9        counsel.

10                  I did speak to the head deputy marshal here in

11       Hartford, who is -- although it's much of a -- it's a

12       strain on his office to have to bring the prisoner,

13       Mr. Carpenter, as well as other people back and forth,

14       different local facilities as opposed to receiving the

15       van, he was willing to do whatever the Court felt was

16       best, and would have done it if the government had asked.

17                  So I appreciate that.      But I think that's the

18       remedy here, Your Honor, the defendant has to decide.           He

19       has to weigh the different options as to what he

20       ultimately wants.    And Your Honor would ultimately -- I

21       don't think there's enough here to warrant a release.

22                  THE COURT:    All right.   Thank you.

23                  MR. BROWN:    Can I just make a couple comments?

24                  THE COURT:    Briefly, please.

25                  MR. BROWN:    I just want to make clear on the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 39 of 202
                                                       Vol. I, Page 39


1        record, Your Honor, while it's true we received a lot of

2        documents a ways back, it's equally true that there's been

3        a steady stream as required of documents as they come in

4        the control and possession of the government to us, and

5        that flow has not stopped as recently as this past week.

6        We constantly get different things.

7                   And then the final point simply is that if the

8        intent of the Congress was not to permit these types of

9        situations to give the Court the authority, then the

10       sections that I cite have no meaning, and so I believe

11       that it is in the discretion of this Court.

12                  Thank you.

13                  THE COURT:    Okay, thank you.

14                  I don't claim to be as well informed as to the

15       applicable law and regulations as I would wish to be, but

16       let me respond to your respective positions.

17                  I think that the defendant's request is

18       reasonable, given the anticipated length of the trial and

19       the volume of discovery and the volume of evidence.

20                  The parties have indicated to me that both sides

21       view this as a relatively complicated matter.        This was a

22       factor in the parties' analysis of the question whether it

23       should be a bench trial.

24                  I'm prepared to accept the characterization.

25       Given that it's submitted jointly.      So in addition to the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 40 of 202
                                                       Vol. I, Page 40


1        length of the trial and the scope of the discovery in

2        evidence, it's a complex matter.

3                   These factors distinguish it from the cases that

4        I typically see involving people who are temporarily

5        detained at Wyatt.     Those cases tend to be significantly

6        shorter with a much narrower scope of evidence, and they

7        tend to be relatively uncomplicated.       Add to that the

8        defendant's representation, confirmed by his counsel, that

9        he is an active participant in the defense, a

10       representation I credit, I think that the case is further

11       distinguishable on that basis.

12                  I don't mean to suggest that other defendants

13       don't participate, but I think you understand what I mean.

14       We have a white-collar prosecution involving what is said

15       to be a complex fraud.     And for that additional reason, I

16       think the case needs to be viewed differently from the

17       ordinary case that we see when it comes to the defendant's

18       housing during trial.

19                  Beyond that, I think based on my own experience

20       that having Mr. Carpenter at Wyatt ultimately would tend

21       to impair his ability to participate effectively in his

22       defense, maybe not this week, but I do think that at some

23       point during what is expected to be a very lengthy trial.

24                  I think even an early riser would begin to show

25       signs of wear if he had to get up at 4:00 in the morning
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 41 of 202
                                                       Vol. I, Page 41


1        and make that 90-minute journey to sit through a long

2        trial, and then make the 90-minute journey back, arriving

3        at 8:00 in the evening.

4                   So I think the defendant's request is

5        reasonable.    I think that it would help the trial process

6        if he were housed locally.

7                   Please understand that the Court, as a court,

8        has been trying for a long time to try to come up with an

9        alternative to Wyatt, precisely because it is so far from

10       here, and I consider Mr. Carpenter's request in that

11       context.

12                  For me then the question becomes:      What

13       authority do I have in the matter?

14                  And again, it's not clear to me, but it appears

15       that my authority is limited to making a request

16       presumably of the warden at Canaan, which the warden is

17       free to reject.

18                  In the ordinary course, judges make

19       recommendations to the BOP with regard to such things as

20       where a person should be designated to serve his or her

21       term of incarceration.     And the BOP tends to give

22       respectful consideration to the judge's recommendations,

23       but by no means are they binding on the BOP.       And it has

24       happened more than once in my experience that I've gotten

25       letters telling me that my recommendation was not going to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 42 of 202
                                                       Vol. I, Page 42


1        be followed.

2                   Assuming that I have the authority to make a

3        recommendation, the question becomes:       Why not make a

4        recommendation if having Mr. Carpenter in a halfway house

5        would make for a better, a fairer trial, and avoid a claim

6        that his right to participate effectively in his defense

7        had been impaired?

8                   I would not be inclined to make that

9        recommendation if it meant that I would be asking the

10       warden to, in effect, commute Mr. Carpenter's sentence.

11       It's not my place to do that.

12                  On the other hand, if under 18 U.S. Code,

13       Section 3624, Mr. Carpenter would be eligible for a

14       halfway-house placement in any event, and I would

15       therefore be recommending favorable consideration on a

16       matter that the warden would be able to take up in the

17       ordinary course, that's different.      If in that instance

18       I'm not, in effect, asking that his sentence be commuted,

19       then I'm open to making the recommendation.

20                  On that point, Mr. Novick, let me be sure I

21       understand your position.

22                  Did you say that if I were to make that

23       recommendation, I would be, in effect, asking that his

24       sentence be shortened by some period of time?

25                  MR. NOVICK:    My point, Your Honor, was if the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 43 of 202
                                                       Vol. I, Page 43


1        Court was -- I think there are two issues here.        I think

2        there's a question of what the defense, I thought, was

3        requesting was a furlough.     A furlough would mean not a

4        halfway house, a release to whomever, would not be in any

5        incarceratory framework, halfway house or otherwise, would

6        go home for some period of time; and yet during that

7        period of time that he was at home during the pendency of

8        the trial, he would still receive credit for the time that

9        he's out on furlough.     In other words, that would count

10       against his 36-month sentence.

11                  As far as a halfway house, I suppose the Court

12       could recommend a halfway house, but I don't know of a

13       provision that would allow this Court to release the

14       defendant to a halfway house.

15                  I think what would have to happen is, Mr. Brown

16       can correct me if I'm wrong, that he would have to make an

17       application to the warden through the normal course, for

18       Mr. Carpenter to be released to a halfway house, and then

19       perhaps the Court here could weigh in on whether that

20       application ought to be granted.

21                  But I understood -- and I may be wrong, but I

22       understood that what the defense was requesting was a

23       furlough under the act.

24                  THE COURT:    Focusing on the effect that a

25       halfway-house placement would have on Mr. Carpenter's
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 44 of 202
                                                       Vol. I, Page 44


1        sentence, is it your understanding that, under the

2        statute, the BOP has authority to place Mr. Carpenter in a

3        halfway house now?

4                   MR. NOVICK:    Yes, Your Honor.    With 12 months

5        left to go, he is eligible for a halfway house.        He would

6        have to be -- he would have to go through whatever

7        procedures, there would have to be space availability for

8        the defendant, and I don't understand -- I don't know that

9        to be a one-day kind of process.

10                  THE COURT:    Okay.   Well, let's leave it this

11       way:   On the assumption that Mr. Carpenter's sentence

12       makes him eligible for release to a halfway house now, I

13       would be inclined to recommend that the BOP exercise its

14       discretion to designate him to the a halfway house in

15       order to facilitate this trial.

16                  I know that the government has to be concerned

17       about the victims in the District of Massachusetts case,

18       and I respect the government's concern, but if under the

19       law a person in Mr. Carpenter's position is eligible for

20       release to a halfway house, then so be it; and if indeed

21       he has earned consideration for halfway-house placement

22       based on his good behavior, and the BOP is inclined to

23       make that placement, then I think that's fine.

24                  I think that, at that point, Mr. Carpenter is no

25       better off because of the pendency of this case, but no
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 45 of 202
                                                       Vol. I, Page 45


1        worse off because of the prior conviction; and as he

2        points out, he is entitled to the presumption of

3        innocence; he appears to pose no risk to the community nor

4        any risk of flight; and if it weren't for his current

5        sentence, he would be at home.

6                   So in that context, I think that people need to

7        do whatever can be done promptly to expedite this process.

8        And if you will keep me informed, I'll make a timely

9        recommendation, okay?

10                  MR. BROWN:    Your Honor, if I may, just the only

11       claim I'd like you to hear, or at least have the Court

12       acknowledge on the record, is the concept about furloughs

13       is applicable to anyone with a year or less, except

14       typically if there's a detainer or other pending criminal

15       charge, then they're not eligible.

16                  So I take it that the Court understands that

17       and, notwithstanding that, still would recommend the

18       furlough, at least to the extent of the conclusion of this

19       trial -- or rather transfer to the halfway house.

20                  And I would note just for the record, Your

21       Honor -- it's on page 4 of my brief of my request -- that

22       I do suggest in the alternative a halfway house.        So while

23       the emphasis was on a furlough at home, our fallback

24       position was the halfway house, Your Honor.

25                  THE COURT:    I don't want to misspeak, I don't
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 46 of 202
                                                       Vol. I, Page 46


1        want to get hung up on what might be terms of art.        My

2        point is, as I just said, if Mr. Carpenter can be placed

3        in the halfway house, that will be helpful to him and to

4        the government and to me in this trial process; and if he

5        were to be released, he would be no better off and no

6        worse off.    And that, to me, is where we are ought to be.

7        So whatever the technical terminology might be, that's the

8        gist of my position.

9                   MR. BROWN:    I understand.

10                  MR. NOVICK:    I understand, Your Honor.     And the

11       point I made was, we're not now talking furlough.        So I

12       know -- I want to make sure I'm doing what the government

13       is obliged to do here.     That counsel will make an

14       application for a halfway-house placement through BOP and

15       direct -- once we find out how the application process

16       works, allow the Court an opportunity to make a

17       recommendation.

18                  THE COURT:    Right, correct.

19                  And, Mr. Brown, you're authorized to state in

20       your application that, at the hearing today, I stated that

21       the Court would support the request, and that a letter to

22       that fact will be forthcoming.

23                  And, Mr. Novick, if there's anything you can do

24       to facilitate this within the Department of Justice, that

25       would be helpful to me.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 47 of 202
                                                       Vol. I, Page 47


1                   And I would ask the Marshals Office, perhaps

2        with the help of the probation office, to determine

3        whether there is, in fact, a space available at Watkinson

4        house.

5                   THE MARSHAL:    Yes, Your Honor.

6                   THE COURT:    Why don't we take a recess.

7                   Is there anything else we need to take up

8        preliminarily?

9                   MR. BROWN:    Yes, Your Honor, very quickly, I

10       have filed a motion for sequestration with respect to

11       witnesses, and ask the Court to rule on that.

12                  THE COURT:    That would be granted.

13                  MR. NOVICK:    Your Honor, I would just ask for

14       the exemption allowed as for the case agent to sit with

15       us.

16                  THE COURT:    Yes.

17                  MR. NOVICK:    Thank you, Your Honor.

18                  We can deal with this after the break, there's

19       one other issue to take up preliminarily.       The first

20       witness we're going to call is Stefan Cherneski, and he

21       was previously represented by Mr. Brown.       Not on a

22       directly related matter, but related enough that he ought

23       to be canvassed.    We can give the Court more information

24       about that after the break.

25                  THE COURT:    Okay.   We'll take a recess.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 48 of 202
                                                       Vol. I, Page 48


1                   We'll be in recess for 20 minutes.

2                         (Whereupon, a recess followed)

3                   THE COURT:    Mr. Novick?

4                   MR. NOVICK:    Your Honor, preliminarily, we

5        wanted -- a couple of issues.      One we wanted to raise for

6        the Court:    A few years ago, as the Court is well aware

7        now, the IRS searched the 100 Grist Mill Road offices as

8        part of its separate investigation.

9                   In connection with that -- Mr. Brown can

10       probably speak more intelligently than I can --

11       Mr. Cherneski -- who was an employee, an entity there --

12       obtained representation or was looking for representation

13       and spoke to Mr. Brown.     I don't know whether he, in fact,

14       was retained or what the sort of circumstances were, but I

15       know that they at least had a conversation.       My

16       understanding is they had a conversation about that.

17                  After talking to Mr. Brown, looking at whatever

18       documents we had in our possession, speaking to the

19       witness, I don't believe that there is an actual conflict

20       here.

21                  Out of an abundance of caution, it's my

22       understanding Mr. Brown is going to have his co-counsel do

23       the cross-examination of Mr. Cherneski to avoid even the

24       appearance of impropriety.     And it's my understanding, and

25       although Mr. Brown can speak to this, that the defendant
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 49 of 202
                                                       Vol. I, Page 49


1        does not have a problem with us proceeding,

2        notwithstanding this potential conflict.

3                   So I'll start with that.

4                   THE COURT:    Okay.

5                   For future reference, it would be helpful to the

6        reporter and to me if counsel would be careful to speak up

7        and speak into the microphones.      You both tend to be

8        soft-spoken, and I have difficulty hearing, and I think

9        the reporter does too.     So please be careful to make

10       yourself heard.

11                  On this point, Mr. Brown, is there anything

12       further that I need to do?

13                  MR. BROWN:    Yes, Your Honor.    I would just like

14       the opportunity to put on the record, to be clear about

15       this, from my perspective, Your Honor, and that is several

16       years ago, the next witness, Your Honor, Mr. Cherneski,

17       retained my services in connection with an IRS

18       investigation.

19                  I met with him on a few occasions.      We talked.

20       I'm sure I took some notes.      I made no effort to obtain

21       those notes.    I have no personal recollection of what he

22       said.   I've had many, many clients fortunately since that

23       time.   Nothing happened in terms of his being brought into

24       court or anything along those lines.       At the time my

25       associate, Attorney Guarnieri, did not work for us.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 50 of 202
                                                       Vol. I, Page 50


1                   Since it came to my attention when the

2        government let me know that he was a possible witness,

3        number one, I alerted the government to the fact that I

4        had represented him in the past.      I intentionally, from

5        that day forward, did not discuss with co-counsel or my

6        client any conversations I may have had.       I don't think

7        those conversations had anything or have anything to do

8        with this trial or the subject matter.       But out of an

9        excess of caution, Your Honor, I put up the old Chinese

10       wall up there and refused to discuss the file, which I've

11       also intentionally not attempted to recover from our -- we

12       have a warehouse where I keep all my files.       I've made no

13       efforts to retrieve it.

14                  I have no personal recollection of any

15       conversation.    I've not discussed this with co-counsel,

16       except to tell him that I wouldn't discuss it with him.

17                  I've discussed this matter with my client, and

18       while I would ask the Court to inquire, I can represent to

19       the Court that my client has no objection to us

20       representing him and waives any and all claims he might

21       otherwise have, Your Honor, in the interest of keeping us

22       as his attorneys.

23                  I don't feel that we're under any tactical

24       advantage or have any knowledge or would exploit anything

25       that the witness may have said to me in the past and that
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 51 of 202
                                                       Vol. I, Page 51


1        would not be part of this trial.

2                    THE COURT:    Thank you.

3                    What is the anticipated subject matter of this

4        witness's testimony?

5                    MR. NOVICK:    It will principally concern, Your

6        Honor, the experiences he had as an employee of the

7        relevant entities at Grist Mill Road.       He's involved at

8        Charter Oak Trust and some similar businesses going around

9        at the same time.    I don't anticipate it to touch on the

10       sickness, accident, disability trust or the other trusts

11       that were the principal subject of the investigation out

12       of Wisconsin.

13                   THE COURT:    Unless you see no real conflict?

14                   MR. NOVICK:    I do not see any real conflict,

15       Your Honor.

16                   THE COURT:    All right, thank you.

17                   Mr. Carpenter, did you hear what Mr. Brown said

18       just now?

19                   THE DEFENDANT:    Yes, Your Honor.

20                   THE COURT:    Do you agree with him?

21                   THE DEFENDANT:    Absolutely, Your Honor.

22                   THE COURT:    So you have no objection to being

23       represented by Mr. Brown and his law firm, notwithstanding

24       Mr. Brown's prior representation of Mr. Cherneski, is that

25       right?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 52 of 202
                                                       Vol. I, Page 52


1                    THE DEFENDANT:    Cherneski, but none whatsoever.

2        Thank you, Your Honor.

3                    THE COURT:    Okay, thank you.

4                    All right then, you may proceed.

5                    MR. NOVICK:    Thank you, Your Honor.

6                    THE COURT:    I should note that a motion to

7        dismiss based on speedy trial concerns has been filed.

8        I've read the briefs, and I'm satisfied that there is no

9        violation.    I think that should be on the record before we

10       proceed to swear in the first witness.

11                   Is there anything else we need to address?

12                   MR. NOVICK:    Your Honor, there were several

13       motions in limine which I think we could probably take up

14       as we go.    I think they were mostly legal issues to bring

15       to the Court's attention, and that I don't anticipate, at

16       least with the first witness, any of those principal

17       issues being raised.

18                   THE COURT:    All right, very good.

19                   MR. BROWN:    Your Honor, can I assume the Court

20       will issue a written ruling on that motion for speedy

21       trial?

22                   THE COURT:    We can do that.

23                   MR. BROWN:    I would ask for that; yes, Your

24       Honor.

25                   THE COURT:    Okay.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 53 of 202
                                                       Vol. I, Page 53


1                   MR. NOVICK:    As a practical matter, Your Honor,

2        I do acknowledge -- although I will say up front that the

3        government does not agree with the defense in terms of the

4        characterization of the complexity of the case --

5        nonetheless I do acknowledge the fact that there are a lot

6        of documents in this case.

7                   Just by way of organization and how I think it

8        makes sense to proceed in the most efficient manner, what

9        I -- first, Your Honor, counsel and I have agreed on four

10       stipulations, which ordinarily I would read but in light

11       of the fact that this is a bench trial, I can just hand

12       them up and provide them to the Court.

13                  THE COURT:    Okay.

14                  MR. NOVICK:    May I approach, Your Honor?

15                  THE COURT:    Yes, please.

16                  Are we all set to proceed?

17                  MR. NOVICK:    Your Honor, just to finish what I

18       was saying, those stipulations are designed to deal with

19       the issue of authenticity of the various exhibits.        My

20       understanding is that Mr. Brown wanted to reserve the

21       rights, as do the government, to contest relevance to the

22       admissibility as we went.

23                  I've given the exhibit list over a week ago to

24       counsel and have not heard whether the defense is going to

25       have an objection in the ordinary course to any of the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 54 of 202
                                                       Vol. I, Page 54


1        documents.    I suppose we can deal with each exhibit as we

2        go.   Obviously it would be easier to -- what the

3        government would prefer to do is offer all of the exhibits

4        pursuant to that agreement into evidence so that we don't

5        have to deal with it on a case-by-case basis.

6                   My understanding of the principal objection is

7        as to whether the government is entitled to admit exhibits

8        that deal principally with insureds other than Straw

9        Insureds 1 through 15.

10                  It is the government's position -- and I can

11       explain just very briefly about the exhibits.

12       Exhibits 100 through 1599 are the exhibits related to

13       Straw Insured 1 through Straw Insured 15.       They don't take

14       up every exhibit in that series.      In other words, 101 to

15       199 is Straw Insured 1, 201 to 299 is Straw Insured 2.

16       Although the reality is, there are about 20, 25 documents

17       in each of those series.

18                  We put precipitously less -- fewer documents

19       related to the other straw insureds, and those are

20       Exhibits 1601, '2, '3, '4 and '5, and those are binders

21       that include the basic documents as to each of those

22       individuals, each of those straw insureds.

23                  It's my expectation that some of the

24       correspondence -- such as Exhibits 2001 through 2306, so

25       about 300 emails, Your Honor -- will deal with both the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 55 of 202
                                                       Vol. I, Page 55


1        principal Straw Insureds 1 through 15, as well as the

2        remaining straw insureds talked about in the context of

3        the entire operation of this trust, and that the relevance

4        will become clear as we go through the trial.

5                    But in the first instance, Your Honor, the

6        superseding indictment charges a conspiracy, charges a

7        conspiracy involving the entirety of the Charter Oak

8        Trust.   We believe that all those documents are relevant.

9        It's on the government ultimately, Your Honor, if we put

10       in more than we should.     I don't think we're doing that.

11       And I understand that at some point -- again, Your Honor,

12       the government is not intending to do this to over-prove

13       the case.    We are essentially trying to meet our burden

14       here, both with regard to the conspiracy count as well as

15       the substantive counts.

16                   So that's the point, Your Honor.     I suspect that

17       some of the objections will have to deal with that.

18       Beyond that, Your Honor, I'm prepared to call the first

19       witness.

20                   MR. BROWN:   If I may, Your Honor?    Thank you.

21       I'll try to deal with these as a group to move it along.

22                   But if the Court will note that there is a

23       stipulation that we've agreed to, simply because those

24       things are not in dispute and, as opposed to take up the

25       Court's time unnecessarily, we've agreed to them.        But I
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 56 of 202
                                                       Vol. I, Page 56


1        want to be clear, Your Honor, what we've agreed to and

2        what we haven't agreed to.

3                   There's a number of documents that the evidence

4        will show over a period of time that the government, in

5        the course of its investigation, seized documents, may

6        have been from my client's business, may have been from

7        insurance companies, may have been from third parties.

8        And counsel and I, before today, got together and talked

9        about what we could possibly agree to to move this trial

10       along, because of the significant number of documents.

11                  What we agreed to, and what my client agreed to,

12       Your Honor, was that we would not contest the authenticity

13       of the documents; meaning by that, Your Honor, that if the

14       government during the course of the trial on a certain

15       day, they went to my client's business and seized a

16       particular document, they don't need to bring in the

17       evidence agent who seized that document to come in and say

18       just that.

19                  As to that authenticity, I've taken the word of

20       the government they have not altered in any way or changed

21       the document that they're presenting to this Court.

22                  However, what we did not agree to is the issue

23       of materiality or relevance in terms of any other

24       objection we might have to the admissibility of any

25       particular document.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 57 of 202
                                                       Vol. I, Page 57


1                    So we're not inclined to agree that en masse

2        these documents can be presented.      I don't mind Bruton, as

3        it relates to a particular subject, but we're not allowing

4        them to take the pile and put it on the Court's desk and

5        say that these should all be admitted.       They need to

6        establish that these documents have some relevancy to the

7        issues at hand.

8                    Second point is, I would ask the Court to

9        instruct the government not to use the word "straw."        I

10       don't know what that means; and I don't think there's any

11       evidence presented at this point as to what it means; and

12       further, that assumes certain things that are not in

13       evidence.

14                   So they can talk about insureds, they can talk

15       about people filing applications, but I object to the use

16       of the word "straw" as something that hasn't been

17       established as to what that means or any evidence to

18       support whatever it is they claim it means.       So I would

19       ask the Court to instruct the government not to, at this

20       point, use that term, making the summation here.

21                   The next thing which is very important is, way

22       back, Your Honor, when the Court first got this case, the

23       Court inquired of the government the necessity of

24       presenting a certain number of these insured application

25       with several different carriers, insurance companies.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 58 of 202
                                                       Vol. I, Page 58


1                    And after a certain dialogue, the government had

2        represented that they were going to limit the number of

3        individuals that they were going to go after, relative to

4        certain counts and the original indictment and the

5        superseding indictment.

6                    And the original indictment, Your Honor, there

7        were 12 of these insurance applications that were under

8        scrutiny.    The superseding indictment, while they added on

9        a number of charges, I believe they really added on three

10       individuals who had taken on insurance policies with the

11       Charter Oak Trust, which played a major role in this case.

12       And we're prepared for that.

13                   But now what the government would like to do is

14       come in through the back door and present to this Court

15       transactions involving others than these now 15

16       individuals.    And I think the Court -- and I don't want to

17       misquote the Court, but my recollection is, the Court

18       seemed to suggest that either the government can prove its

19       case with 12 at the time of the insureds, or it can't, and

20       we obviously agree with that.

21                   Adding on all these other applications, it's our

22       position that that goes beyond the scope of the

23       superseding indictment; that it's really seeking to

24       broaden the indictment to include a lot of transactions

25       that were not mentioned in the indictment for which we
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 59 of 202
                                                       Vol. I, Page 59


1        have not prepared.     We prepared for those and the

2        documents given to us, those twelve, plus the subsequent

3        three insurance applications that were charged as against

4        my client.

5                   And we object to and will continue to object or

6        have a standing objection to any reference to any of these

7        other applications.     If they felt strong about the need to

8        present these as part of their case, they could have.

9                   I understand about the concept of conspiracy,

10       and I think again, trying to come in through the back door

11       as opposed to laying it out on the indictment itself or

12       the superseding indictment, as they could have and as they

13       did do, as relates to three of the policies, the

14       conspiracy as alleged certainly covers these 15 people,

15       but it's our position that that is the extent of the

16       conspiracy for the purposes of whether or not my client

17       did or didn't violate the various counts of wire fraud,

18       mail fraud, money laundering, et cetera; and that it would

19       not be appropriate and be extremely prejudicial and

20       contrary to the rules of us being -- prior to being

21       notified in what we needed to defend against it.        We

22       counted on the indictment.     We actually asked the Court, I

23       think, to expand upon or cause the government to expand

24       upon the Court in a bill of particulars.

25                  I think the Court essentially stated that
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 60 of 202
                                                       Vol. I, Page 60


1        there's a sufficient amount of warning, in terms of the

2        nature of the wrongdoing, found and contained within the

3        superseding indictment as to meet the requirement the

4        government needed to have for effective notice to my

5        client to prepare his defense.

6                   To now throw in all of these other counts and

7        all of these other individuals, I think, runs contrary to

8        law and doesn't prepare us with adequate notice.        So we

9        will object as they come along, and we will not agree as

10       to any evidence concerning any alleged wrongdoing beyond

11       the scope of these fifteen.

12                  THE COURT:    All right, fine.

13                  MR. NOVICK:    To be clear, your Honor, "straw

14       insureds," that's how it's referred to in the indictment,

15       as I'm referring to Straw Insureds 1 through 15.        This is

16       to the Court, which I understand the Court is both the

17       fact finder and judge of the law here, and I think the

18       Court is immensely capable of not drawing any prejudicial

19       inference from the use of the word "straw insured," other

20       than to say that this is how these counts are referred to

21       in the indictment.

22                  And if we didn't do that, it would be very

23       difficult to refer Your Honor to which insureds cover

24       which counts in the indictment.      So I think, as a

25       practical matter, it would be virtually impossible here
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 61 of 202
                                                       Vol. I, Page 61


1        to -- and unnecessary to grant that application from the

2        defendant.

3                   As far as the remainder, Your Honor, I take

4        issue -- take exception to the idea that we're trying to

5        get anything in through the back door.       The indictment

6        charges, in explicit terms, 84 policies, 76 insureds.

7        It's in black and white on the superseding indictment that

8        the defendants had notice of for years now.       There is

9        nothing, no subterfuge here.       They had knowledge to

10       precisely what the government was charging.

11                  With regard to the 1 through 15 straw insureds,

12       we're not putting in evidence of particular transactions

13       to prove the substantive counts.      We're putting them in,

14       in large part, Your Honor, because the emails, the

15       correspondence that the defendants engaged in, and other

16       co-conspirators engaged in, concerns oftentimes more than

17       one of these straw insureds.       Sometimes they're 1 through

18       15, sometimes they're not.       But in all events, they show

19       the involvement in the scheme in general.

20                  And in terms of proving the conspiracy that has

21       been articulated to and including all of these, as Your

22       Honor will see as we go through, I think those are equally

23       admissible as to any of the principal insureds.

24                  THE COURT:    Okay.    Dealing with the request for

25       an order preventing the government from using the phrase
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 62 of 202
                                                       Vol. I, Page 62


1        "straw insured," I appreciate the concern that this is

2        loaded language and it assumes facts not in evidence, but

3        I'm not going to preclude the government from using this

4        phrase.   I don't think it's going to result in any undue

5        prejudice, and I think it makes it easier for me to

6        understand who the government is referring to.        So that

7        takes care of that.

8                   As to the rest, we'll just have to see how it

9        goes.   I understand the defendant's position.

10                  Thank you for your input.     Let's call our first

11       witness, please.

12                  MR. NOVICK:    Your Honor, the government calls

13       Stefan Cherneski.

14                  THE COURT:    Good morning, sir.    The witness

15       stand is here at the end of the bench.       If you would

16       please stand there, our clerk will swear you in.

17                  THE CLERK:    I'm going to ask you to raise your

18       right hand.

19

20

21

22

23

24

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 63 of 202
                                                       Vol. I, Page 63


1

2                            STEFAN JOHN CHERNESKI,

3               called as a witness, having been first duly

4               sworn or affirmed, was examined and testified as

5               follows:

6

7                   THE CLERK:    Please be seated.

8                   Please state your name and spell your last name

9        for the record.

10                  THE WITNESS:    Stefan John Cherneski,

11       C-H-E-R-N-E-S-K-I.

12                  THE CLERK:    Your business address, please?

13                  THE WITNESS:    Six Talcott Forest Road, Suite C,

14       in Farmington, Connecticut 06032.

15                  THE CLERK:    Thank you.   Please be seated.

16

17                              DIRECT EXAMINATION

18       BY MR. NOVICK:

19       Q.    Mr. Cherneski, where are you from originally?

20       A.    Canada originally.

21       Q.    How long have you lived in Connecticut?

22       A.    Approximately going on 18 years.

23       Q.    Can you briefly tell the judge what brought you to

24       Connecticut?

25       A.    I used to play professional hockey, and it made me
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 64 of 202
                                                       Vol. I, Page 64


1        end up in the Hartford area.

2        Q.    And are you married?

3        A.    I am.

4        Q.    To whom?

5        A.    To Jenny Valedaserra Cherneski.

6        Q.    Can you tell us briefly about your educational

7        background?

8        A.    I graduated high school, and then I came down here to

9        play hockey.     And then after I was done with hockey, I

10       went to Central Connecticut State and got a degree in

11       economics with a minor in business.

12       Q.    Did you study in college anything related to

13       insurance?

14       A.    Not specifically, no.

15       Q.    Following college, where did you work?

16       A.    I worked at Benistar.

17       Q.    And until when did you work at Benistar?

18       A.    I worked there until approximately August or

19       September of 2010.

20       Q.    Where was that located?

21       A.    100 Grist Mill Road, Simsbury, Connecticut.

22       Q.    Approximately when were you hired by Benistar?

23       A.    I started work there approximately February of 2005.

24       Q.    Can you briefly describe the circumstances under

25       which you were hired?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 65 of 202
                                                       Vol. I, Page 65


1        A.    One of my friends, Guy Neumann, worked at Benistar,

2        approached me when he knew I was graduating and asked me

3        if I would be interested in joining him at Benistar.

4        Q.    And did you interview; how did that process work?

5        A.    I did.    Prior to me graduating, I met with Dan

6        Carpenter and Guy Neumann at the Pettibone Tavern in

7        Simsbury, Connecticut.     And upon meeting, we discussed a

8        little about what it would be like for me to work at

9        100 Grist Mill Road.     And he said, when I was done with

10       school, if I wanted to join them, he was open to that.

11       Q.    Did you, in fact, join them?

12       A.    I did.

13       Q.    Was that your first interaction with Mr. Carpenter?

14       A.    It was.

15       Q.    Do you see Daniel Carpenter in the courtroom today?

16       A.    I do.

17       Q.    Could you please point to him and indicate an article

18       of clothing he's wearing?

19       A.    Oh, he's wearing the dark suit with the white shirt

20       and the red tie.

21                  MR. NOVICK:    Could the record indicate the

22       defendant, Your Honor?

23                  THE COURT:    Yes.

24       BY MR. NOVICK:

25       Q.    Can you tell us very briefly, in your experience,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 66 of 202
                                                       Vol. I, Page 66


1        what kind of company Benistar was?

2        A.    There was multiple operations to Benistar.       Typically

3        they described themselves as a third-party administrator

4        of employee benefit plans.

5        Q.    And you said that there were multiple entities?

6        A.    Correct.

7        Q.    So Benistar, you're using sort of as an umbrella

8        term?

9        A.    I am.

10       Q.    Do you know how many entities were at the location?

11       A.    I do not know.

12       Q.    Were you aware of any particular person that

13       controlled the companies that called 100 Grist Mill Road

14       company home?

15       A.    Dan Carpenter was located there.

16       Q.    You said that the principal occupation of these

17       various businesses was third-party administrator --

18       A.    Correct.

19       Q.    -- of particular types of plans or entities?

20       A.    Yes.    So there was one side of the house that did

21       health plans and prescription plans, and then the other

22       side of the house that did kind of different types of

23       employee welfare benefit plans.

24       Q.    Okay.    And did you deal with that particular part of

25       the business, one side or the other?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 67 of 202
                                                       Vol. I, Page 67


1        A.    I was on the side of the employee welfare benefit

2        plans.

3        Q.    Did those employee welfare benefit plans that you

4        dealt with have a particular numerical designation

5        associated with them?

6        A.    They were call 419s.

7        Q.    To your knowledge, where does that come from?

8        A.    Internal Revenue code.

9        Q.    Section 419?

10       A.    Correct.

11       Q.    Did you have background in Section 419 of the

12       Internal Revenue code before you got to the Benistar

13       entities?

14       A.    I did not.

15       Q.    How did you learn about them?

16       A.    Upon joining at 100 Grist Mill Road, being employed

17       there, I was taught by Dan Carpenter and Guy Neumann how

18       the plans work.

19       Q.    Can you tell the judge your understanding, very

20       briefly, what is -- in general terms, what is a 419 plan?

21       A.    It's an employee welfare benefit plan where a

22       participating employer can adopt it for the benefit of his

23       company and his employees, and provide certain types of

24       welfare benefits.

25       Q.    And the vehicles through which they provide these
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 68 of 202
                                                       Vol. I, Page 68


1        benefits, is there a typical mechanism?

2        A.    What do you mean by "vehicles"?

3        Q.    In other words, investment vehicle; how are the

4        benefits typically provided, through what?

5        A.    Well, for an investment of the plan was typically

6        invested in insurance contracts, either life insurance or

7        annuities.

8        Q.    And the time that you worked at Benistar, were there

9        different types of 419 plans, different sections of the

10       code?

11       A.    There were.

12       Q.    Can you tell the judge what the different types were?

13       A.    419a(f)(6) and 419(e) plans.

14       Q.    Can you explain the distinction between the two of

15       them, to your knowledge?

16       A.    Sure.   419a(f)(6) plan was a multiple-employer plan

17       with 10 or more employers.     The plan exhibited certain

18       characteristics.     An employer was able to take an

19       unlimited deduction for the type of plan.

20       Q.    What was the other type of plan?

21       A.    419(e) plan.    The main difference between the two was

22       the amount of the deduction that an employer could take

23       for their contribution to the plan.

24       Q.    And was there a distinction in time between the AF6

25       and the E plans; in other words, when ones were offered as
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 69 of 202
                                                       Vol. I, Page 69


1        opposed to the other, did something happen with the AF6

2        plans?

3        A.    Yeah.   The AF6 plans were under scrutiny from the IRS

4        for a number of years due to the increased scrutiny.

5        Those plans fell out of favor with people who were

6        promoting them, and then the 419(e) plans became a more

7        viable alternative at the time.

8        Q.    Why were they more viable?

9        A.    Because the deduction that an employer could

10       potentially take was not unlimited.      It was limited to

11       what was referred to as the qualified cost for the

12       benefits provided for the plan.

13       Q.    And what you've just described to us, are these the

14       things that you learned while working at Benistar?

15       A.    It was.

16       Q.    Now, you're talking about employee welfare benefit

17       plans providing some benefits to the employer -- the plan

18       to provide benefits to the employee, is that correct?

19       A.    That is correct.

20       Q.    And what kinds of benefits can be provided in an

21       employer welfare benefit plan?

22       A.    Multiple benefits.    The ones that we provided or were

23       provided in our plan were death benefits, accident,

24       sickness, health, disability, long-term care, and various

25       health benefits, and even educational benefits.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 70 of 202
                                                       Vol. I, Page 70


1        Q.    Would you have different trusts that provided

2        different types of benefits?

3        A.    Yes.    Different trusts provided different types of

4        benefits.

5        Q.    Now, prior to -- you said you learned about 419 from

6        Mr. Carpenter and Mr. Neumann.

7              Prior to joining Benistar, did you have any

8        experience whatsoever with 419 plans?

9        A.    I did not.

10       Q.    When you got hired at Benistar, what was your job,

11       what were you supposed to be doing?

12       A.    Primarily, I was educating brokers, financial

13       advisers, on the various types of plans we offered and how

14       the plans worked.     We were offering educational conference

15       calls, seminars, also running illustrations and associated

16       support for the different sales for the plans.

17       Q.    Okay.    You used the word there -- we'll talk about it

18       in a couple minutes, but you mentioned illustrations.

19             What do you mean by "illustrations"?

20       A.    Illustrations from the insurance companies, that was

21       a projection of how the policies would perform under

22       certain assumptions.

23       Q.    The assumptions include the amount of insurance and

24       what else?

25       A.    It would include the amount of insurance, the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 71 of 202
                                                       Vol. I, Page 71


1        projected premium outlay, and the projection of cash

2        values and how they performed.

3        Q.    And during your time at Benistar, did you deal with

4        419(e) plans, AF6 plans, or both?

5        A.    I dealt with both.

6        Q.    Can you tell the judge, to your recollection, which

7        of the plans did you deal with while you were at Benistar?

8        A.    So there was Life 1, Life 5, SADI, LTC Trust,

9        Survivorship Trust, there was Grist Mill Trust, Grist Mill

10       Living Benefits Trust, Jefferson Trust, Charter Oak Trust.

11       Q.    And the Life 1, Life 5, SADI, LTC Trust, did that

12       fall under a particular type of plan or header?

13       A.    419a(f)(6).

14       Q.    The Grist Mill Trust, what kind of trust was that?

15       A.    That was the one that was described under 419(e).

16       Q.    And what kind of benefit was provided in the Grist

17       Mill Trust?

18       A.    The straight Grist Mill Trust, it was a life

19       insurance benefit or a death benefit provided.

20       Q.    Would that be provided as a death benefit welfare

21       only benefit plan?

22       A.    Yes.

23       Q.    In the Grist Mill Trust, that 419(e) death benefit

24       only that you referenced, where did the money come from to

25       pay the insurance premiums within the Grist Mill Trust?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 72 of 202
                                                       Vol. I, Page 72


1        A.    They came from the employers that adopted the plan.

2        Q.    Mechanically, the employers would pay the money into

3        the trust, and the trust would pay for the insurance?

4        A.    Correct.

5        Q.    Can you explain your understanding, based again on

6        your time working at 100 Grist Mill Road, what the

7        advantages were to an employer adopting a 419(e) plan?

8        A.    So, I mean, in addition to the tax deduction that may

9        be available to the employer for the contribution made to

10       the plan, they could also provide these benefits to their

11       covered employees in the plan, life insurance or death

12       benefit.   And also, there was no gift tax implications.

13       There's creditor protection, assets were outside of the

14       employer's and the business owner's estate.

15       Q.    Were these plans, in particular the Grist Mill Trust

16       and the 419(e) plans marketed to, or aimed at, a

17       particular type of company and employee?

18       A.    Yeah.   They were typically aimed at small to medium

19       size, closely held businesses.

20       Q.    Within the small to medium size, closely held

21       businesses, who were typically the participants?

22       A.    Typically it was the owner-employee himself.

23       Q.    In an employee welfare benefit plan, did it have to

24       cover all the employees of an entity?

25       A.    The way our plans were designed, they did not have to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 73 of 202
                                                       Vol. I, Page 73


1        provide it to all covered employees or to all

2        eligibility -- to all employees.

3        Q.    Are you familiar -- you mentioned this a second

4        ago -- with the Charter Oak Trust?

5        A.    I am.

6        Q.    Did you have any involvement with the Charter Oak

7        Trust?

8        A.    I did.

9        Q.    What was your involvement?

10       A.    My involvement with the Charter Oak Trust would be

11       similar to with the other plans, but not to that extent.

12       I was more of a support with regards to, you know, helping

13       with illustrations; putting packages together, emails

14       together of information for review; and if there was any

15       discussions regarding the plan or any concerns were raised

16       in the course of business, I was usually a participant in

17       those as well too.

18       Q.    I missed the last part of that.

19       A.    Sorry.   I was usually a participant in those

20       discussions as well.

21       Q.    On its surface, what was the Charter Oak Trust set up

22       as?

23       A.    It was set up as a 419(e) plan like the Grist Mill

24       Trust.

25       Q.    And in truth, did the Charter Oak Trust operate as a
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 74 of 202
                                                       Vol. I, Page 74


1        419(e) welfare benefit plan?

2        A.    It did not.

3        Q.    What was its true purpose, in your observation and

4        experience?

5                    MR. GUARNIERI:    I'm going to object, Your Honor,

6        to improper foundation.      So far we've heard this person

7        was involved in certain aspects of the trust, but we

8        haven't heard sufficient information to justify how this

9        person has information about the day-to-day operation or

10       purpose of that trust, Your Honor.

11                   THE COURT:    Mr. Novick?

12                   MR. NOVICK:    Your Honor, I stand by the

13       question.    I think he's said he had experience with the

14       Charter Oak Trust.     He worked there.

15                   THE COURT:    You may proceed.

16       BY MR. NOVICK:

17       Q.    Do you want me to repeat the question?

18       A.    Please.

19       Q.    You had testified a second ago that the Charter Oak

20       Trust did not operate as a true 419(e) welfare benefit

21       plan.

22             And then I'd asked you:     Can you tell us, based on

23       your experience, what was the true purpose of the Charter

24       Oak Trust?

25       A.    The true purpose, from my observations, were to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 75 of 202
                                                       Vol. I, Page 75


1        originate policies on older insureds for the eventual sale

2        in the secondary market.

3        Q.    Why was it necessary -- or why was a structure or the

4        framework of a 419(e) welfare benefit plan used?

5        A.    Because there was certain of the insurance carriers

6        that participated, had blessed the 419(e) concept; and so,

7        therefore, was used as a disguise for the true intentions

8        of the plan.

9        Q.    How did you come to learn about the Charter Oak

10       Trust?

11       A.    Through my interactions in the office there,

12       primarily through Guy Neumann and Dan Carpenter.

13       Q.    In your experience or knowledge, based on being there

14       and learning about the trust, who did you come to learn,

15       created or designed the trust?

16       A.    That was designed by Dan.

17       Q.    When you say "Dan," you're referring to

18       Mr. Carpenter?

19       A.    I am.

20       Q.    In the Charter Oak Trust, would employers be paying

21       premiums into the trusts for the purpose of maintaining

22       these welfare benefits?

23       A.    To the best of my knowledge, no.

24       Q.    Who was actually funding the premiums into the

25       Charter Oak Trust?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 76 of 202
                                                       Vol. I, Page 76


1        A.    There was third parties that were putting the money

2        inside the trust to fund these policies.

3        Q.    On day one, when the Charter Oak fund was begun, was

4        there any money in the fund, or did it have to come from

5        outside sources?

6        A.    The money came from outside sources.

7        Q.    Do you know what those outside sources were?

8        A.    There's two.   There was one that was Ridgewood

9        Capital, or Ridgewood; and then there's also Grist Mill

10       Capital.

11       Q.    Whose entity was Grist Mill Capital?

12       A.    That was controlled by Dan Carpenter.

13       Q.    And Ridgewood was an outside entity?

14       A.    I believe that was a hedge fund.

15       Q.    Let's discuss some of the aspects of the Charter Oak

16       Trust, as you discussed them.

17             You mentioned a little bit about this before, but

18       first:   Who was the target insured for the Charter Oak

19       Trust?

20       A.    Typically was older insureds, age 70 and above, that

21       were higher net worth.

22       Q.    Why was it important to have older folks involved as

23       well as higher net-worth individuals?

24       A.    Higher net-worth individuals would be larger face

25       amounts, larger death benefits, that were contemplated
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 77 of 202
                                                       Vol. I, Page 77


1        being purchased, and also for older individuals because

2        they had a less of a period that they were expected to

3        live.

4        Q.    And what impact would that have in terms of the

5        purpose of the Charter Oak Trust in general?

6        A.    So people had a less of a time horizon for life

7        expectancy.    It was easier to calculate how much premium

8        would have to go into that policy in relation to when the

9        person passed away.

10       Q.    And in terms of the value, did it have a fact on the

11       value of the expected policies on the secondary marked?

12       A.    For how long the people were expected to live?

13       Q.    Yes.

14                    MR. GUARNIERI:    I'm going to object again, Your

15       Honor, foundation.     And I'll just briefly state that we're

16       now moving into life expectancy markets.       We haven't heard

17       any testimony that this witness has a knowledge to testify

18       with regard to those secondary markets.

19                    MR. NOVICK:    I stand by the question, Your

20       Honor.   I think it's relevant.

21                    THE COURT:    You may proceed.

22       BY MR. NOVICK:

23       Q.    The question was again:      What relevance or import did

24       the age of the individual, as well as the size of the

25       death benefits, have on the salability of the value of the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 78 of 202
                                                       Vol. I, Page 78


1        policy in a secondary market?

2        A.    I don't understand the question.      Would you repeat

3        it?

4        Q.    Were the age of the individual and the value of the

5        policy -- I'm sorry.     Let's start with the age of the

6        individual:    Did those play into the ability to sell the

7        policy on the secondary market; in other words,

8        originating policies with those factors?

9        A.    Yeah.   The -- once again, the older individuals had a

10       shorter life expectancy, so it was easier to determine the

11       value of the policy for the secondary market.

12       Q.    Was there another way, in addition to eventually

13       selling the policies on the secondary market, that money

14       would be made through the sale of these insurance

15       policies?

16       A.    Once again, can you repeat the question?

17       Q.    Sure.   Let me ask you this:    On any insurance policy,

18       are you familiar with the concept of commissions?

19       A.    I am.

20       Q.    How are commissions typically -- can you tell us very

21       briefly how commissions work on the types of insurance

22       policies that were in the Charter Oak Trust?

23       A.    The types of policies were typically universal life

24       policies, and the commission was driven or was -- was

25       driven by the age and the face amount of the life
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 79 of 202
                                                       Vol. I, Page 79


1        insurance policy, and then the health rating associated

2        with that.    The older the individual, the higher the face

3        amount -- depending on the health rating, the higher it

4        was referred to -- and the target premium would be for

5        that case.

6        Q.    Did the target premium relate to the commission

7        amount?

8        A.    Yes, it did.

9        Q.    How?

10       A.    That was the calculation that the insurance company

11       would use, the target premium, to pay out commissions for

12       premiums paid into the life insurance contract.

13       Q.    And typically what percentage of the target premium

14       would be paid as a commission?

15       A.    It varied from carrier to carrier; but, you know, for

16       instance, on average you'd probably look at an insurance

17       carrier that, if a hundred thousand dollars' insurance

18       premium was paid, the insurance company would pay out

19       around $120,000 in commission in the first year.

20       Q.    Would that include things like overrides as well?

21       A.    It would.

22       Q.    So in other words, the age, death benefit, and those

23       kind of factors figure into the premium which dictates the

24       commission, is that correct?

25       A.    Right, correct.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 80 of 202
                                                       Vol. I, Page 80


1        Q.    In the Charter Oak Trust, did the Charter Oak Trust

2        take a portion of the commission paid on the policy?

3        A.    They did.

4        Q.    Do you know how much they took?

5        A.    It ranged, but I believe it was typically around

6        40 percent that an in-house agent went down on the

7        application for.

8        Q.    And that 40 percent, was that the same or different

9        from, say, the Grist Mill trust?

10       A.    It was different.

11       Q.    And what was the percentage of that, 100 Grist Mill

12       Road took on the Grist Mill Trust?

13       A.    Twenty percent.

14       Q.    So it was double the amount or the percentage in the

15       Charter Oak Trust?

16       A.    Correct.

17       Q.    In those large commissions on the Charter Oak Trust

18       policies, when they came into the 100 Grist Mill Road

19       entities, was there an entity they went into?

20       A.    Yeah.   TPG Group.

21       Q.    What was TPG Group?

22       A.    I was not sure the purpose of it otherwise, to

23       receive commissions.

24       Q.    But that was another of the entities that was housed

25       at 100 Grist Mill Road?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 81 of 202
                                                       Vol. I, Page 81


1        A.    Correct.

2        Q.    You mentioned a few minutes ago that there were two

3        funding sources, Grist Mill Capital and Ridgewood.

4              Do you recall how the funding, the Ridgewood funding,

5        was initially located?

6              Were you involved in those discussions?

7        A.    I was not.

8        Q.    Were you generally aware of the fact that they were

9        occurring?

10       A.    I was.

11       Q.    Do you recall who from the Benistar entities was

12       involved in those discussions, to your observation?

13       A.    The people that I recall that were involved directly

14       in the discussions were Guy Neumann, Dan Trudeau, and Jack

15       Robinson.

16       Q.    You said Dan Trudeau or --

17       A.    Don Trudeau.   Sorry.

18       Q.    Was Mr. Carpenter involved in those discussions as

19       well?

20       A.    Not that I can recall.

21       Q.    So it was Don Trudeau, Jack Robinson, and Guy Neumann

22       involved in discussing the funder?

23       A.    Correct.

24       Q.    Involved in meetings, particularly?

25       A.    Yes.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 82 of 202
                                                       Vol. I, Page 82


1        Q.    So when you say who was involved, your observation is

2        there was meetings and those were the folks involved?

3        A.    Yeah.   There was a specific meeting that I recall.

4        Q.    Were you actually in the meeting?

5        A.    I was not.

6        Q.    How did you learn about it?

7        A.    So it was a meeting that took place at 100 Grist Mill

8        Road in the conference room.      My office was located close

9        to the conference room.     The three gentlemen that were in

10       the meeting worked with Ridgewood.

11             After the meeting they were celebrating and giving

12       high-fives that they had secured the funding source.        So

13       after that meeting, you know, we were made aware that the

14       plan had received blessing or funding from Ridgewood in

15       that instance.

16       Q.    Was the Charter Oak Trust widely marketed?

17       A.    It was not.

18       Q.    How was it marketed or sold?

19       A.    I guess we refer to it as friends and family of

20       100 Grist Mill Road, advisers that were close to the

21       company.

22       Q.    Who were some of these advisers or brokers that you

23       were aware of transacting business with the Charter Oak

24       Trust?

25       A.    Charlie Induddi-Westcott, Ed Waesche, a guy named
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 83 of 202
                                                       Vol. I, Page 83


1        Pacini.   There was a Fred Prelle's Agency down in Houston,

2        Texas.

3        Q.    So you said Charlie Induddi-Westcott; Ed Waesche;

4        Pacini, down in Texas, and he was part of --

5        A.    Fred Prelle.

6        Q.    Fred Prelle?

7        A.    He's an associate of Charlie Induddi's, and he owned

8        an agency down in Texas.

9        Q.    Who was Charlie Induddi-Westcott?

10       A.    They were advisers that were affiliated with

11       100 Grist Mill Road, internal agents.

12       Q.    They worked out of either 100 Grist Mill Road or

13       another location?

14       A.    Yeah.   They worked out of either 100 Grist Mill Road

15       or there's also a Benistar location in Stamford.        That's

16       where Ed primarily worked out of, and Charlie primarily

17       worked out of his home.

18       Q.    And you mentioned this other location, 300 Stamford

19       Place?

20       A.    I wasn't sure of the address.

21       Q.    But it was a location in Stamford?

22       A.    Correct.

23       Q.    And who was Don Trudeau?

24             You mentioned his name earlier.

25       A.    I believe he was the president of Benistar.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 84 of 202
                                                       Vol. I, Page 84


1        Q.    Where did he work out of?

2        A.    Stamford.

3        Q.    You said you believe -- did you have a lot of

4        interaction with Mr. Trudeau?

5        A.    I did not.

6        Q.    What was the internal broker's role in the -- you

7        mentioned internal brokers, Charlie Westcott and

8        Ed Waesche.

9              What was their role in Charter Oak Trust?

10       A.    Their role was to go down for the house's percentage

11       on the application.     And also they were involved in

12       educating other brokers about the plan, recruiting them,

13       to see if they had clients who could potentially fit

14       inside the Charter Oak Trust.

15       Q.    When you say -- that would cover Charlie Westcott and

16       Ed Waesche being the internal brokers?

17       A.    Correct.

18       Q.    What was the role of the external broker, like

19       Mr. Pacini or folks like that?

20       A.    Typically their role would be to locate the potential

21       insured for the plan, and kind of educate them of the ins

22       and outs of how the plan worked.

23       Q.    What was the gist of the plan as you -- the essence

24       of the plan, as you understood, it would be marketed to

25       individual brokers and to individual insureds?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 85 of 202
                                                       Vol. I, Page 85


1        A.    So that it was an opportunity for them to participate

2        in the plan and get free insurance for the first two

3        years.   After two years, if and when the policy was sold

4        into the secondary market, they could potentially receive

5        a portion of the proceeds.

6        Q.    And how did you learn that that was the general gist

7        of the Charter Oak Trust?

8        A.    From general discussions in 100 Grist Mill Road,

9        amongst Dan and guy and the people involved.

10       Q.    Dan; again, Dan Carpenter?

11       A.    Dan Carpenter.

12       Q.    And Guy Neumann?

13       A.    Correct.

14       Q.    Now, were you familiar -- you said that you

15       participated in some internal operations related to the

16       Charter Oak Trust, is that right?

17       A.    That is correct.

18       Q.    And in your ordinary business -- well, I should say,

19       in other business that you had, were you familiar with

20       life insurance applications in that context as well?

21       A.    I was.

22       Q.    And were you familiar with, generally speaking, with

23       some of the questions that were asked on applications for

24       insurance that was taken within the Charter Oak Trust?

25       A.    I was.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 86 of 202
                                                       Vol. I, Page 86


1        Q.    How did you become familiar with those?

2        A.    From generally handling applications as they came in,

3        and also internal discussions when questions on the

4        applications would come up.

5        Q.    To your knowledge, on those applications were there

6        questions regarding the intent to sell a policy, as well

7        as the third-party funding of premiums?

8        A.    Yes, there was.

9        Q.    Were there conversations at the Benistar locations

10       or, in particular, 100 Grist Mill Road over how to answer

11       those questions?

12       A.    Yes, there were.

13       Q.    Can you tell us -- well, first of all, was that a

14       point of intention, or was that something that was

15       frequently brought up?

16       A.    Yeah.   That was brought up quite frequently, in

17       regards to both the internal advisers' agents and the

18       external ones, on how to properly answer the questions on

19       the applications, specifically life settlement and premium

20       finance.

21       Q.    And what was the gist or the essence of those

22       directives given regarding to those questions, how to

23       answer those questions?

24       A.    The directions were to answer "no" to those on the

25       applications.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 87 of 202
                                                       Vol. I, Page 87


1        Q.    In other words, that there was no premium financing

2        and there was no intent to sell or life settlement these

3        policies?

4        A.    Correct.

5        Q.    Did you have conversations specifically with

6        Mr. Carpenter to that effect?

7        A.    I didn't myself specifically with Dan, but there was

8        numerous meetings that we would have, that were driven by

9        Dan, where we'd have discussions on how to properly answer

10       those questions.

11       Q.    And do you recall, on the context of those meetings,

12       Mr. Carpenter saying anything with regard to how to answer

13       those questions?

14       A.    So -- well, he would instruct that the answers should

15       be "no" for those questions.

16       Q.    And do you recall him giving any justifications for

17       that?

18       A.    Two of the reasons that were brought up, were

19       floated, were that the plan was actually premium funding,

20       not premium financing; and also that it could be construed

21       as some sort of executive split-dollar agreement.

22       Q.    Could be construed as that?

23       A.    Sure, yes.

24       Q.    Did you understand what the difference was between

25       premium financing and premium funding, practically
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 88 of 202
                                                       Vol. I, Page 88


1        speaking?

2        A.    In my opinion it was just a play on words.

3        Q.    And did you understand this to be a split-dollar

4        arrangement based on what you understood split-dollar to

5        be?

6        A.    No.

7        Q.    Did you understand the insurance companies to know,

8        based on what was provided to them, that the policies were

9        being either funded or financed by a third party?

10       A.    They were unaware.

11       Q.    How were -- consistent with what we discussed, how

12       were the insurance application questions about funding or

13       financing answered?

14       A.    They were answered that that was not taking place or

15       answered no.

16       Q.    And why were they answered no?

17       A.    It was under direction from Dan Carpenter.

18       Q.    What was the reason or the import for having to

19       answer those questions no?

20       A.    If they were answered yes, the insurance company

21       could potentially ask more questions regarding the yes

22       questions that were answered, and then potentially cause

23       the policies not to be issued inside the plan.

24       Q.    Were there documents for enrolling in the Charter Oak

25       Trust?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 89 of 202
                                                       Vol. I, Page 89


1        A.    There were.

2        Q.    And did those documents reflect information about the

3        funding arrangement?

4        A.    There was the A, B and C documents.      And the C

5        documents indicated the funding arrangement.

6        Q.    Just make sure I understand what you're saying:

7        There's three sets of documents for the enrollment in the

8        Charter Oak Trust, right?

9        A.    Correct.

10       Q.    And the A documents, B documents, and C documents?

11       A.    Correct.

12       Q.    And the C documents, is this document that discusses

13       the funding arrangement?

14       A.    That is correct.

15       Q.    Was that ever sent to the insurance company, to your

16       knowledge?

17       A.    No.

18       Q.    Are you familiar with what's commonly referred to as

19       a life expectancy report or life expectancy evaluation?

20       A.    I am.

21       Q.    What is it?

22       A.    It's a report that's obtained from a third party that

23       will determine, in their opinion, the person's life

24       expectancy based on their medical records.

25                   MR. GUARNIERI:   Sorry, Your Honor.    I'm going to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 90 of 202
                                                       Vol. I, Page 90


1        object to that one on the basis of foundation as well.

2                   MR. NOVICK:     I stand by the question, Your

3        Honor.    It's relevant.

4                   THE COURT:    The question is whether the witness

5        is familiar with --

6                   MR. NOVICK:     -- the life expectancy report or

7        evaluation.    He said he was, and I asked him what it was.

8                   THE COURT:    You may proceed.

9        BY MR. NOVICK:

10       Q.    I think you had answered the question.

11             And you said this is done by third parties like

12       outside companies?

13       A.    Correct.

14       Q.    Do you remember some of the names of the companies?

15       A.    ABS, Fasano, and 21st.

16       Q.    And they did that, based on medical records that

17       would be provided to them?

18       A.    Correct.

19       Q.    Were life expectancy reports run on the insureds in

20       the Charter Oak Trust?

21       A.    They were.

22       Q.    What was the purpose of running a life expectancy

23       report for an insured in the Charter Oak Trust?

24       A.    It was used to determine the potential value of the

25       policy.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 91 of 202
                                                       Vol. I, Page 91


1                     MR. GUARNIERI:   Object as well, Your Honor, to

2        foundation for that.

3                     THE COURT:   Overruled.

4        BY MR. NOVICK:

5        Q.    And in fact, were the -- was the running of a life

6        expectancy report required in the course of funding or

7        valuating a policy for the Charter Oak Trust?

8        A.    To the best of my knowledge, yes.

9        Q.    And were there cases where the life expectancy report

10       or the outcome of this report would cause the funder to

11       decline to fund a particular policy?

12       A.    Yes, there were.

13       Q.    Why?

14       A.    They viewed that the policy didn't have value in the

15       secondary market.

16       Q.    And what might happen in that case; if a policy was

17       determined not to be something that the funder wanted to

18       fund, what could happen in that event?

19                    MR. GUARNIERI:   Objection, Your Honor.    Calls

20       for speculation.

21                    THE COURT:   Overruled.

22                    THE WITNESS:   In that instance, depending on the

23       relationship with the external adviser that brought the

24       case, the size of the case, and the amount of commission

25       would potentially to be paid, it could be brought to Dan's
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 92 of 202
                                                       Vol. I, Page 92


1        attention, and then he could decide whether or not to use

2        funds at his disposal to fund that contract.

3        BY MR. NOVICK:

4        Q.    You mentioned earlier this entity, Grist Mill

5        Capital.

6              Would that be the entity, or at least one of the

7        entities that might engage in that?

8        A.    It could be, yes.

9        Q.    Were there other entities that Mr. Carpenter had at

10       100 Grist Mill Road?

11       A.    Numerous entities.

12       Q.    Are you familiar with an individual named Wayne

13       Bursey?

14       A.    Yes, I am.

15       Q.    What was Mr. Bursey's role?

16       A.    He was the trustee of all of the plans, the trusts

17       that we had at 100 Grist Mill Road.

18       Q.    And did he have a relationship with the defendant?

19       A.    He was his brother-in-law through marriage.

20       Q.    So their sisters are wives?

21       A.    Correct.   Sisters --

22       Q.    Their wives are sisters?

23       A.    Correct.

24       Q.    Apologies.

25             Did -- you said Mr. Bursey was a trustee.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 93 of 202
                                                       Vol. I, Page 93


1              Did he have independent ability to make major

2        decisions by himself?

3        A.    He did not.

4        Q.    Who did he answer to or report to?

5        A.    To Dan Carpenter.

6        Q.    You mentioned earlier, Charlie Westcott, one of these

7        outside -- or, sorry, inside internal advisers or brokers.

8              Did you ever witness conversations between

9        Mr. Westcott and Mr. Carpenter regarding concerns about

10       the Charter Oak Trust?

11       A.    I did.

12       Q.    What can you tell us, what you observed?

13       A.    Charlie really had issues with the way that he was

14       being instructed to fill out the application.        There's no

15       premium financing help, no talk of life settlements.

16       There was a bone of contention numerous times between him

17       and Dan on how to properly fill these applications out.

18                  MR. GUARNIERI:    Objection, Your Honor.     Hearsay.

19                  MR. NOVICK:    Number one, defendant's statement;

20       number two, co-conspirator's statements.

21                  THE COURT:    Okay.

22                  I take it you were present at the discussions

23       that you refer to?

24                  THE WITNESS:    Correct.

25                  THE COURT:    You may proceed.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 94 of 202
                                                       Vol. I, Page 94


1                   MR. NOVICK:    Thank you, Your Honor.

2        BY MR. NOVICK:

3        Q.    That was my next question.

4              Are you -- how was it that you were privy to these

5        conversations, or observed or overheard these

6        conversations?

7        A.    So whenever there was concerns like this brought up

8        by Charlie or any external brokers, a meeting would be

9        held -- take place at 100 Grist Mill Road; and these

10       discussions would take place, either internally or

11       sometimes we'd have conference calls with outside parties,

12       in regards to some of the concerns regarding the plan.

13                  MR. GUARNIERI:    Your Honor, I'm sorry, if I may

14       renew the objection to hearsay and state, Your Honor,

15       we've never been provided a list of co-conspirators in

16       this case.    At this point it's kind of an amorphous

17       concept to indicate who is a co-conspirator.

18                  I believe we're hearing conversations that the

19       witness has testified Mr. Carpenter was present at, but

20       not necessarily words that he spoke or conversations from

21       his side of it.

22                  So I would renew my objection, Your Honor.

23                  THE COURT:    Okay.

24                  Mr. Novick, perhaps it would be best if you

25       could clarify with the witness who said what.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 95 of 202
                                                       Vol. I, Page 95


1                   MR. NOVICK:    Understood.   I thought I was clear,

2        but let me clarify.

3        BY MR. NOVICK:

4        Q.    These were conversations that you observed -- we'd

5        asked about -- specifically here about concerns being

6        raised by Mr. Westcott, and answers being given by

7        Mr. Carpenter, is that correct?

8        A.    Correct.

9        Q.    And that's what we're talking about here?

10       A.    That is correct.

11       Q.    And these were conversations in the context of

12       meetings that you observed?

13       A.    That is correct.

14                  THE COURT:    What did you hear Mr. Carpenter say

15       to Mr. Westcott?

16                  THE WITNESS:    He was instructing him just to

17       make sure the applications are signed no, in regards to

18       the financing and life settlement motions.

19                  THE COURT:    All right.

20       BY MR. NOVICK:

21       Q.    Did you hear him -- we talked about some of the

22       explanations that were given earlier:       The funding versus

23       financing; it's like split-dollar.

24             Did you ever hear him give those explanations as

25       well?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 96 of 202
                                                       Vol. I, Page 96


1        A.    Yes, he did.

2        Q.    Were there particular companies in these

3        conversations that Mr. Westcott, based on your

4        observations, was concerned about?

5        A.    Charlie was primarily concerned with Lincoln

6        National.

7        Q.    And did, in fact, something eventually happen with

8        regard to Mr. Westcott's relationship to Lincoln National?

9        A.    Yes.    He was eventually terminated.

10       Q.    Were other folks terminated?

11       A.    Everyone associated with 100 Grist Mill Road was

12       terminated.

13       Q.    Are you familiar with the term "stranger-originated

14       life insurance," or STOLI --

15       A.    I am.

16       Q.    -- or "investor-originated life insurance," or IOLI?

17       A.    I am.

18       Q.    What did you -- just generally speaking, based on

19       your knowledge that you gained working at Benistar, what

20       did you understand that concept to be?

21       A.    It's when a third party, who had no financial

22       interest in the life of an insured, was participating in

23       purchasing the policy on an individual.

24                    MR. BROWN:   I'm sorry, I couldn't hear.    Could I

25       ask that be read back or repeated.      He has to keep his
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 97 of 202
                                                       Vol. I, Page 97


1        voice up.

2                    THE WITNESS:   So stranger-owned life insurance

3        is when a third party is involved in a life insurance

4        policy, and where they have no financial interest in the

5        life of that insured.

6        BY MR. NOVICK:

7        Q.    And no other interest in the life of that insured as

8        well?

9        A.    No insurable interest.

10       Q.    Did you understand that, generally, to involve a

11       particular end result or purpose?

12       A.    Typically either to resell that policy in the

13       secondary market or collect on the death proceeds of the

14       death of that individual.

15       Q.    Were there discussions of STOLI or IOLI at the

16       Benistar offices?

17       A.    Yes, there were discussions.

18       Q.    Did you have an understanding -- again, based on your

19       experience working at Benistar and with the various

20       insurance carriers, did you have an understanding of the

21       insurance industry's position on STOLI, as of 2007?

22       A.    They did not want to participate in STOLI

23       transactions.

24       Q.    And was that a concern, based on your observations at

25       100 Grist Mill Road?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 98 of 202
                                                       Vol. I, Page 98


1        A.    Yes, it was a concern.

2        Q.    Why?

3        A.    The viability of the trust.     If the carriers were to

4        understand what was truly taking place, the transaction

5        origination of the policies couldn't take place; and,

6        therefore, there would be no revenue generated from the

7        origination of these policies.

8        Q.    And in particular, you talked to me about one of the

9        particular trusts here, that we're referencing?

10       A.    The Charter Oak Trust.

11       Q.    I'm going to show you some documents at this point.

12       You have a binder of documents in front of you, and I'm

13       going to pull them up.

14                    MR. NOVICK:   Your Honor, since there's no jury,

15       I can pull the document up on the screen to make it easier

16       for the Court, rather than going through the

17       authentication process.

18                    THE COURT:    That's fine.

19                    MR. NOVICK:   Any objection from counsel?

20                    MR. GUARNIERI:   No objection.

21       BY MR. NOVICK:

22       Q.    I'm going to first direct you to Exhibit 2001.

23                    MR. NOVICK:   Your Honor, I am going to work

24       principally off of -- solely off of the correspondence

25       binders for the duration of his testimony.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 99 of 202
                                                       Vol. I, Page 99


1                   And it will be on the screen, and also it will

2        be the first document in your binder, Mr. Cherneski.

3        BY MR. NOVICK:

4        Q.    Mr. Cherneski, what is this?

5        A.    Email from Ron Lanza; dated Wednesday, December 7,

6        2005; to Dan Carpenter, Charlie Induddi, Rich Belding,

7        Ed Waesche, Guy Neumann, myself, and someone named J. Cox;

8        subject is:     "Jefferson Pilot's View"; and attachment,

9        "JPS Position on STOLI/IOLI Business."

10       Q.    Who is Ron Lanza?

11       A.    Also an individual that worked internally at Grist

12       Mill Road such as myself.

13       Q.    Similar role to you?

14       A.    Similar.

15                  MR. NOVICK:    Your Honor, I'd offer Exhibit 2001.

16                  MR. GUARNIERI:    No objection.

17                  THE COURT:    Thank you.

18       BY MR. NOVICK:

19       Q.    What is Jefferson Pilot?

20       A.    A life insurance company.

21       Q.    And did it merge or become part of another life

22       insurance company after this?

23       A.    It did.    It joined up with Lincoln National.

24       Q.    You said that there was an attachment to this

25       document, correct?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 100 of 202
                                                        Vol. I, Page 100


1         A.   Correct.

2         Q.   Let's take a look at the attachment.

3              Can you read the title of the attachment for us, and

4         then just the first two paragraphs on the page?

5         A.   Sure.

6              "Stranger-owned life insurance, SOLI; or

7         investor-owned initiated life insurance, IOLI.       Jefferson

8         Pilot Financial, JPF, has been increasingly concerned that

9         individuals are being recruited to consent to the purchase

10        of life insurance and annuities on their lives.        In some

11        instances the individual is told that a charity will

12        receive part of the death benefit at no cost to the

13        charity.   In other instances, the individual is told that

14        they can receive free insurance coverage for a year or

15        two, with the option to retain the policy by repaying the

16        loan.   Some concepts also contemplate a life settlement of

17        the policy.   Because the 'strangers' or 'investors'

18        financing these programs are not interested in long-term

19        investments, these programs typically target an older

20        individual with high net worth that can qualify for large

21        amounts of insurance.

22             "We all have a stake in protecting our franchise, a

23        reputation in our industry, including the tax-favored

24        status of our products.     For all these reasons, and until

25        a change occurs which would merit reconsideration of our
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 101 of 202
                                                        Vol. I, Page 101


1         position, JPF will no longer accept applications for life

2         or annuity policies sold for SOLI or IOLI programs.        If

3         you know or should know that a SOLI or IOLI program is

4         involved, you are asked and instructed not to submit

5         applications to a JPF insurer.      Submission of an

6         application and violation of this policy will result in

7         disciplinary action up to and including termination for

8         cause.

9              "There are numerous variations of SOLI and IOLI, and

10        Jefferson Pilot Financial is not interested in selling

11        life insurance if this is part of it."

12        Q.   If you could go down to paragraph 4, on the same

13        page.

14        A.   "Underwriting and issuing life insurance where the

15        primarily recipient of the life insurance proceeds does

16        not suffer an economic loss at the insured's death strikes

17        at the heart of our needs-based selling and our

18        underwriting process.     Our reinsurers do not want this

19        business, citing lack of financial need, concerns over

20        insurable interest, and targeting older consumers."

21        Q.   Is what was we read here in this document generally

22        consistent with your understanding of the positions of the

23        various life insurance carriers that you all dealt with at

24        100 Grist Mill Road, at the time in 2006, 2007, 2008?

25        A.   It is my understanding, yes, all insurance carriers
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 102 of 202
                                                        Vol. I, Page 102


1         held a similar position.

2         Q.   Did that position remain consistent through the time

3         of the operation of the Charter Oak Trust, based on your

4         observation?

5         A.   Yes, it did.

6         Q.   In fact, did there become increased restrictions and

7         underwriting questions over time?

8         A.   I would say, over time the scrutiny that was upon

9         these types of arrangements by the insurance companies

10        greatly increased over time.

11        Q.   I'm going to look now -- well, let me ask you this:

12        Did you see other positions similar to this circulated

13        through the 100 Grist Mill Road office via email or other

14        means?

15        A.   Yes.

16        Q.   Take a look at the next document I'm going to show

17        you, is Government's Exhibit 2125.

18        A.   That's tab 2?

19        Q.   That should be the next one in your book --

20        A.   Right.

21        Q.   -- and I'll pull it up on the screen.

22             We're looking at Exhibit 2125.

23             Do you have that in front of you?

24        A.   I do.

25                    MR. NOVICK:   Give me one moment, please, Your
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 103 of 202
                                                        Vol. I, Page 103


1         Honor?

2                     THE COURT:    Sure.

3                     MR. NOVICK:    Your Honor, can I ask a brief

4         question?

5                     Would it be -- I'm trying not to create too many

6         versions of the exhibits that everybody has, and I

7         understand and suspect that people will make notes on

8         theirs, but at the same time I want this to go as

9         efficiently as possible.      I made a binder of copies of

10        documents for the witness to use to make him -- so that he

11        knows what he's looking at.

12                    Would it be easier for the Court to make copies

13        of that binder for it to have in front of it, or would the

14        Court rather work off the copies that the Court is going

15        to have for all the witnesses?

16                    THE COURT:    I'm sorry, but I don't follow your

17        question.

18                    MR. NOVICK:    I'm not articulating it right.

19                    Would it be easier for the Court if, for each

20        witness, I gave the Court a separate document that I

21        anticipate that witness talking about, or would the Court

22        prefer to work off the set of copies that you have?

23                    THE COURT:    I think I'm fine with the set that I

24        have.    If that changes, I'll let you know.

25                    MR. NOVICK:    That's fine.   Thank you, Your
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 104 of 202
                                                        Vol. I, Page 104


1         Honor.

2         BY MR. NOVICK:

3         Q.   All right.    So we're looking now at Exhibit 2125.

4              What is that?

5         A.   It's an email from Ed Waesche; dated Wednesday,

6         May 21, 2008; to Dan Carpenter, Don Trudeau; cc'ing Guy

7         Neumann and myself; and the subject is, "Important

8         Announcement From Phoenix."

9                    MR. NOVICK:    Your Honor, I would offer

10        Exhibit 2125?

11                   MR. GUARNIERI:    No objection, Your Honor.

12                   THE COURT:    Thank you.

13        BY MR. NOVICK:

14        Q.   You indicated that it says, "See below."

15             Did this forward another email?

16        A.   It did.

17        Q.   And who is the other email from?

18        A.   It's from Elizabeth Brochu, appears to be from

19        Phoenix, to Ed Waesche.

20        Q.   What was Phoenix?

21        A.   Phoenix was one of the insurance companies that we

22        dealt with.

23        Q.   Turn to page 2 of this email.      Actually, let's turn

24        to page 3.    Here we go, page 2 of this email.

25             Can you read the title of the attachment here?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 105 of 202
                                                        Vol. I, Page 105


1         A.   Yes.   It says:   "Phoenix Position on

2         Stranger-Originated Life Insurance."

3         Q.   Can you read that first paragraph there?

4         A.   "The objective of this communication is to share

5         Phoenix's position on stranger-originated life insurance

6         and to notify you of the consequences a producer faces in

7         submitting this kind of business."

8         Q.   And you can go on to the next sentence?

9         A.   "You'll find the following included in this

10        communication."

11        Q.   And was there a -- where it's underlined

12        "communication," what does that appear to be?

13        A.   Appears to be a hyperlink.

14        Q.   Let's take a look at Exhibit 2126, the next exhibit.

15             What does that appear to be?

16        A.   This appears to be the article that was indicated on

17        the hyperlink.

18        Q.   So if you clicked on the hyperlink, you'd get to this

19        document?

20        A.   Appears so.

21        Q.   On the bottom there, it says:      "508 for producer use

22        only," is that right?

23        A.   Yes.

24        Q.   Again I'll have you read just the paragraph, title,

25        and paragraphs 1 through 3 this document?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 106 of 202
                                                        Vol. I, Page 106


1         A.   Sure.

2              "Phoenix Position on Stranger-Originated Life

3         Insurance.   The objective of this communication is to

4         share Phoenix's position on stranger-originated life

5         insurance and to notify you of the consequences a producer

6         faces in submitting this kind of business.

7              "Stranger-originated life insurance, STOLI, also

8         known as investor-originated life insurance, IOLI, is a

9         practice where a policy is initiated with the sole intent

10        of being sold to speculators or investors.       Unfortunately,

11        STOLI promoters often target retirees who may be unaware

12        of tax liability and transaction costs, as well as the

13        impact on their ability to obtain in the insurance in the

14        future.   This and other inferior business practices have

15        led to industry abuses.

16             "Phoenix will not engage in this business and is

17        opposed to any transactions that manufacture life

18        insurance specifically to position for early sale.        We

19        have rigorous screening measures in place today to detect

20        this business, and we continue to refine this process."

21        Q.   Is that an accurate reflection of what you understood

22        the position of insurance carriers to be in 2008?

23        A.   Yes.

24        Q.   And looking at paragraph 6 of that section, beginning

25        with, "It is our expectation," can you read that for us?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 107 of 202
                                                        Vol. I, Page 107


1         A.   Yes.

2              "It is our expectation that the producers who do

3         business with us share in this commitment.       If a producer

4         or firm attempts to place business with Phoenix that is

5         clearly intended for resale in the secondary market, or

6         where fraudulent information is provided to support the

7         insurance need, Phoenix will terminate the producer and/or

8         firm, and employ all other remedies available to protect

9         the Phoenix company."

10        Q.   You mentioned earlier that the Charter Oak Trust was

11        kept to a smaller set of brokers than some of the other

12        trusts the company was engaged in?

13        A.   That is correct.

14        Q.   You referred to friends and family, I think?

15        A.   Correct.

16        Q.   Take a look at Government's Exhibit 2038.

17        A.   Got it.

18        Q.   What is that?

19        A.   An email from Dan Carpenter; Monday, March 26, 2007;

20        to Derek Siewert, Bill Hutchinson, Ed Waesche, Guy

21        Neumann, myself, Don Trudeau; and Dan cc'd himself.        It's

22        forwarding "Life Insurers and Life Investors."

23                    MR. NOVICK:   First, Your Honor, I'd move

24        Exhibit 2038.

25                    MR. GUARNIERI:   No objection, Your Honor.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 108 of 202
                                                        Vol. I, Page 108


1                     THE COURT:   Thank you.

2         BY MR. NOVICK:

3         Q.   Do you know who Jack Robinson is?

4         A.   Yes.

5         Q.   Who is that?

6         A.   He was the general counsel for Benistar.

7         Q.   Did you interact with him much?

8         A.   I did not.

9         Q.   Did you have an understanding of what his role was

10        with regard to the Charter Oak Trust?

11        A.   I did not.

12        Q.   And do you know who Derek Siewert is?

13        A.   I do not.

14        Q.   Is this email here forwarding another email?

15        A.   It is.

16        Q.   What's the title of the -- or subject line of the

17        earlier email?

18        A.   "Life Insurers and Life Investors."

19        Q.   And who is that from and to?

20        A.   From Don Trudeau to Dan Carpenter.

21        Q.   And Settlement Association, it reads:       "Life Insurers

22        Hypocritical on Investor Initiated Life Insurance"?

23        A.   Correct.    That appears to be the title.

24        Q.   It seems to be a Newswire article or Marketwire

25        article?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 109 of 202
                                                        Vol. I, Page 109


1         A.   Yes.

2         Q.   Who is this article actually from, if I look at the

3         third page, where it says:     "For more about LISA,

4         contact"?

5         A.   So that's from the Life Insurance Settlement

6         Association.

7         Q.   What is that?

8         A.   It's an organization for life settlements.

9         Q.   An industry organization?

10        A.   Yes.

11        Q.   If you go back to page 2 of this document, I'll have

12        you look at a couple of paragraphs beginning with, "The

13        ACLI has repeatedly said," and read those couple

14        paragraphs for us?

15        A.   "The ACLI has repeatedly said these proposed bills

16        are necessary to protect the industry's tax status.        In

17        asking the NAIC to pass model legislation to ban many

18        legitimate life settlement and premium finance

19        arrangements, ACLI president, Frank Keating, testified

20        powerfully, underscoring that life insurance sold must

21        take into account the concept of insurable interest.        At

22        the same time, Keating spoke out against

23        investor-initiated life insurance transactions in which

24        speculative investors are allowed to profit from the

25        insured's death.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 110 of 202
                                                        Vol. I, Page 110


1              "Referring again to the OSU scenario, Head asks:

2         'Where is the protection to the family for the loss of a

3         breadwinner, and where is the insurable interest?

4         Nowhere.

5              "'Where is the investor-initiated life insurance?

6         Where is the speculative investor?      And where is the abuse

7         of the social purpose of life insurance?       It is found

8         throughout this wagering scheme.'"

9         Q.   Now, let's go back to page 1 of this email, and can

10        you read for us Mr. Carpenter's comments.

11        A.   "This is why we fly under radar . . . we don't talk

12        to anyone . . . we don't give presentations to anyone. . .

13        even our friends will say terrible things about us."

14        Q.   What did you understand, as someone who's working at

15        Benistar and a recipient of this email, Mr. Carpenter to

16        be saying?

17                   MR. GUARNIERI:    Objection, Your Honor.     Calls

18        for speculation.

19                   THE COURT:   Overruled.

20                   THE WITNESS:    From this email, I'm inferring

21        that he's saying that we don't talk about this to anybody;

22        otherwise, if it comes to light, people will be

23        criticizing the plan and put it in jeopardy.

24        BY MR. NOVICK:

25        Q.   Was that consistent with the general position at
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 111 of 202
                                                        Vol. I, Page 111


1         Benistar, in keeping this plan to close friends and

2         families, so to speak?

3         A.   Yes, it was.

4         Q.   Take a look at the next document in your binder,

5         Exhibit 2043.

6              What is that?

7         A.   It's an email from Dan Carpenter; on Friday, May 4,

8         2007; to Guy Neumann, myself, Ed Waesche, Bill Hutchison,

9         and Derek Siewert.    The subject is, "Coventry Sued," and

10        it's a forwarded email.

11        Q.   And you said it's a forwarded email, who is the

12        earlier email from that's here?

13        A.   It's from Don Trudeau to Dan Carpenter and Jack

14        Robinson.

15        Q.   And what's the title of the -- is this another news

16        article being forwarded?

17        A.   It is.

18        Q.   And what's the title of the article?

19        A.   "Ritchie Capital Management Sues Coventry First Under

20        Federal RICO Act."

21        Q.   Can you read that first paragraph there?

22        A.   "Ritchie Capital Management today filed a complaint

23        against Coventry First, a leader in the life settlements

24        industry, under the federal RICO act for fraud, breach of

25        fiduciary duty, and breach of contract.       This complaint,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 112 of 202
                                                        Vol. I, Page 112


1         filed in the United States District Court, Southern

2         District of New York, was brought to recover damages to

3         Ritchie Capital caused by Coventry First's pervasive fraud

4         in the secondary market for life insurance, wherein an

5         investor purchases a life insurance policy from the owner,

6         pays the premiums as they come due, and collects the

7         benefits upon the expiration of the insured."

8         Q.   And then can you read the comment from Mr. Carpenter

9         above?

10        A.   "We will always fly safe, straight, under the radar,

11        and in our clients' best interests."

12        Q.   In this context, again based on your working at

13        100 Grist Mill Road, what did you understand "clients" to

14        mean?

15        A.   The advisers --

16                   MR. GUARNIERI:    Objection.   Speculation again,

17        Your Honor.

18                   THE COURT:    The question asks for the witness's

19        understanding?

20                   MR. NOVICK:    Yes.

21                   THE COURT:    You may proceed.

22                   THE WITNESS:    That the clients would refer to

23        the advisers that we work with.

24        BY MR. NOVICK:

25        Q.   Take a look at the next document in your binder, and
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 113 of 202
                                                        Vol. I, Page 113


1         that would be Exhibit No. 2123.

2                    MR. NOVICK:    One moment, please.

3                    THE COURT:    Mr. Novick, would this be a

4         convenient time to break for lunch?

5                    MR. NOVICK:    Certainly, Your Honor.

6                    THE COURT:    And I think it would be better for

7         me, if I didn't have to --

8                    MR. NOVICK:    That's fine, I can have a copy of

9         that for you after --

10                   THE COURT:    Thank you.

11                   We'll be in recess for lunch.

12                   MR. NOVICK:    Your Honor, I forgot and neglected

13        to offer Exhibits 2126 and 2043, which are the previous

14        two that I had shown the witness.

15                   MR. GUARNIERI:    No objection, Your Honor.

16                   THE COURT:    They will be admitted.

17                   How much time would you like for lunch?

18                   MR. NOVICK:    As little as the Court will allow.

19                   THE COURT:    I'm happy to --

20                   MR. BROWN:    One-thirty, Your Honor.

21                   THE COURT:    Do you think 45 minutes would

22        typically be the right time?

23                   MR. BROWN:    I don't want to incur the wrath of

24        staff, Your Honor.    I know the court reporter -- having

25        been married to one.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 114 of 202
                                                        Vol. I, Page 114


1                    THE COURT:    I'll speak with the court reporter

2         privately.

3                    We'll be in recess.

4                          (Whereupon, a recess followed)

5                    THE COURT:    All set?

6         BY MR. NOVICK:

7         Q.   Okay.   Mr. Cherneski, when we had last -- when we

8         broke, we had just looked at Exhibit 2043, and now I am

9         directing you to Exhibit 2123.      That's tab 6 in your

10        binder.

11             Do you see that in front of you?

12        A.   Yes, I do.

13        Q.   What is this, first of all?

14        A.   An email from myself to Charlie Induddi, dated

15        Wednesday, May 14, 2008.

16        Q.   Is it responding to some earlier emails as well?

17        A.   Yes, it is.

18                   MR. NOVICK:     Your Honor, at this time I would

19        offer Exhibit 2123.

20                   MR. BROWN:    Can I have a moment, Your Honor?

21                   THE COURT:    Yes.

22                         (Pause)

23                   MR. GUARNIERI:     No objection, Your Honor.

24                   THE COURT:    Thank you.   It will be admitted.

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 115 of 202
                                                        Vol. I, Page 115


1         BY MR. NOVICK:

2         Q.   Let's look at the bottom of the email, the original

3         email, where it says -- first, at the bottom of page 1,

4         can you tell us who it is from and to?

5         A.   From Pacific Life to myself.

6         Q.   And it says, "Stefan rexis"; what does that mean?

7         A.   That's one of the email domains that I have over at

8         100 Grist Mill Road.

9         Q.   What does rexis stand for?

10        A.   That's for Rex Insurance.      It's a general agency

11        that's located at 100 Grist Mill Road.

12        Q.   One of the companies you referenced earlier?

13        A.   Yes.

14        Q.   And did you have several domains at 100 Grist Mill

15        Road?

16        A.   I did.

17        Q.   What's the subject of this email?

18        A.   "ADU Reporter, Forward:     Shed Light on the Definition

19        of Insurable Interest and Wager Contract."

20        Q.   Is it forwarding, again, some sort of synopsis or

21        article related to a court case?

22        A.   It is.

23        Q.   Can you read on the second page of the document where

24        it says, "Summary"?

25        A.   Yes.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 116 of 202
                                                        Vol. I, Page 116


1              "A U.S. District Court in Ohio held, in William T.

2         Wuliger v. Manufacturer's Life Insurance Company, that

3         even insurance policies taken out on the lives of the

4         policy owners themselves will lack an insurable interest

5         if the owners intended to assign their policies at issue.

6         In Wuliger, several individuals took out life policies on

7         their own lives with the intention of transferring their

8         policies to a company in exchange for a fee.       The company

9         then marketed those contracts to investors who thought

10        they were investing money in life settlements.       The court

11        held that the policies were equivalent to wagering

12        contracts and, therefore, void and subject to recession."

13        Q.   Let's go back to page 1.

14             Did you forward that email?

15        A.   I did.

16        Q.   To whom?

17        A.   I forwarded it to Guy Neumann, Dan Carpenter, Don

18        Trudeau, Wayne Bursey, Kevin Slattery, Ron Lanza,

19        Ed Waesche, Charlie Induddi, Jack Robinson, and Rich

20        Belding.

21        Q.   I don't think you've mentioned the name Kevin

22        Slattery.

23             Who is that?

24        A.   Kevin was another individual who worked at 100 Grist

25        Mill Road, in a similar capacity to me.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 117 of 202
                                                        Vol. I, Page 117


1         Q.   It says, "Kevin U.S.," what is that?

2         A.   That stands for U.S. Benefits, which is another email

3         domain we used.

4         Q.   Was it another company there as well?

5         A.   Yes, it was.

6         Q.   And next to -- Ron, who is Ron?

7         A.   That's Ron Lanza.

8         Q.   The individual you mentioned earlier?

9         A.   Yes.

10        Q.   And it says BPA, what's that?

11        A.   Benefit Plan Advisers.

12        Q.   And is that another one of the companies you

13        referenced earlier?

14        A.   Yes.

15        Q.   Did Charlie Induddi respond to your forward?

16        A.   He did.

17        Q.   What did he say?

18        A.   He responded:    "Does that mean ACE work or COT?"

19        Q.   Do you remember what ACE was?

20        A.   American Charitable Endowment Trust.

21        Q.   Do you know what that was?

22        A.   It was a similar trust to Charter Oak that was made

23        for charities.

24        Q.   But the intent was the same?

25        A.   Correct.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 118 of 202
                                                        Vol. I, Page 118


1         Q.   How did you respond here?

2         A.   I responded:    "The decision is not binding in other

3         courts, but it is an interesting decision."

4         Q.   Is that your own answer; where did you get that

5         answer, the decision was not binding in other courts?

6         A.   It doesn't look like my answer.

7         Q.   Why do you say that?

8         A.   Because that's not the way I would respond to an

9         email.

10        Q.   Where do you believe that email came from?

11                   MR. GUARNIERI:    Objection, Your Honor.

12        Speculation.

13                   THE COURT:   You can ask if he has a

14        recollection.

15        BY MR. NOVICK:

16        Q.   Do you have a recollection of where that came from?

17        A.   I don't specifically know.

18        Q.   Let me talk in general terms.

19             Typically, when you would get an email like this, who

20        would you speak to about it?

21        A.   If it was a legal question or something to do with

22        court rulings, I would talk to Dan.

23        Q.   Your understanding, based on your experience working

24        at 100 Grist Mill Road, would you have gone to anybody

25        else who would have told you whether this decision was
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 119 of 202
                                                        Vol. I, Page 119


1         binding on other courts?

2         A.   I would not have.

3         Q.   Is that something that would commonly happen, with

4         regard to you asking or showing these kinds of emails to

5         Mr. Carpenter?

6         A.   Yes.

7         Q.   And were these kinds of emails -- in other words, one

8         talking about STOLI, cases, articles -- something that was

9         frequently circulated at the office at 100 Grist Mill

10        Road?

11        A.   It was.

12        Q.   Even beyond the few exhibits we've looked at here?

13        A.   Correct.

14        Q.   Take a look at tab 7 in your binder.       That would be

15        Exhibit 2276.

16             What is this?

17        A.   It's an email from Dan to Mauricio Agudelo; Kevin

18        Slattery; Erik Schneider; myself; Jack Robinson; Guy

19        Neumann; Don Trudeau; Joe Castagno; and Dan, cc to

20        himself.

21        Q.   What's the subject line?

22        A.   It says:    "Forward to Phoenix Life."

23                    MR. NOVICK:    Your Honor, I'd offer 2276.

24                    MR. GUARNIERI:    One moment, Your Honor.

25                         (Pause)
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 120 of 202
                                                        Vol. I, Page 120


1                    MR. GUARNIERI:    No objection, Your Honor.

2                    THE COURT:   Thank you.    It will be admitted.

3         BY MR. NOVICK:

4         Q.   Can you first read Mr. Carpenter's comment above?

5         A.   Sure.

6              "Jack and Joe, please get this case, Dan."

7         Q.   The original email was forwarded from whom?

8         A.   It was forwarded from Ed Waesche, to Dan Carpenter.

9         Q.   And then Mr. Carpenter forwarded that article?

10        A.   He did.

11        Q.   And can you just, for us, read the first -- let's

12        read the title of the article and the first line.

13        A.   Sure.

14             "Minnesota Judge Rules in Favor of Phoenix in Fraud

15        Case.

16             "A federal judge ruled in favor of Phoenix Variable

17        Insurance Co. last week in an alleged fraud and

18        stranger-originated life insurance case allowing the

19        carrier to retain $518,562 in premiums paid for a

20        rescinded 10 million life insurance policy.       The decision

21        by Chief Judge Michael Davis, of the U.S. District Court

22        of Minneapolis, went against Lucille E. Morelo

23        2007 irrevocable trust."

24        Q.   And again, we talked about this earlier, you said

25        that these were -- types of articles were frequently
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 121 of 202
                                                        Vol. I, Page 121


1         forwarded around the office?

2         A.   Correct.

3         Q.   Why was that?

4         A.   Just to stay abreast of what was taking place in the

5         life settlement market, to make sure that we were aware of

6         the court cases and instances where things went south for

7         the life settlement people.

8         Q.   You mentioned earlier that you did some

9         administrative work and assistance with the Charter Oak

10        Trust, is that right?

11        A.   Correct.

12        Q.   Ran illustrations, put together packages, I believe

13        you said?

14        A.   Correct.

15        Q.   I want to take a look now at the next document in

16        your binder, and that's tab 8, and it is Exhibit 2069.

17             What is this?

18        A.   An email from Dan to myself and Guy Neumann; Monday,

19        August 20, 2007.

20        Q.   What's the subject matter?

21        A.   Forward Doug Sanders and Angela Lyles.

22        Q.   Who were Doug Sanders and Angela Lyles?

23        A.   Two potential candidates for the Charter Oak Trust.

24        Q.   Insureds?

25        A.   Correct.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 122 of 202
                                                        Vol. I, Page 122


1                    MR. NOVICK:     Your Honor, I'd offer Exhibit 2069.

2                    MR. GUARNIERI:     Your Honor, if I may just

3         inquire from the government:

4                    Are you only offering the single front page,

5         because my tab has significant materials behind it.

6                    MR. NOVICK:     I'm offering the entirety of the

7         exhibit, which would include the emails as well as all the

8         attachments.

9                    MR. BROWN:    Could we have a moment, Your Honor?

10                   THE COURT:    Yes.

11                         (Pause)

12                   MR. GUARNIERI:     Your Honor, may I inquire

13        briefly from the witness regarding this exhibit?

14                   THE COURT:    Any objection?

15                   MR. NOVICK:     Yes, Your Honor.   I'm not sure how

16        inquiring of the witness will be appropriate at this

17        stage.

18                   THE COURT:    What's the concern, please?

19                   MR. GUARNIERI:     Your Honor, the concern is

20        whether or not this individual actually has read and

21        viewed all the materials that are referenced and attached

22        to the email, and then just concerns that were raised

23        about the dates and times, whether this is -- you know,

24        there's a foundation to be laid that this is a legitimate

25        email.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 123 of 202
                                                        Vol. I, Page 123


1                     MR. NOVICK:   Your Honor, the point of entering

2         into the stipulation regarding authenticity of these

3         documents was not to bring the computer forensics up here.

4         The providence of the email and the attachments is well

5         laid out in the database that was provided to counsel,

6         including all of the attachments.

7                     I don't have the meta data here with me.      If I

8         was preparing for that, I would have put a forensics agent

9         on first.    If we're going to have this kind of dialogue, I

10        don't think it makes sense to have it in front of the

11        Court here.

12                    The second point, Your Honor, is this is a

13        witness who is perfectly capable of talking about the

14        documents once the documents are in evidence, such that --

15        and a proper foundation has been laid, and that's what I

16        intend to do.    He's a party to this email, and that's why

17        I'm asking him about this email.      I don't think there's

18        anything improper about that.

19                    MR. GUARNIERI:   Your Honor, I want to point out

20        that we're not raising an argument as to the authenticity

21        in terms of whether or not we received this from the

22        government.    The government responded, they received it

23        from either the warrants they served or the warrants they

24        served are stipulated to.     Our main issue is whether or

25        not this is, in fact, what it purports to be.       I don't
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 124 of 202
                                                        Vol. I, Page 124


1         think a foundation has been laid to that effect yet.

2                    In addition to that, the issue that we're

3         raising is whether or not there's been a valid foundation

4         laid that this witness has received this email, and the

5         email and attachments are what they purport to be.        And

6         this is a full email, in terms of what he received, and he

7         reviewed it and can testify to what it is.

8                    THE COURT:   Okay.   Well, realistically, this is

9         an email dated 2007.    I would think it unlikely that any

10        witness could be able to testify under oath that a routine

11        email is as it was when he received it in 2007.

12                   More fundamentally, what is the intention of the

13        stipulation to authenticity if we're going to have

14        questions about authenticity?

15                   MR. GUARNIERI:    Your Honor, if we're going into

16        the area of stipulation, perhaps Attorney Brown can

17        address it, but my understanding is that the stipulation

18        regarding authenticity was to allow ultimately so that the

19        government doesn't have to produce witnesses who, in turn,

20        serve subpoenas and execute warrants to show that these

21        were, in fact, the documents they received, and to provide

22        the chain of custody from the time that those searches and

23        seizures were being done or those subpoenas were being

24        served to court today.

25                   What I believe was not stipulated to was that
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 125 of 202
                                                        Vol. I, Page 125


1         the documents themselves are what they purport to be, in

2         the sense that the witnesses -- you know, that the

3         documents were in any way altered or modified or changed

4         before they came into the custody or care of the

5         government through their procedures.      And perhaps that's

6         not the anticipated workings of the stipulation, but --

7                    MR. BROWN:   Your Honor, if I may, just try to

8         move this along, contrary to what counsel was stating is

9         that we're not contesting the fact that the government

10        received this document, as it's represented, during

11        apparently a search of the defendant's computers.        I think

12        that's how they received these documents.       We're not

13        disputing that.

14                   We're having problems because, quite frankly,

15        one of the addresses addressed to Mr. Carpenter is not an

16        address that he typically uses and -- or may have used at

17        all.   And the question is whether or not this particular

18        witness is capable of discussing this particular document,

19        not whether or not the document itself was different from

20        that which was seized at the time.      That is our primary

21        concern, Your Honor.

22                   THE COURT:   That's a matter to be taken up with

23        the witness.

24                   Does he recognize the document, does he recall

25        the document?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 126 of 202
                                                        Vol. I, Page 126


1                     MR. NOVICK:    Here's the thing, Your Honor.    As

2         Your Honor rightly pointed out, if we're going to get into

3         an issue of -- I can certainly ask the witness on the

4         stand what the document is, and he can read it just like

5         the rest of it.    In many ways the point is, have him read

6         it, have him tell us what is referred to by certain things

7         in there.    That's not, I understand, what counsel is

8         referring to here.

9                     What I --

10                    MR. BROWN:    Actually it is.

11                    MR. NOVICK:    Then I stand --

12                    THE COURT:    Let's take the good news and accept

13        it and go forward, okay?      Let's not dwell on what might be

14        a problem.

15                    MR. NOVICK:    Certainly.   What I want to do right

16        now is just offer the exhibit into evidence.

17                    THE COURT:    I'm going to admit it, subject to

18        whatever examination counsel wants to conduct on

19        cross-examination.

20                    MR. GUARNIERI:    Thank you, Your Honor.

21        BY MR. NOVICK:

22        Q.   Looking at Exhibit 2069, is this a forward of some

23        prior emails?

24        A.   It is.

25        Q.   What was the original -- look at the bottom of the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 127 of 202
                                                        Vol. I, Page 127


1         chain here, original message, bottom of the page, who was

2         that to?

3         A.   It was from Mark Salesman, to Guy Neumann and Charlie

4         Induddi.

5         Q.   Who is Mark Salesman?

6         A.   A person who worked at Fred Prelle's office.

7         Q.   And it has the same subject line we just mentioned

8         earlier?

9         A.   Correct.

10        Q.   Can you read that email for us?

11        A.   "Here are two more for the spreadsheet.       Let us know

12        ASAP as American National has placed deadlines on these

13        offers."

14        Q.   Was that email then forwarded?

15        A.   It was.

16        Q.   And then from who to whom?

17        A.   From Guy Neumann to Dan Carpenter.

18        Q.   And then it was -- can you read the top email from

19        Mr. Carpenter to you?

20        A.   "Stef, show Guy how to set up packages."

21        Q.   Did that email come with certain attachments?

22        A.   It did.

23        Q.   And it listed under the attachment line, what's the

24        first one there?

25        A.   A Charter Oak spreadsheet.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 128 of 202
                                                        Vol. I, Page 128


1         Q.   Dot-XLS?

2         A.   Correct.

3         Q.   If you could turn to not the next page but the

4         following page, what is that?

5         A.   It's a spreadsheet.

6         Q.   And what is it a spreadsheet of?

7         A.   It has the client's name, date of birth, face amount,

8         health rating, carrier, first-year premium, second-year

9         premium, AVS LE, and 21st LE.

10        Q.   Did you create this spreadsheet?

11        A.   I did not.

12        Q.   Would this be something that was commonly done for

13        the Charter Oak Trust?

14        A.   I'm unsure.

15        Q.   Can you tell us what the different columns mean

16        across the top?

17        A.   Client name obviously refers to their name.        Date of

18        birth is the date of birth.     Face is the death benefit on

19        the life insurance contract.     Rating refers to the health

20        rating from the insurance carrier.      Carrier indicates the

21        life insurance carrier company.

22             First-year premium indicates first-year premium that

23        would be required for the life insurance contract, and

24        second-year premium is the second-year outlay.       AVS LE is

25        the life expectancy from the company AVS, and 21st LE is
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 129 of 202
                                                        Vol. I, Page 129


1         the life expectancy from the 21st.

2         Q.   If I'm looking down from the left-hand side, it looks

3         to be for some insureds -- for example, Mr. Sanders, if

4         you go across, it has two entries.

5              What's the principal difference between the two

6         entries here?

7         A.   In terms of the premium?

8         Q.   Well, in terms of the two lines in general.

9         A.   The differences are, yeah, in the premium amounts,

10        first-year premium and second-year premium.

11        Q.   So the first-year premium on the top line was

12        $201,700, and the second-year premium was $190,700, is

13        that right?

14        A.   Correct.

15        Q.   And then the one below that, the first-year premium

16        was 274,220, and the second-year premium was zero?

17        A.   That is correct.

18        Q.   And under AVS LV, and 21st LV, what are the numbers

19        represented there?

20        A.   One says 140, for AVS; and 128, for 21st.

21                   MR. GUARNIERI:    Your Honor, I'm going to object

22        to this line of questioning.     It's irrelevant to Charter

23        Oak Trust, the issues that we're here for.

24                   MR. NOVICK:    Testified these are Charter Oak

25        Trust insureds, Your Honor.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 130 of 202
                                                        Vol. I, Page 130


1                     THE COURT:    Please speak up, gentlemen.

2                     MR. NOVICK:    I'm sorry, Your Honor.

3                     I don't see why this wouldn't be relevant.      He

4         testified these were Charter Oak Trust insureds.        I don't

5         understand the objection.

6                     THE COURT:    I'll assume that you're doing this

7         for a reason.

8                     MR. NOVICK:    Yes, Your Honor.

9                     THE COURT:    Okay.   The question is about the

10        life expectancy numbers, is that right?

11                    MR. NOVICK:    That's right, Your Honor.

12        BY MR. NOVICK:

13        Q.   And those would have been from what; where would you

14        have gotten those life expectancy numbers?

15        A.   Those would be from the third parties, AVS and

16        the 21st.

17        Q.   Why would you have gathered different illustrations

18        for the same person or the same company?

19        A.   Typically, you'd want to see illustrations showing

20        target premium the first year, and then minimum premium

21        thereafter; and then other options would be just showing

22        the level premium all years, so you know what the outlay

23        will be.

24                    MR. GUARNIERI:    Objection, Your Honor, on

25        speculation.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 131 of 202
                                                        Vol. I, Page 131


1                     THE COURT:    You want to lay a foundation for

2         that?

3                     MR. NOVICK:    Certainly.

4         BY MR. NOVICK:

5         Q.   You said --

6                     MR. NOVICK:    I believe I had, Your Honor, in the

7         sense that --

8        BY MR. NOVICK:

9         Q.   You had testified earlier that part of your

10        responsibility with the Charter Oak Trust policies was to

11        run illustrations from time to time?

12        A.   Correct.

13        Q.   And that included, I should say, illustrations on

14        various insureds within the Charter Oak Trust plan,

15        correct?

16        A.   Correct.

17        Q.   And you're familiar with life expectancies being run

18        within the Charter Oak Trust?

19        A.   Correct.

20        Q.   In fact, we're about to look at one related to this

21        email, correct?

22        A.   Correct.

23        Q.   Or there are life expectancies attached to this email

24        as well, right?

25        A.   Yes.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 132 of 202
                                                        Vol. I, Page 132


1                    THE COURT:   In other words, what I'm looking at

2         is similar to the kind of thing that you did?

3                    THE WITNESS:    I wouldn't run a spreadsheet like

4         this, but I would run illustrations that would show the

5         premiums required for individual insureds, and then in

6         conjunction with those life expectancy reports would

7         accompany those illustrations or evaluation.

8                    THE COURT:   So you're familiar with how Charter

9         Oak Trust went about gathering the information and

10        presenting the information?

11                   THE WITNESS:    Correct.

12                   THE COURT:   If I may, what is the significance

13        of a life expectancy figure of 140?

14                   THE WITNESS:    That shows how many months the

15        person is expected to live, on average.

16                   THE COURT:   Is there a different between

17        American National GUL and American National CURR?

18                   THE WITNESS:    Two different products.

19                   THE COURT:   Is it products sold by the same

20        company?

21                   THE WITNESS:    Correct.

22                   MR. GUARNIERI:    Your Honor, I'm going to renew

23        my objections on speculation.      This witness, I don't

24        believe, established he actually made this report.        So to

25        ask him questions about why these are done in this report
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 133 of 202
                                                        Vol. I, Page 133


1         is speculative.

2                    And secondly, I don't believe -- I think that

3         one individual who's been identified as somebody that was

4         involved in the Charter Oak Trust, is a named straw

5         insured, is listed here; otherwise, I don't believe

6         there's testimony that the rest of these individuals are

7         related to the Charter Oak Trust or if this is, in fact, a

8         Charter Oak Trust document.

9                    THE COURT:    Mr. Novick, maybe you should tell me

10        why you're proceeding in this way.      What is the point that

11        you're trying to make?

12                   MR. NOVICK:    I'm going to get there, Your Honor,

13        after we're going to look at the spreadsheet and look at

14        some of the LE's, and explain why different illustrations

15        were run on the same person -- we've already talked about

16        why life expectancies were done -- and look at life

17        expectancies for Charter Oak people.

18                   THE COURT:    So this is an illustration for

19        background?

20                   MR. NOVICK:    This is a little bit of an

21        illustration for background, to describe what kind of

22        information was gathered for each of the insureds, and

23        it's merely corroborative to what the witness has

24        testified to.

25                   THE COURT:    I think it makes sense for me to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 134 of 202
                                                        Vol. I, Page 134


1         hear this.    I see no undue prejudice to the defense.      It's

2         illustration for purposes of --

3                     THE DEFENDANT:    It's --

4                     THE COURT:    I'm sorry?

5                     MR. GUARNIERI:    Your Honor, this is not

6         illustrations for the Charter Oak Trust or documents

7         related thereto.    I understand Your Honor's point.

8                     THE COURT:    You're welcome to bring out these

9         points on cross-examination.

10                    MR. GUARNIERI:    Thank you, Your Honor.

11                    THE COURT:    So do we have a pending question?

12                    MR. NOVICK:    I don't know, Your Honor.    I don't

13        think so.    Why don't I ask another question.

14                    THE COURT:    Please.

15        BY MR. NOVICK:

16        Q.   Let's go back to the email itself.

17             And you said that there were some other attachments

18        there as well?

19        A.   Correct.

20        Q.   Can you just tell us, generally speaking -- well, can

21        you read what attachments were here, attached to this

22        email?

23        A.   Sure, after the Charter Oak spreadsheet dot-XLS?

24        Q.   That's right.

25        A.   Lyles, Angela, AVS LE, with medical summary dot-PDF;
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 135 of 202
                                                        Vol. I, Page 135


1         Lyles, Angela, 21st Services LE dot-PDF; Lyles, Angela,

2         ANICO passport target to min level dot-PDF; Lyles, Angela,

3         ANICO LTG min dot-PDF.

4         Q.   So it is fair to say life expectancies and

5         illustrations?

6         A.   Correct.

7         Q.   And were these different kinds of illustrations?

8              Let me withdraw that question for a minute, and let's

9         look at the comment or the email here from Mr. Carpenter.

10             What did he write here?

11        A.   "Stef, show Guy how to set up packages."

12        Q.   What did you understand a package to be; what kind of

13        information would you be gathering?

14        A.   Life expectancies and illustrations.

15        Q.   And what was the purpose of gathering those?

16        A.   Purpose would be to evaluate them for value in the

17        secondary market.

18        Q.   And would they be provided to anyone in the course of

19        evaluating them?

20        A.   They would be provided to the funder to determine if

21        the people were eligible to participate.

22        Q.   And that funder being what you mentioned earlier?

23        A.   Yes, correct.

24                   MR. NOVICK:    Your Honor, we can move on from

25        this exhibit to Exhibit 2152.      That's tab 9.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 136 of 202
                                                        Vol. I, Page 136


1         BY MR. NOVICK:

2         Q.   What is this document?

3         A.   An email from Guy Neumann; dated Wednesday,

4         October 22, 2008; to Charles Collier, Christine Weimar;

5         cc's Don Trudeau and myself; blind copying Dan Carpenter;

6         and the subject is, "Forward New Case on Christine

7         Lambert."

8                     MR. NOVICK:    Your Honor, I offer this exhibit.

9                     MR. GUARNIERI:    Moment, Your Honor, please?

10                         (Pause)

11                    MR. GUARNIERI:    No objection, Your Honor.

12                    THE COURT:    It will be admitted.

13        BY MR. NOVICK:

14        Q.   First, who are Charles Collier and Christine Wiemar,

15        to the best of your recollection; who do you recall them

16        to be?

17        A.   Do I recall them?

18        Q.   Who do you recall them to be?      Who do they work for?

19        A.   I can see who their emails are from.

20        Q.   What is their email from?

21        A.   Ridgewood Finance.

22        Q.   You said you testified earlier that these packages

23        would be sent to Ridgewood or the funder?

24        A.   Correct.

25        Q.   Does this appear to be one of the packages that we
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 137 of 202
                                                        Vol. I, Page 137


1         referenced earlier?

2         A.   It appears to be.

3         Q.   And again, are there attachments to this?

4         A.   There are.

5         Q.   What are the attachments here?

6         A.   Read them off?

7         Q.   Yes, please.

8         A.   Lambert, Christine, 21st Services dot-PDF; Lambert,

9         Christine, AVS LE with medical summary dot-PDF; Lambert,

10        Christine, life guarantee COI dot-PDF; Lambert, Christine,

11        life guarantee plus COI dot-PDF.

12        Q.   Let me ask you a couple of questions about that.

13             First, what does COI stand for?

14        A.   Cost of insurance.

15        Q.   What does it mean to have a cost of insurance -- what

16        does "cost of insurance" mean in that context?

17        A.   Means an illustration showing paying the minimum

18        premium into the contract each year, after the first year

19        target has been paid.

20        Q.   Why would a -- or why did you and others send to the

21        funder cost-of-insurance illustrations?

22        A.   That would show minimum --

23                   MR. GUARNIERI:    Objection, Your Honor.

24        Speculation.

25                   MR. NOVICK:    Your Honor, just because I'm using
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 138 of 202
                                                        Vol. I, Page 138


1         the word "would," does not make this speculation.        He's

2         talking about practices and procedures.

3                    THE COURT:   Ask, "why did you."

4         BY MR. NOVICK:

5         Q.   Why did you understand that the process was to send

6         these cost-of-insurance illustrations to your funder?

7                    MR. GUARNIERI:    I'm going to make the same

8         objection, Your Honor, and just indicate that unless this

9         witness has a foundation for why he knows why others did

10        things that they did, as opposed to just what he himself

11        did and why he did it.

12        BY MR. NOVICK:

13        Q.   Did you have an understanding of the process involved

14        in the Charter Oak Trust and how things were sent to the

15        funder or what was sent to the funder, based on your

16        experience?

17        A.   I did.

18        Q.   And what would be sent to the funder -- let me go

19        back to the question I asked before.

20             Why would a cost-of-insurance illustration

21        specifically be sent to the funder?

22        A.   Because the COI is showing the minimum premium each

23        year going to the contract, so the minimum amount would be

24        payable as the premium by the Charter Oak Trust.

25        Q.   Why was that the illustration being sent to the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 139 of 202
                                                        Vol. I, Page 139


1         funder as opposed to some other type of illustration?

2         A.   Because this could show the funder based on the

3         person's life expectancy, the smallest amount possible

4         that would go into the policy in return of the death

5         benefit that would eventually be paid out.

6         Q.   And why would -- would the cost-of-insurance

7         illustration, in your experience with the Charter Oak

8         Trust, be sent to the insurance company?

9         A.   It would not.

10        Q.   What typically would be sent to the insurance

11        company?

12        A.   Typically it would be an illustration showing target

13        premium first year and level premiums thereafter.

14        Q.   You mentioned before what the target premium is;

15        that's the commissionable premium?

16        A.   What the commission is based off is the target

17        premium.

18        Q.   And why would you not send the cost-of-insurance

19        illustration to the insurance company?

20        A.   You wouldn't send that, because that could be an

21        indication that there's a life settlement business taking

22        place.

23        Q.   Let's take a look at these illustrations here.

24                   THE COURT:   Mr. Novick, dealing with the

25        objection that has been advanced repeatedly, I would ask
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 140 of 202
                                                        Vol. I, Page 140


1         you to pause and explain through this witness how he knows

2         that.

3                     MR. NOVICK:   Certainly, Your Honor.    That was

4         what I was trying to do with the prior email, when the

5         email said show -- testify how -- show Guy how to set up

6         packages.

7                     THE COURT:    Right.   The thrust of the objection,

8         as I take it, is that this witness doesn't know what he's

9         talking about; and if he says that, for instance, the

10        cost-of-insurance figures didn't go to the providers

11        because it would raise a red flag about STOLI, the

12        objection is that that's just him speculating.

13                    So while we're on the subject, I think I need to

14        know what basis, if any, the witness has for his

15        testimony.

16        BY MR. NOVICK:

17        Q.   Can you explain to us, first of all, how you knew

18        that -- well, you're familiar -- let me withdraw that.

19             In the time that you were working at 100 Grist Mill

20        Road, did you become familiar with the processes and

21        procedures associated with Charter Oak Trust?

22        A.   I did.

23        Q.   How?

24        A.   From general experience from processing and assisting

25        with items like this.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 141 of 202
                                                        Vol. I, Page 141


1         Q.   Were you instructed by others on how to do these

2         kinds of things?

3         A.   I was.

4         Q.   By whom?

5         A.   For the illustrations for Guy Neumann and how to run

6         them, and put together packages and illustrations and life

7         expectancy reports.

8         Q.   Would that be by Dan?

9         A.   Correct.

10        Q.   Referring to Mr. Carpenter?

11        A.   Correct.

12        Q.   And you testified that, in your setting up the

13        packages that went to the funder, or assisting others in

14        setting up these packages that went to the funder, you

15        understood that you would not send the cost-of-insurance

16        illustration to the insurance company, correct?

17        A.   Correct.

18        Q.   And you testified that that was because that could be

19        a red flag for STOLI?

20        A.   That is correct.

21        Q.   How do you know that to be the case?

22        A.   From interactions at 100 Grist Mill Road, various

23        conversations regarding what a second-year premium should

24        look like for an illustration, and what was actually paid,

25        and what the life insurance company would receive.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 142 of 202
                                                        Vol. I, Page 142


1                     THE COURT:   Conversations with whom?

2                     THE DEFENDANT:   With the same people I mentioned

3         earlier:    Dan Carpenter, Charlie Induddi, Ed Waesche, Guy

4         Neumann.

5                     MR. GUARNIERI:   I think that testimony does

6         indicate that he does not have a basis for a foundation to

7         know what the insurance company is doing and why it's

8         doing it, having not had any communications or

9         conversations with the insurance company.

10                    THE COURT:   The question went to what was going

11        on at Charter Oak Trust.

12                    As I understand the testimony, the witness is

13        saying that, based on conversations with, among others,

14        Mr. Carpenter, he understood that the cost-of-insurance

15        data was not supposed to go to the insurance providers

16        because it would be a red flag for STOLI.

17                    Is that your testimony, sir?

18                    THE WITNESS:   That is correct.

19                    THE COURT:   That came from Mr. Carpenter?

20                    THE WITNESS:   During the conversations that we

21        had, yes.

22                    THE COURT:   Okay.

23        BY MR. NOVICK:

24        Q.   Now, where I was going, I'd like to take you to the

25        first of the illustrations in this package.       It's page 6
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 143 of 202
                                                        Vol. I, Page 143


1         of the exhibit.

2               So go past the life expectancies just for a moment

3         and take a look at the first of the illustrations, and I

4         just want you to walk us through looking at this

5         illustration.

6               First, at the top, can you tell us who this

7         illustration was for, what the insured's name was?

8         A.    The illustration is for Christine Lambert.

9         Q.    And does it indicate on this page who it was prepared

10        by?

11        A.    It says:   "Valued Agent, 4400 Post Oak Parkway,

12        Suite 2550, Houston, Texas 77027."

13        Q.    Are you familiar with what was located at 4400 Post

14        Oak Parkway in Houston; was that associated with one of

15        the -- with anybody you're familiar with?

16        A.    It appears to be Fred Prelle of the GA's office.

17        Q.    So you did not prepare this illustration?

18        A.    I did not.

19        Q.    And then I want to direct you to page 7 of the

20        illustration, so it would be 7 of 11 --

21                   MR. NOVICK:     Sorry, Your Honor, one moment.

22                         (Pause)

23        BY MR. NOVICK:

24        Q.    -- entitled at the top, "Section D, Illustrated

25        Values."
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 144 of 202
                                                        Vol. I, Page 144


1              Do you see that?

2         A.   I do.

3         Q.   And can you tell us on this document where we can

4         find the planned premium for the particular insurance

5         policy?

6         A.   It would be the third column from the left where it

7         says:    "Annual Premium Outlay."

8         Q.   So the first year being $479,500?

9         A.   Correct.

10        Q.   And then tell us, why does this -- why does the

11        second-year number go down, and then it increased from

12        year to year?

13        A.   So this appears to be an illustration that has paying

14        the target premium the first year, and then the minimum

15        premium each year thereafter to maintain the policy in

16        force.

17        Q.   You said this, based on what we had read earlier,

18        would be the cost of insurance for this particular policy

19        from year to year?

20        A.   That would be a minimum COI illustration, yes.

21        Q.   Now, let's take a look at the first two exhibits,

22        going backwards, of the life expectancy valuations, page 2

23        of the exhibit.

24             What's the -- first, what company is this from?

25        A.   This is from 21st Services.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 145 of 202
                                                        Vol. I, Page 145


1         Q.   And what insured is it related to?

2         A.   Christine Lambert.

3         Q.   And it says:    "Attention, Warren Prelle."

4              Who is that?

5         A.   It's Fred Prelle's son, who worked for his office in

6         Advisers Financial Group in Houston.

7         Q.   Looking at the following page, is that the -- is that

8         the life expectancy certificate?

9         A.   It is.

10        Q.   Does it indicate the life expectancy or the median

11        life expectancy of this particular individual?

12        A.   It does.

13        Q.   Where do we find that?

14        A.   It says:    "Median life expectancy value," asterisk,

15        "164 months, or 13.7 years."

16        Q.   Then if you flip forward a couple of the pages,

17        you'll see another life expectancy valuation.

18             Do you see that?

19        A.   Correct.

20        Q.   What company is that from?

21        A.   That's from AVS.

22        Q.   Again, is this for the same insured, Ms. Lambert?

23        A.   Yes.

24        Q.   Does it indicate a life expectancy on this page?

25        A.   It does.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 146 of 202
                                                        Vol. I, Page 146


1         Q.   What is that?

2         A.   It says 141 months.

3         Q.   Does it indicate on this page again who ran this

4         illustration -- excuse me -- who requested this life

5         expectancy report?

6         A.   It does.

7         Q.   What does it list there?

8         A.   Warren Prelle again.

9         Q.   And the requesting company?

10        A.   Is Capitas Houston.

11        Q.   Do you know what Capitas is?

12        A.   Capitas is a GA, general agency.

13        Q.   What's a general agency; can you explain that?

14        A.   A general agency is a company that sells or

15        wholesales life insurance products via financial advisers

16        that are affiliated with that agency.

17        Q.   So how would they relate to, say, a retail broker

18        that an individual might buy insurance from?

19        A.   A retail broker would have to have his contracts

20        through GA that are affiliated with the life insurance

21        company.   So a retail broker has to select a GA such as

22        Capitas to get the contract to sell life insurance to

23        various companies.

24        Q.   So essentially a middleman?

25        A.   Wholesaler.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 147 of 202
                                                        Vol. I, Page 147


1         Q.   Turn to tab 10, Exhibit 2151.

2              What is this?

3         A.   Email from Guy Neumann; dated Wednesday, October 22,

4         2008; to Charles Collier, Christine Weimar; cc's Don

5         Trudeau, myself; and blind copying Dan.

6         Q.   And again, does this have various attachments to it?

7         A.   It does.

8         Q.   And what are the attachments?

9         A.   It says:    Von Noorden, Betty, Life Guarantee Plus COI

10        til 100 dot-PDF; Von Noorden, Betty, preliminary AVS LE

11        dot-PDF; Von Noorden, Betty, Fasano LE dot-PDF.

12        Q.   And can you read the -- excuse me.

13                    MR. NOVICK:   First I offer 2151.

14                    MR. GUARNIERI:   No objection, Your Honor.

15                    THE COURT:    Thank you.   It will be admitted.

16        BY MR. NOVICK:

17        Q.   Can you read the message from Guy Neumann?

18        A.   Sure.

19             "Here is a new case for inclusion to the Charter Oak

20        program.    There's a huge divergence between the AVS and

21        Fasano.    Previously this case would have been a slam-dunk.

22        Let me know how it goes."

23        Q.   What are AVS and Fasano?

24        A.   Those are two life expectancy companies.

25        Q.   What do you understand Mr. Neumann to mean by,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 148 of 202
                                                        Vol. I, Page 148


1         there's a huge divergence between AVS and Fasano?

2         A.   There's a difference between the two numbers for life

3         expectancies.

4         Q.   Was it common -- or I should say:       Was it always the

5         practice that the funder would ask for more than one life

6         insurance expectancy?

7         A.   It was my understanding they always needed two.

8         Q.   Why was that?

9         A.   They basically wanted to have two calculations so

10        they can throw that into the formula to determine whether

11        the policy was a viable contract to move forward with.

12        Q.   Let's take a look at the attachments here.

13             And first, the next page of this document, is this an

14        illustration here?

15        A.   It is.

16        Q.   Who is this illustration for?

17        A.   It is for Betty Von Noorden.

18        Q.   Similar to the illustration we looked at earlier?

19        A.   Correct.

20        Q.   And again, who was this run by?

21        A.   It was run by the same agency.

22        Q.   In Houston, Texas?

23        A.   Correct.

24        Q.   And again, looking at page 7 of this email -- excuse

25        me -- of this illustration, do you see a section entitled,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 149 of 202
                                                        Vol. I, Page 149


1         "Illustrated Values"?

2         A.   I do.

3         Q.   And does that also indicate the planned premium

4         similar to the other illustration we looked at?

5         A.   It is similar to it, yes.

6         Q.   And again, can you tell from looking at this whether

7         this is a level illustration or a cost-of-insurance

8         illustration?

9         A.   This is a minimum cost-of-insurance illustration.

10        Q.   And looking at this document, can you tell us how you

11        know that it's a cost-of-insurance illustration?

12        A.   If you're looking at it, you can see at the current

13        basis the surrender value, so that's -- because that

14        number is so low, it indicates that the premium outlay

15        that's going into it is just enough to sustain that policy

16        for each given year.

17        Q.   So that would be the column my cursor is on now,

18        "Current Basis Surrender Value"?

19        A.   That is correct.

20        Q.   And if this were an overfunded or level-premium

21        illustration, would you see higher numbers in this period?

22        A.   Typically you would.

23        Q.   Now, take a look at the life expectancy valuations in

24        this particular case, page 13 of the exhibit.

25             First, the AVS illustration on page 13 of the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 150 of 202
                                                        Vol. I, Page 150


1         exhibit, who is this requested by and prepared for?

2         A.   It is requested by Capitas Houston again, W. Prelle

3         Advisers Financial Group.com, and it was for Betty Von

4         Noorden.

5         Q.   What is the life expectancy listed for her?

6         A.   Ninety-three months.

7         Q.   If we go to the next page, is there a second life

8         expectancy evaluation?

9         A.   There is.

10        Q.   From which company?

11        A.   Fasano Associates.

12        Q.   What is the life expectancy listed here?

13        A.   126 months.

14        Q.   That's at the bottom of the page there?

15        A.   That's correct, where it says, "estimated life

16        expectancy."

17        Q.   Was it common for -- at 100 Grist Mill Road for these

18        type of packages to be sent around the office and to the

19        funder?

20        A.   What do you mean by the whole office?

21        Q.   Let me withdraw that question.

22             Were these types of packages commonly sent to

23        Ridgewood?

24        A.   They were.

25        Q.   And were they, in your experience, also included --
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 151 of 202
                                                        Vol. I, Page 151


1         was Mr. Carpenter, included in those communications?

2         A.   In my experience he was included in the

3         correspondence.

4         Q.   Take a look at tab 11.      That's Exhibit 2074.

5              What is this?

6         A.   An email from myself, on Thursday, August 30, 2007,

7         to Don Trudeau, Dan Carpenter, and Guy Neumann; subject

8         is, "With regards Terry case for COT."

9                    MR. NOVICK:     Your Honor, I'd offer Exhibit 2074.

10                   MR. GUARNIERI:     Moment, Your Honor, please.

11                         (Pause)

12                   MR. GUARNIERI:     Your Honor, we're going to

13        object.   I believe this document is referencing a document

14        that's not one of the insurance policies referenced to the

15        superseding indictment as addressed earlier by Attorney

16        Brown and Attorney Novick, in some depth of argument.

17                   MR. NOVICK:     Your Honor, I understand the

18        defense objection.    As I articulated earlier, this is a

19        conspiracy case that involves 76 insureds, 84 policies.

20        It is not my intention to go into details as to each of

21        the policies themselves.      But when we're talking about

22        emails about Charter Oak Trust, I think all of this is

23        relevant to the conspiracy and the scheme, regardless of

24        whether this is a one of the designated insureds for the

25        substantive counts.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 152 of 202
                                                        Vol. I, Page 152


1                    THE COURT:    Okay.    Forgive me for harping on it,

2         but I need to ask you to please speak up.       If there's a

3         way for you to do it automatically, that would be good.

4                    I'm overruling the objection.      I understand that

5         the objection goes to the claim that there was a

6         conspiracy, so it goes to the way things were being done

7         generally, not the particulars of a given insured who's

8         not among the 15, okay?

9                    MR. GUARNIERI:    Thank you, Your Honor.

10        BY MR. NOVICK:

11        Q.   Mr. Cherneski, was this email responding to other

12        emails in the same chain?

13        A.   It was.

14        Q.   I ask you just briefly to turn back to page -- or

15        turn forward in the email, back in time, to page 6 of the

16        exhibit.

17                   THE COURT:    I'm sorry, where are we now?

18                   MR. NOVICK:    I'm sorry, Your Honor,

19        Exhibit 2074, that's tab 11 --

20                   THE COURT:    Right.

21                   MR. NOVICK:    -- and to go to page 6 of the

22        email.

23                   THE COURT:    Thank you.

24        BY MR. NOVICK:

25        Q.   Do you see an email at the bottom of the page there?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 153 of 202
                                                        Vol. I, Page 153


1         A.   I do.

2         Q.   Who is that from and to?

3         A.   The original message is from me, on Tuesday,

4         August 28, 2007, to Guy Neumann and Dan Carpenter.

5         Q.   And the subject is what?

6         A.   Says:    "Subject, Emailing Terry 5 million DB

7         Lincoln."

8         Q.   And what does the message say?

9         A.   It says:    "These are the Mark Salesman cases that are

10        being considered for COT."

11        Q.   Let's now flip forward.     I'm not going to have you

12        read through the entirety of the email chain, but if you

13        could read the top message on page 1, from you to

14        Mr. Trudeau and Mr. Carpenter?

15        A.   Yes.    Starting with, "The attached"?

16        Q.   Yes, please.

17        A.   "The attached spreadsheets are Avon, our recent COT.

18        The ones in green were previously approved, red declined,

19        white pending, and gray have gone elsewhere.       The COT 1's

20        are of interest and are in green."

21        Q.   I'm going to have you take a look at the attachments

22        here.   Let's skip past the one that's entitled, "Avon

23        XLS," and go to the last two pages of the exhibit, the one

24        entitled, "Copy of Charter Oak Spreadsheet Guy Rev XLS."

25             You see that?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 154 of 202
                                                        Vol. I, Page 154


1         A.   Is that the colored --

2         Q.   The last page of the document.

3              Is this similar to the spreadsheet that we looked at

4         earlier?

5         A.   It appears to be, yes.

6         Q.   And again, does it capture some of the same

7         information or principally similar information to the one

8         that we looked at earlier?

9         A.   It does.

10        Q.   Do you recall whether you had been the one to create

11        this spreadsheet with the coloring?

12        A.   I do not recall.

13        Q.   Based on the -- but you're the one in this case who

14        is forwarding this to -- or sending this to Mr. Trudeau

15        and Mr. Carpenter, is that right?

16        A.   That is correct.

17        Q.   You mentioned earlier that the applications we talked

18        about this morning, the applications did not reveal the

19        funding arrangements for the Charter Oak Trust to the

20        insurance companies, correct?

21        A.   That is correct.

22        Q.   Were you generally aware of some of the application

23        questions regarding funding, financing, and intent to

24        sell?

25        A.   Yes, I was.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 155 of 202
                                                        Vol. I, Page 155


1         Q.   I'm going to first have you very briefly turn back to

2         tab 8.   We looked at this earlier, and I'm going to direct

3         your attention to a different page here, and specifically

4         I'm going to direct your attention to page 20 of the

5         exhibits, and it would be the Bates number ending 983.

6         A.   All right.

7         Q.   And can you read -- first, what insurance company is

8         this related to?

9         A.   American National.

10        Q.   And what's the name of the form?

11        A.   Premiums Funding Intent Form.

12        Q.   Can you read the top sentence or two sentences there,

13        under the line?

14        A.   Sure.

15             "Required for all formal applications where the

16        proposed insured is age 70 and above, and the proposed

17        face amount is $500,000 and above.      The form may also be

18        required in other situations at the underwriter's

19        discretion."

20        Q.   Let's take a look at questions -- first, does it ask

21        for the name of the proposed insured owner and beneficiary

22        there?

23        A.   It does.

24        Q.   Take a look at Questions 1 through 4 on this

25        particular form.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 156 of 202
                                                        Vol. I, Page 156


1              Can you read those for us?

2                    MR. GUARNIERI:    Can I make an objection, Your

3         Honor?   I suppose it would be lack of foundation.

4                    I don't believe that it's been offered, that

5         this is Charter Oak Trust policy, or that there's American

6         National insurance companies involved with the Charter Oak

7         Trust.   And so I'm left not sure if this goes to the

8         nature of the indictment, so perhaps relevance as well,

9         Your Honor.

10                   THE COURT:    Okay.

11                   What is the relevance?

12                   MR. NOVICK:    First of all, Your Honor, there was

13        at least one policy in the Charter Oak Trust that was an

14        American National policy.

15                   The second reason why it's relevant is, there

16        were applications with the American National.

17                   And the third reason, frankly, Your Honor, is

18        this is an email that Mr. Carpenter is on, and there's a

19        question that I thought it worthwhile, in the exhibit, to

20        draw the Court's attention to.

21                   If the defense wants to argue weight, then

22        that's fine.    I really think that this is relevant to the

23        proceedings for obvious reasons.

24                   THE COURT:    Overruled.

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 157 of 202
                                                        Vol. I, Page 157


1         BY MR. NOVICK:

2         Q.   Can you read Questions 1 through 4, please?

3         A.   "Question 1:    Do you intend to transfer ownership of

4         this life insurance policy to a third party; example, life

5         settlement company, charity, or investor group?"

6              "Two, have you ever been offered any direct or

7         indirect inducement to encourage you to apply for this

8         life insurance policy such as a cache payment, gifts or

9         loan proceeds in excess of funds necessary to fund the

10        policy?

11             "Three, is it intended that the policy be directly or

12        indirectly owned by a charity or by an entity for the

13        purpose of investment?

14             "Four, will the source of funds for premium payments

15        involve premium financing?"

16             Go through --

17        Q.   No, that's okay.     I'll just have you read -- can you

18        just read the bottom instruction where it says, "Agent

19        Instructions"?

20        A.   "Agent Instructions:     Any yes answer for Questions 1

21        through 4 will result in automatic disqualification.        If

22        Questions 1 through 4 are all answered no, or if the

23        program has previously been approved, please proceed to

24        Questions 5 through 8."

25        Q.   I'll ask you just to turn to the next page and just
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 158 of 202
                                                        Vol. I, Page 158


1         read Questions 5 and 6.

2         A.    "Question 5:   Will a collateral assignment be placed

3         on is this policy?

4               "Question 6:   Are any funds other than your own being

5         used to pay the premiums for the applied-for life

6         insurance?"

7         Q.    Let me ask you first as to -- I should have asked you

8         a second ago, but as to Questions 1, 2, 3, and 4 -- or at

9         least Questions 1, 2 and 4, what did you understand the

10        answers to those questions for the Charter Oak Trust

11        should have been?

12        A.    When you say "should have been" --

13        Q.    How should they have been answered if you're being

14        truthful -- what are the truthful answers to these

15        questions?

16                   MR. GUARNIERI:    Objection, Your Honor.     I don't

17        believe there's a proper foundation for what is being

18        asked of the witness.

19                   MR. NOVICK:    I think we've established the

20        witness's understanding of the operation, that he's told

21        the Court how he believes the trust worked; and now I'm

22        asking him, based on all of that, the foundation that's

23        been laid, what he believes the correct answers should

24        have been, notwithstanding what they were instructed to

25        do.   I think that's the whole thrust of the case.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 159 of 202
                                                        Vol. I, Page 159


1                    THE COURT:    My understanding of what the witness

2         has told us so far is that, under the Charter Oak Trust,

3         everything was done the same way with regard to each and

4         every transaction.    In that context, I think I should

5         allow him to answer the question.

6                    Is there something further?

7                    MR. GUARNIERI:    Your Honor, I would like to note

8         for the record that the concern for -- the nature of the

9         objection we're raising is related to the fact that we

10        don't believe that this is a document that relates to the

11        Charter Oak Trust, and moreover speaking in generalities

12        as opposed to having this witness indicate specific

13        documents were answered in specific ways with reference to

14        specific individuals that the government alleges were

15        wrongly answered would be the more appropriate way to

16        address these and would actually, I suppose --

17                   THE COURT:    My understanding is that Mr. Novick

18        is introducing me to the case through this witness.

19                   And I trust that, in due course, what you just

20        talked about will be part of the trial, particularly with

21        regard to the 15 people who are of particular interest to

22        us.

23                   So I believe this is by way of background, is

24        that right?

25                   MR. NOVICK:    By way of background and by way of
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 160 of 202
                                                        Vol. I, Page 160


1         showing Your Honor the defendant's familiarities, because

2         he is -- this won't be the only one, Your Honor.        We're

3         at, like, the very beginning of this, and there's going to

4         be a lot more.     But I think ultimately these are building

5         blocks, and this is the bottom floor, and so I'm trying to

6         get there.

7                       MR. GUARNIERI:   Your Honor --

8                       THE COURT:   I assume -- well, I don't need to

9         say anything more.     The objection is overruled, and if you

10        people are unhappy with my ruling, I'm sorry.       I'm doing

11        my best, but this is preliminary, in my opinion, and the

12        particulars that you have in mind presumably will be

13        forthcoming.

14               I guess one of the advantages of being a juror is you

15        don't have to rule on objections.

16        BY MR. NOVICK:

17        Q.     I believe the question I had asked, Mr. Cherneski,

18        was:    Did you understand what the correct answers -- by

19        "correct," I mean accurate, truthful answers -- should

20        have been for these questions?

21        A.     Yes.

22        Q.     They should have been what?

23        A.     They should have answered yes for the questions.

24        Q.     And you've been talking about what you were directed

25        to -- how you were directed to answer these types of
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 161 of 202
                                                        Vol. I, Page 161


1         questions, And how was that?

2         A.   Just answer no.

3         Q.   And were those the -- and even if it's not directly

4         this form here, were those the types of questions that you

5         became familiar with for the Charter Oak Trust over time?

6         A.   Correct.

7         Q.   I will again take us back to the following page.        And

8         to close the loop on this, there's a notice at the bottom

9         of this page that had you read Questions 5 and 7.

10             Can you just read this agent notice?

11        A.   The full thing again?

12        Q.   Yes.

13        A.   "If the proposed insured or policy owner answered no

14        to Questions 1 through 4, or the program voiding the

15        financing has been previously approved by American

16        National Insurance Company, the application process may

17        proceed.    Depending on answers to Questions 5 to 8,

18        additional information may be required prior to approval

19        of the application.

20             "If the proposed insured or policy owner answered no

21        to Questions 1 through 4, but indicated in Question 6 that

22        the source of funds was being provided by a third party,

23        and American National Insurance Company has not previously

24        approved the program providing the financing, do not

25        submit this application."
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 162 of 202
                                                        Vol. I, Page 162


1         Q.   Did you know the Charter Oak Trust or Ridgewood

2         financing to be an approved financing program for any of

3         the life insurance providers that we're discussing --

4         A.   No.

5         Q.   -- in Charter Oak --

6         A.   No.

7         Q.   -- in this plan?

8         A.   No.

9         Q.   So let's move forward to tab 12.      That's

10        Exhibit 2082.

11             What is this document?

12        A.   It's an email from Ineke to Dan Carpenter, Don

13        Trudeau, Guy Neumann, and myself.

14        Q.   What's the subject matter?

15        A.   Says, "Subject:    Deckert Issue Pages."

16        Q.   And are there attachments to this?

17        A.   There are.

18        Q.   Before I have you read anything further, I will offer

19        Exhibit 2082.

20                   MR. BROWN:   Can I have a moment, Your Honor?

21                   THE COURT:   Okay.

22                         (Pause)

23                   MR. GUARNIERI:    No objection, Your Honor.

24                   THE COURT:   Thank you.    It will be admitted.

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 163 of 202
                                                        Vol. I, Page 163


1         BY MR. NOVICK:

2         Q.   Who is Ineke?

3         A.   Ineke is another person who worked at 100 Grist Mill

4         Road.

5         Q.   Do you recall her last name?

6         A.   It says it in the email:      Ineke Murphy.

7         Q.   I'm sorry.

8              And what is -- can you just read the email for us?

9         A.   "Please find attached the issue pages for the two

10        Deckard LFG policies.     Call me if you need anything else."

11        Q.   What does LFG stand for?

12        A.   Lincoln Financial Group.

13        Q.   Take a look at the first of the two attachments.

14             What is this document?

15        A.   This appears to be a screen shot or a web page

16        regarding the policy on Charles Deckard.

17        Q.   And are there comments under the requirements

18        section?

19        A.   Yes, there are.

20        Q.   What is that section of this page?

21        A.   What do the comments say?

22        Q.   What -- generally speaking, what is the requirements

23        section; what's the significance of that part of this

24        application?

25        A.   So that's the -- for the requirements list, things
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 164 of 202
                                                        Vol. I, Page 164


1         that are required to place the case in force.       And it

2         looks like it's an amendment to the application.

3         Q.   Under the comments section, can you just read the

4         part beginning at the bottom, where my cursor is, saying,

5         "The premiums"?

6         A.   Sure.

7              "The premiums illustrated to be paid in the first two

8         years are not being advanced, loaned or financed by a

9         third party."

10        Q.   And, in fact, was that true of the Charter Oak Trust

11        in reality?

12        A.   That was not true.

13        Q.   Why not?

14        A.   Because the funds were being financed by a third

15        party.

16        Q.   And was this answer based on what you testified to

17        earlier, required in order to be signed off on, in order

18        to put the policy in force with the insurance company?

19        A.   Yes.    This was an amendment.    The adviser and the

20        owner, potentially even the insured, would have had to

21        sign off on the amendment for the policy to be placed in

22        force.

23        Q.   Take a look at tab 13.     And this is Exhibit 207.

24             What is this?

25        A.   What did you say, the exhibit number?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 165 of 202
                                                        Vol. I, Page 165


1         Q.   I'm sorry.    It's tab 13, Exhibit 2097.

2         A.   I'm there.

3         Q.   What is this?

4         A.   Email from Jenny Valedasserra to me; Tuesday,

5         February 5, 2008.

6         Q.   Is there an attachment to this?

7         A.   There is.

8         Q.   What's that?

9         A.   IOLI Form Number LF06658.PDF.

10                   MR. NOVICK:     Your Honor, I'd offer 2097.

11                   MR. GUARNIERI:     Moment please, Your Honor.

12                         (Pause)

13                   MR. BROWN:    We're looking for the document.

14                         (Pause)

15                   MR. GUARNIERI:     No objection, Your Honor.

16                   THE COURT:    Thank you.

17        BY MR. NOVICK:

18        Q.   Who is Jenny Valedasserra, other than your wife?

19        A.   She worked on the admin side of the Charter Oak

20        Trust.

21        Q.   Can you read the email for us?

22        A.   "Stef, the answer to all these Qs are no, right?"

23        Q.   And is there an attachment to this document?

24        A.   There is.

25        Q.   Let's take a look at this form.      And first I'm going
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 166 of 202
                                                        Vol. I, Page 166


1         to have you look at the third page of the form, read the

2         title of the document for us?

3         A.   "Lincoln Policy Regarding Investor-Owned Life

4         Insurance."

5         Q.   Is there a policy statement listed here from Lincoln?

6         A.   There is.

7         Q.   I'm just going to have you first read a little bit of

8         this, read the first two paragraphs of the policy here?

9         A.   The first two?

10        Q.   Yes, please.

11        A.   "The success of Lincoln financial group of companies

12        depends on the public's confidence in our honesty,

13        integrity and professionalism.      As one of our producers or

14        representatives, your business practices and professional

15        conduct reflect directly upon how the public perceives

16        Lincoln Financial Group.     Therefore, we expect that our

17        producers and representatives will understand and actively

18        support our efforts to not issue any new life insurance

19        policies where any of the parties are considering or

20        actually intend the eventual transfer of the life

21        insurance policy to a life settlement company or other

22        investors.    Our life insurance products are intended to

23        provide benefits to the insured and his or her

24        beneficiaries, all of whom have a bona fide need for the

25        insurance protection.     Our life insurance products are not
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 167 of 202
                                                        Vol. I, Page 167


1         intended to enrich investors who simply hope for a

2         financial profit from the death of the insured.

3              "Investor-owned life insurance programs, IOLI, come

4         in many different forms.     Some of the approaches simply

5         offer financial inducements to an individual to apply for

6         a life insurance policy that will solely benefit the

7         investors that will pay the premiums.      Other more

8         sophisticated structures are disguised to appear like

9         traditional premium financing.      IOLI arrangements are

10        constantly changing their structures and practices in an

11        effort to avoid detection and identification.       We expect

12        our producers and representatives to assist us in

13        implementing our policy against IOLI and refrain from

14        submitting inappropriate cases to underwriting.        There

15        are, however, certain common red flags that we believe are

16        present in many of the more common IOLI arrangements.

17        Cases with any of the following red flags are particularly

18        suspect, and the details of any cases with these

19        characteristics must be fully disclosed to underwriting."

20        Q.   And if you could just take a look at the bullet

21        points, just the first four bullet points?

22        A.   You want me to read them?

23        Q.   Yes, please.

24        A.   Bullet 1:    "The insured or owner/applicant are

25        offered some financial inducement for applying for the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 168 of 202
                                                        Vol. I, Page 168


1         life insurance policy.     It could be a direct cash payment

2         to someone, e.g., the insured, family member, business

3         partner, charity; or an indirect payment such as the right

4         to designate a beneficiary for a portion of the life

5         insurance death benefit."

6              Bullet 2:    "The insured or owner/applicant is

7         borrowing all of the premiums and is not making any

8         personal investment in the life insurance program.

9         Arrangements where all interest on the premium financing

10        is added to the loan balance are particularly suspect,

11        regardless of the time period involved.       Capitalization of

12        loan interest is never justified when the likely source of

13        the loan payoff is the policy death benefit."

14             Bullet 3:    "The interest rate, loan terms, and fees

15        on the premium financing must be reasonable; and the loan

16        terms, taken as a whole, cannot create an incentive for

17        the insured or owner/applicant to transfer ownership of

18        the policy to the lender or other third parties.

19        Generally, any loan interest rate in excess of LIBOR plus

20        300 basis points is unreasonable.      Origination and

21        prepayment fees should be reasonable."

22             Bullet 4:    "There must not be any understanding,

23        whether written or oral, that the lender will accept

24        ownership of the policy in full satisfaction of any

25        outstanding premium financing."
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 169 of 202
                                                        Vol. I, Page 169


1         Q.   And then you can skip the fifth one, and just the

2         last part of this, just the above "list of red flags"?

3         A.   "The above list of red flags is not intended to be

4         all inclusive.    If you have an arrangement that does not

5         have any of these red flags but otherwise violates the

6         spirit of our policy, you should not submit it to

7         underwriting."

8         Q.   I want to take you back to the first page of the

9         attachments.

10             And what's the title of this document?

11        A.   It says:    "Required Producer and Representative

12        Certification Regarding Investor-Owned Life insurance."

13        Q.   And this was the form that was forwarded to you by

14        Ms. Valedaserra?

15        A.   That is correct.

16        Q.   And can you read for us the -- just the section in

17        italics at the top of the page?

18        A.   Sure.

19             "Please complete this certification after reviewing

20        the accompanying February 21, 2007, policy statement

21        regarding investor-owned life insurance, IOLI.       This

22        certification must be submitted with all applications for

23        single life, universal life insurance where the insured is

24        age 70 or older and the face amount of all currently

25        pending life insurance applications is $2 million or more,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 170 of 202
                                                        Vol. I, Page 170


1         including applications with other insurers."

2         Q.   Now I'm going to have you take a look at some of the

3         questions on this form.

4              Take a look first at Question No. 2.

5         A.   You want me to read it?

6         Q.   Yes, please.

7         A.   "Is any premium financing contemplated to pay the

8         initial or future premiums for this policy; yes or no."

9         Q.   And again, consistent or similar to what I asked you

10        earlier, in truth, in your understanding of how the

11        Charter Oak Trust worked, what should the correct answer

12        to that question have been?

13        A.   It should have been yes.

14        Q.   And your understanding about how you were supposed to

15        answer these questions, how was it in fact answered?

16        A.   It was answered no.

17        Q.   And if you had answered yes here, were there other

18        forms that would have had to have been filled out relating

19        to premium financing?

20             Let me direct you to Sub-question B.

21        A.   Okay, so I read that.

22             So, yeah, if you answered yes, Part B indicates that

23        additional forms would have to be filled out.

24        Q.   And now looking at the next page of this

25        questionnaire, this document, can you read Question No. 3?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 171 of 202
                                                        Vol. I, Page 171


1         A.   "If the policy will be owned by a trust, limited

2         liability company, or other entity created or to be

3         created for the insured's behalf, are you aware of any

4         business or financial relationship between the trustee or

5         entity managers and any premium financing, life

6         settlement, viatical, or other secondary market provider?"

7         Q.   How was this question -- what would be a truthful

8         answer relating to Charter Oak Trust be to this question?

9         A.   It would yes.

10        Q.   And how were you, generally speaking, instructed to

11        answer these kinds of questions?

12        A.   Would be no.

13        Q.   Now let's take a look at tab 14.

14             Is this a response to the email we just looked at?

15        A.   It is.

16        Q.   Who is it from and to?

17        A.   It was from me, responding to Jenny.

18                   MR. NOVICK:     Your Honor, I'd offer -- this is

19        tab 14, Exhibit 2098, I would offer into evidence.

20                   MR. BROWN:    Could we have a moment, Your Honor?

21                         (Pause)

22                   MR. GUARNIERI:     No objection, Your Honor.

23                   THE COURT:    Thank you.   It will be admitted.

24        BY MR. NOVICK:

25        Q.   Can you read for us what your response to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 172 of 202
                                                        Vol. I, Page 172


1         Ms. Valedaserra was, initially?

2         A.     Yep.

3                It says:    "The answers are no.   You'll have to send

4         to all producers so they can sign the documents.        S."

5         Q.     And what was Ms. Valedasserra's response?

6         A.     She responded:      "Only when I get the Lincoln app

7         though, right?"

8         Q.     And what was your response?

9         A.     I said yes for COT.

10                      THE COURT:    We need to take our afternoon break

11        now.    We'll be in recess for 20 minutes.

12                      I do think that going forward, if it's feasible,

13        it would be helpful if the government could provide the

14        defense with the notebook containing the exhibits that the

15        government anticipates using in its examination of the

16        upcoming witnesses.        I would ask counsel for the defense

17        to review the documents with an eye toward identifying any

18        possible objections so that we can move along a bit more

19        efficiently.

20                      That would be much appreciated.   Thank you.

21                           (Whereupon, a recess followed)

22                      MR. NOVICK:    Your Honor, just to briefly address

23        the point you made before the break:

24                      I've spoken to counsel.   It was the government's

25        hope and intention, by providing the government's witness
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 173 of 202
                                                        Vol. I, Page 173


1         and exhibit list to defense, coupled with the stipulation,

2         we would be able to offer en masse all the exhibits, and

3         any issues with relevance or admissibility would be hashed

4         out prior to coming in today.

5                    I've had conversation with counsel -- who, I

6         think, understands what I think ought to happen here and

7         make this most efficient -- and I understand they're going

8         to try to go back and look at particularly the

9         correspondence files between now and the next time we

10        meet, and then perhaps we will be able to offer a critical

11        mass of those so we don't have to have this back-and-forth

12        with every document.

13                   But I understand the Court's concern, and which

14        is why we provided the exhibits, as the rules require.

15                   THE COURT:   Thank you.

16        BY MR. NOVICK:

17        Q.   Before we left, Mr. Cherneski, we were looking at

18        your response to Ms. Valedasserra regarding the Lincoln

19        IOLI form, and you indicated that you had informed her

20        that the answers should be no for the Charter Oak Trust.

21             How did you know, again, that the answers would have

22        to be no; how did you know to inform Ms. Valedaserra that

23        was the truth?

24        A.   The general procedures for the Charter Oak Trust for

25        the other carriers, they all indicated the answers should
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 174 of 202
                                                        Vol. I, Page 174


1         be no in regards to those questions, so I passed that

2         along for that form that she inquired about.

3         Q.   And did you know this, again, from these

4         conversations that you referred to earlier with people,

5         including Mr. Carpenter, including Mr. Neumann, inside

6         100 Grist Mill Road?

7         A.   Yes, correct.

8         Q.   I'd like to move on.

9              Along those lines, was there conversation with

10        Mr. Carpenter and others at 100 Grist Mill Road about the

11        true intent for the Charter Oak Trust, as you testified

12        earlier, with regard to the eventual sale of the policies?

13        A.   I'm sure that there were ongoing discussions with

14        what to do with the policies after the two-year

15        contestability period had expired, in regards to how to

16        dispose of the policies at that point.

17        Q.   We're going to talk about what happened after two

18        years in a minute, but you did raise -- one term I'd like

19        you to just define for us to your understanding:

20        "Contestability," what is that?

21        A.   When a life insurance contract is issued, there's a

22        two-year contestability period where, if there's any

23        misrepresentations made on the application, that the life

24        insurer can rescind the contract.

25        Q.   And the contestability, is the policy being inside or
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 175 of 202
                                                        Vol. I, Page 175


1         beyond the contestability period, in your knowledge and

2         your experience, impact its ability to be sold in the

3         secondary market?

4         A.    Yes, it does.   Within the two-year contestability,

5         it's almost impossible to sell a policy.       In the secondary

6         market the fear is that the policy can be rescinded by the

7         insurer once it gets transferred to the new owner.        So

8         that's why policies out of the two=year period are much

9         more attractive on the secondary market.

10        Q.    I'm going to have you take a look at tab 15.       That's

11        Exhibit 2051.

12              Actually, my colleague pointed out, and before I move

13        on:   Before the break you had referred or seen reference

14        in emails to something called COT.

15              What does COT stand for?

16        A.    Charter Oak Trust.

17        Q.    Taking a look at Exhibit 2051, what is this?

18        A.    An email from Dan Carpenter, on Monday, May 21, 2007.

19        To Benjamin Richman; then cc'ing himself, as well as

20        Debbie Maximer, and Stefan, and myself.

21        Q.    What's the subject?

22        A.    Avon Trust Davis Angershman.

23                   MR. NOVICK:    Your Honor, we offer 2051.

24                   MR. BROWN:    No objection, Your Honor.

25                   THE COURT:    It will be admitted.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 176 of 202
                                                        Vol. I, Page 176


1         BY MR. NOVICK:

2         Q.   Is this email here responding to a longer email

3         chain?

4         A.   It is.

5         Q.   Regarding what, in general?

6              Take a minute and get the document.

7         A.   Sure.

8              It appears to be a conversation going back and forth

9         between myself, Richman, and Dan for the Avon Trust, for

10        potential insured, commentary on documents on properly

11        filling them out.

12        Q.   What is the Avon Insurance Trust?

13        A.   It was the trust similar to the Charter Oak Trust;

14        but instead of there being business entities that adopted

15        the Charter Oak Trust, the Avon Trust was made for estate

16        planning for people who didn't have a company.

17        Q.   And was it similar to the Charter Oak Trust in how it

18        operated?

19        A.   It was.

20        Q.   Did it have the same funding source, Ridgewood

21        Capital, do you know?

22        A.   I was not aware.

23        Q.   Did it have the same intent as Charter Oak Trust with

24        regard to sale on the secondary market?

25        A.   It did.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 177 of 202
                                                        Vol. I, Page 177


1         Q.   Were there a lot of policies in Avon Insurance Trust,

2         to the best of your recollection?

3         A.   To the best of my recollection there was one policy

4         in the Avon Trust.

5         Q.   Let's take a look.     It's a long email chain.     I want

6         to direct you to page 5.

7         A.   Five at the bottom?

8         Q.   Yes, five at the bottom of the email chain.

9              Do you see an email down there from Daniel Carpenter,

10        at the bottom, May 17, 2007?

11        A.   I do.

12        Q.   And who is that to?

13        A.   That's to Benjamin or Buddy Richman.

14        Q.   Who is Benjamin or Buddy Richman?

15        A.   A financial adviser, insurance adviser from New York.

16        Q.   And I'm going to have you read some of that email.

17        It begins at the bottom of page 5, and then take a look at

18        the top of page 6.

19             Can you read beginning with, "Let Rex do

20        underwriting"?

21        A.   Sure.

22             "Let Rex do underwriting if they cannot.       Better to

23        let us do everything.     Just get our documents filled out

24        and leave the rest to us.     We will deal directly with

25        carriers.    The trust has its own funds.     Not premium
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 178 of 202
                                                        Vol. I, Page 178


1         financing."

2         Q.   Stop there.

3              When it says, "Let Rex do underwriting," what is Rex?

4         A.   Rex is the insurance general agency that we had in

5         house at 100 Grist Mill Road.

6         Q.   And what did you take this -- these sentences to

7         mean; what did you understand these to mean?

8         A.   They said -- Dan was advising Buddy just not to worry

9         about anything, let us deal with the carriers; in regards

10        to the question regarding premium financing, to answer no.

11        Q.   When it says the trust has its own funds, is that

12        what you understood that to mean?

13        A.   Correct.

14        Q.   And so "not premium financing" refers to how to

15        address any questions on the application?

16        A.   Correct.

17        Q.   Did the trust have funds absent money coming into it

18        from a third party?

19        A.   No.

20        Q.   Can you continue reading -- well, let me ask you this

21        question:   In the Charter Oak Trust, as well as the Avon

22        Trust, would the money from the funder come in en masse,

23        or did it come in on a case-by-case basis as policies were

24        approved?

25        A.   From what I understood, the trust would be funded as
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 179 of 202
                                                        Vol. I, Page 179


1         the case was approved for issue.

2         Q.   You can keep reading, "Do not show our documents" --

3         keep reading with, "Do not show our documents"?

4         A.   "Do not show our documents to any brokers.        Brokers

5         should not say anything to carriers, just get our

6         documents signed and returned to us."

7              Continue?

8         Q.   Yes, please continue.

9         A.   "We can deal with carriers.      If you say 'premium

10        finance,' case is dead in water, simple as that."

11        Q.   Okay.   What did you understand Mr. Carpenter to mean

12        here?

13        A.   That he didn't want Buddy to show the documents with

14        regards to the trust to anybody, including his brokers;

15        doesn't want brokers talking to the insurance carriers,

16        just get the stuff signed and back to us.

17        Q.   And when it says, "if you say 'premium finance,' case

18        is dead in the water, simple as that," was that your

19        understanding as well?

20        A.   That is correct.

21        Q.   I'm going to have you now go to the bottom of page 1.

22        Take a look at the email that begins at the bottom of

23        page 1.

24             Who is that from and to?

25        A.   It's an email from Dan to Buddy Richman, and he's
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 180 of 202
                                                        Vol. I, Page 180


1         cc'ing me.

2         Q.   Okay.   And taking a look at page 2, can you read for

3         us beginning, "We are happy to talk"?

4         A.   Sure.   How far do you want me to read to?

5         Q.   Why don't you read just that first couple of lines.

6         A.   "We are happy to talk with anyone's legal counsel,

7         but we are taking all of the risk, doing most of the work,

8         and getting 40 percent of the payout."

9         Q.   You can stop there.

10             When you -- what did you understand Mr. Carpenter to

11        mean by "taking all the risk, doing most of the work, and

12        getting 40 percent of the payout"?

13        A.   Taking on all the risk, taking all the financial

14        risk --

15                   MR. GUARNIERI:    Objection, Your Honor.

16        Speculation.

17                   THE COURT:   You may proceed.

18                   THE WITNESS:    In regard to taking all the risk,

19        that we are taking all the financial risk of the

20        transaction.    Sometimes a policy not sellable or the

21        insured is not insurable, we're going to be holding the

22        hat at the end of the day, doing most of the work.        It

23        speaks for itself.

24                   And "40 percent of the payout" would indicate

25        what we went down on the life insurance application for.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 181 of 202
                                                        Vol. I, Page 181


1         BY MR. NOVICK:

2         Q.   So Charter Oak or Grist Mill entities would get

3         40 percent of the -- that's the actual commission?

4         A.   Correct.

5         Q.   Can you read the line beginning, "Let Stef and I

6         know"?

7         A.   Let Stef and I know how we can help, but we

8         definitely don't want your brokers talking to any carrier

9         about our trust.    Understood?"

10        Q.   You can keep going.

11        A.   "The trust has its own money and is paying all

12        premiums, no premium financing here.      No talk of LS or

13        LE's, et cetera, et cetera, et cetera.       No problem in

14        signing the forms."

15        Q.   When it says, "Let Stef and I help, we don't want the

16        brokers talking to the carrier." what did you understand

17        him to mean by that?

18        A.   If the advisers or brokers spoke directly to a

19        carrier and said something wrong to them regarding how the

20        trust operated, it could cause red flags to go up and

21        cause the carrier to stop accepting business from us.

22        Q.   And then with regard to the trust having its own

23        money, did the trust have any money other than what came

24        into it from the various -- either funding it that we

25        talked about?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 182 of 202
                                                        Vol. I, Page 182


1         A.   To the best of my knowledge, no.

2         Q.   Again, with the reference to "no premium financing

3         here," did you understand there, in fact, to be premium

4         financing?

5         A.   Yes.

6         Q.   And, "No talk of LS or LE's," what does that

7         reference?

8         A.   Life settlements or life expectancies.

9         Q.   And again, what did you understand Mr. Carpenter to

10        mean when he put this in the email?

11        A.   He's indicating on how to properly fill out the

12        applications.

13        Q.   And were in fact -- was there, in fact, discussion

14        about life settlements in the Charter Oak Trust and the

15        Avon Insurance Trust?

16        A.   Yes.

17        Q.   And same with regard to life expectancies, were life

18        expectancies run on the Charter Oak Trust and Avon

19        Insurance Trust insureds?

20        A.   Yes.

21        Q.   In fact, were they in every case of -- in both of

22        those trusts run as a matter of requirement?

23        A.   To the best of my knowledge, yes.

24        Q.   And again with the last line there, "No problem in

25        signing forms," what is that a reference to?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 183 of 202
                                                        Vol. I, Page 183


1         A.   Reference to the applications, that there should be

2         no concern in signing the forms.

3         Q.   Were there discussions at 100 Grist Mill Road about

4         how much to pay in premiums on the Charter Oak Trust

5         policies once they were in effect?

6         A.   Yes, there were.

7         Q.   And were you a party to or involved in those

8         discussions from time to time?

9         A.   Yes, I was.

10        Q.   And can you tell us who else was involved in those

11        particular discussions?

12        A.   It would be Dan Carpenter, Guy Neumann, Charlie

13        Induddi, Ed Waesche.

14        Q.   You've talked about this earlier with regard to the

15        illustrations; but, generally speaking, what was the

16        approach in terms of how much money was going to be paid

17        into the insurance policies in the Charter Oak Trust?

18        A.   So typically the target premium, so full commission,

19        would be paid in the first year, would be paid into the

20        policy; and then after that, a minimum amount into the

21        policy just to sustain it through year two, until you pass

22        the two-year contestability period.

23        Q.   And were the insureds ever involved in how much to

24        pay in premium on their policies in the Charter Oak Trust?

25        A.   Not to my knowledge.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 184 of 202
                                                        Vol. I, Page 184


1         Q.   Why not?

2         A.   Because it wasn't their money they were putting in,

3         to begin with.

4         Q.   Take a look at tab No. 16.

5              What is this document?

6         A.   It's an email from Dan to Jack Robinson, Guy, Don

7         Trudeau, Ed Waesche, myself, Charlie Westcott, Jenny

8         Valedaserra, and Ineke Murphy.

9         Q.   And is it responding to another email?

10        A.   It is.

11        Q.   And what's the subject line of this?

12        A.   It's regards forward Deckard.

13        Q.   And who was Deckard?

14        A.   I can't recall.

15                   MR. NOVICK:    Your Honor, at this time I'd move

16        Exhibit 2103.

17                   MR. GUARNIERI:    No objection, Your Honor.

18                   THE COURT:    Thank you.

19        BY MR. NOVICK:

20        Q.   Let's look at the bottom email first.

21             Who is that from and to?

22        A.   It's from Jack Robinson to Dan, Guy Neumann, and John

23        Trudeau.

24        Q.   Can you read that for us, please?

25        A.   "On the new cases, please make sure that the total
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 185 of 202
                                                        Vol. I, Page 185


1         three-year funding commitment on each case exceeds

2         $250,000, even if you have to over fund the last premium.

3         That will make my life a lot easier."

4         Q.   And can you read -- first of all, do you know why the

5         commitment needed to be $250,000 over 3 years?

6         A.   I do not.

7         Q.   Can you read Mr. Carpenter's response?

8         A.   "We need to make sure there are no more second-year

9         zero-funding illustrations.     The policy will lapse, hurts

10        our funding, and is a dead giveaway that it is life

11        settlement business."

12        Q.   Does it say "LS biz" there?

13        A.   LS biz.

14        Q.   What does that stand for?

15        A.   Life settlement.

16        Q.   When the insurance company got the applications for

17        policies in the Charter Oak trusts, would they get an

18        illustration with the application?

19        A.   They would.

20        Q.   Would it look like the cost of insurance or

21        minimum-funding illustration that we've been talking

22        about?

23        A.   It would not.

24        Q.   What would it look like?

25        A.   Typically it would be:     The target premium would be
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 186 of 202
                                                        Vol. I, Page 186


1         paid the first year; and then minimum premium thereafter,

2         minimum level premium to carry to age 100.

3         Q.   Level premium across the board as opposed to cost of

4         insurance premium or illustration, right?

5         A.   Correct.

6         Q.   You talked about, in the minimum-funding illustration

7         is the one that would go to the funder, correct?

8         A.   Correct.

9         Q.   Which of those illustrations -- the one that had the

10        cost of insurance, minimum funding, or the level

11        illustration, which of those illustrations would drive how

12        much premium would actually be paid into the policy once

13        in effect?

14        A.   Typically it was the minimum COI illustration,

15        minimum cost-of-insurance illustration.

16        Q.   The one that had gone to the funder?

17        A.   Correct.

18        Q.   So not, in fact, the one that the insurance company

19        had, correct?

20        A.   Correct.

21        Q.   And when we see in here a reference to, "no more

22        second-year zero-funding illustrations," what is a

23        second-year zero-funding illustration?

24        A.   That would be an illustration where there's actually

25        no money going into the policy, and the policy appears to
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 187 of 202
                                                        Vol. I, Page 187


1         be able to survive for those first two years without any

2         money in the second year.

3         Q.   So in some cases that cost-of-insurance illustration

4         might call for zero dollars in the second year?

5         A.   It potentially could, yes.

6         Q.   So what would happen if the funder approved and then

7         paid on a zero second-year illustration?

8              What would be the issue; what's the issue that's

9         being presented here?

10        A.   If the funder did pay, or there was no money going in

11        there?

12        Q.   If there was no money in the second year

13        contemplated.

14        A.   It's my understanding that would be a red flag.

15        Q.   So the insurance carrier was expecting a full level

16        premium and they got zero?

17        A.   Correct.

18        Q.   That would be if you paid on that zero-funding

19        second-year illustration?

20        A.   Correct.

21        Q.   And just by way of comparison, why would you not do a

22        zero first-year illustration or payment?

23        A.   Well, the first year is when the target premiums paid

24        the commission, so typically you want to get a premium

25        there to at least pay a full commission the first year,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 188 of 202
                                                        Vol. I, Page 188


1         and then subsequently deal with the minimum premium

2         funding thereafter.

3         Q.   So are the commissions in after year one?

4         A.   There are.

5         Q.   Are they as big as the first commission?

6         A.   They are not.

7         Q.   Are they in fact much, much, much less?

8         A.   They are.

9         Q.   So it's important to have -- if you want to make the

10        full commission, to be able to pay the target commission

11        in the first year?

12        A.   That is correct.

13        Q.   Let's take a look at tab 17, and that's going to be

14        Exhibit 2117.

15             What is this document?

16        A.   It's an email from Dan, dated Monday, March 24, 2008,

17        to Jenny, Don Trudeau, Jack Robinson, Ineke, Wayne Bursey,

18        Guy Neumann, and myself.     And it says regards -- in

19        regards to Phillip Beekman, second-year funding.

20        Q.   Is this responding to another email?

21        A.   It is.

22                   MR. NOVICK:    Your Honor, I'd offer Exhibit 2117.

23                   MR. GUARNIERI:    No objection, Your Honor.

24                   THE COURT:    It will be admitted.

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 189 of 202
                                                        Vol. I, Page 189


1         BY MR. NOVICK:

2         Q.   And what's the title -- or excuse me -- the subject

3         line of the bottom email from Jenny NOVA, to Daniel

4         Carpenter and John Trudeau?

5         A.   It says, "Subject:     Phillip Beekman Second-Year

6         Funding."

7         Q.   And can you read that email?

8         A.   Sure.

9              "Let's try this again.     Attached is a second-year

10        premium notice for Phillip Beekman.      According to the

11        funding package, the bank agreed to $175,000 for the

12        second year.    Please prepare funding docs for the second

13        year.   Thanks, Jen."

14        Q.   What's the reference to -- what did you understand

15        the reference to the bank here to be?

16        A.   That would be the funder.

17        Q.   Do you recall any other names that used to be known

18        as, within 100 Grist Mill Road?

19        A.   The funder, big brother.

20        Q.   And then can you read Mr. Carpenter's response?

21        A.   "Let's put in 175K and see how policy does."

22        Q.   What did you understand that to me?

23        A.   He was looking to say:     Put $175,000, and see if that

24        sustains the policy through year two.

25        Q.   So in other words, it's not clear that it will, but
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 190 of 202
                                                        Vol. I, Page 190


1         to see if it does?

2         A.   Correct.

3         Q.   Was Mr. Carpenter, frequently in your experience and

4         observation, involved in the decisions on how much would

5         go into the particular insurance contracts in the Charter

6         Oak Trust?

7         A.   Yes.

8         Q.   And in conjunction -- on the policies that were

9         funded by the funder, in conjunction with the funder?

10        A.   Correct.

11        Q.   And you also mentioned earlier that there were some

12        policies that were funded by Grist Mill Capital solely?

13        A.   Correct.

14        Q.   Would Mr. Carpenter play a role in deciding how much

15        was going to be paid in those policies?

16        A.   Yes.

17        Q.   In the first and the second year?

18        A.   Correct, yes.

19        Q.   Take a look Government's Exhibit 2212.

20             What is that?

21        A.   Email from Dan, dated Tuesday, April 21, 2009, to Don

22        Trudeau, myself, Kathy Kehoe, Charlie Induddi, Luann

23        Pinko, and cc Dan himself.

24        Q.   And what's the subject of the email?

25        A.   Subject is regards forward Deckard.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 191 of 202
                                                        Vol. I, Page 191


1                    MR. NOVICK:    Your Honor, I'd move this exhibit.

2                    MR. GUARNIERI:    No objection, Your Honor.

3                    THE COURT:    It will be admitted.

4         BY MR. NOVICK:

5         Q.   You said this is responding to a series of other

6         emails?

7         A.   It is.

8         Q.   Let's go to page 5 of this email chain.

9              Can you read or tell us what the email is, the

10        bottommost email?

11        A.   It says:    "Charlie, I know you were rerunning an

12        illustration, and I'm following up.      Did you ever find out

13        how much needed to go into the policy for this quarter or

14        month?    It's in grace period.    Thanks."

15        Q.   What's "grace period"?

16        A.   That's when a policy is pending lapse.

17        Q.   And what is Jenny asking in this email?

18        A.   She's asking Charlie how much money needs to go into

19        the policy to get it out of grace.

20        Q.   When a policy is in grace, there's an opportunity to

21        get it out of grace?

22        A.   There's a grace notice where you get 30 days to bring

23        the policy up to date, otherwise it will lapse.

24        Q.   And let's take a look at the next email, it begins on

25        the prior page, from Charlie Induddi.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 192 of 202
                                                        Vol. I, Page 192


1              Do you see that at the bottom?

2         A.   Yes.

3         Q.   And then to Jenny.

4              Can you read the response?

5         A.   From Charlie?

6         Q.   Yes, please.

7         A.   "I reran Deckard.     The second-year quarterly premium

8         is 14,000 per quarter.     But we are behind two, going on

9         three, on June 2, 2009.     I have attached an illustration.

10        Probably if we put a little more in to make up the time

11        issue, maybe 15K per quarter.      The minimums in the future

12        may be a bit lower, but these numbers work.       These numbers

13        can be extrapolated for the 10-million policy as well.           I

14        think we will be okay with the 10 million until its

15        anniversary.    In your file you should have an illustration

16        with the minimums annually for both.      Let me know if you

17        do, Charlie."

18        Q.   Okay.    Was that then forwarded to you?

19        A.   It was.

20        Q.   Now, let's go to page 3.

21             Did you forward that on?

22        A.   I did.

23        Q.   And let's go back to page 11, and I want to look

24        at -- well, first I want to look at your email.        It says

25        "Stefan wrote," and then on to page 2.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 193 of 202
                                                        Vol. I, Page 193


1              Could you just read that one line there?

2         A.   Start where it says from, "Reading"?

3         Q.   Correct.

4         A.   "From reading Charlie's email, it appears that we

5         should pay 30K now, and then 15K each in June and

6         September, to bring the policy up to date."

7         Q.   Okay.    And now, finally, can you read Mr. Carpenter's

8         email at the top?

9         A.   "I think that is dangerous unless we plan to hold

10        onto the money.    We should commit to specific policies and

11        get our partners to commit the amount.       I think Charlie is

12        wrong, and it will be a disaster if the carrier lapses

13        policy.   Have our people find out what is needed now."

14        Q.   So again, Mr. Carpenter, was he involved in making

15        decisions on how and how much to fund the policies in the

16        Charter Oak Trust?

17        A.   Yes.

18        Q.   And why would it be a disaster if the carrier lapsed

19        the policy?

20        A.   If the policy were to lapse, then there would be no

21        opportunity to sell it in the secondary market after a

22        two-year contestability period; and if the policy was to

23        be reinstated, the reinsured would have to go through

24        another medical to get the policy reinstated after it

25        lapsed.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 194 of 202
                                                        Vol. I, Page 194


1         Q.   There's no guarantee they would reinstate the policy

2         after it lapses, is that right?

3         A.   That is correct.

4         Q.   Let's take a look at tab 19.       That's Exhibit 2213.

5              What is this?

6         A.   It's an email from Charlie to Don Trudeau, myself,

7         Kathy Kehoe, and Dan.     It's a continuation of the previous

8         email.

9         Q.   So this is another response to one of those earlier

10        emails we just looked at?

11        A.   Correct.

12                    MR. NOVICK:   Your Honor, I'd move Exhibit 2213.

13                    MR. GUARNIERI:   No objection, Your Honor.

14                    THE COURT:    Thank you.

15        BY MR. NOVICK:

16        Q.   Can you read Mr. Westcott's or Mr. Induddi's response

17        to this email chain?

18        A.   Sure.

19             "The plan for all policies was to pay minimum,

20        usually annually starting in year two.       This method yields

21        the highest IRR for the policy.        Please let me know if

22        there are others that you need checked out that are in

23        year two.

24             "So instead of overpaying Deckard, we should use the

25        money to pay George Doug Sanders' last quarterly premium
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 195 of 202
                                                        Vol. I, Page 195


1         in its first-year first commission Policy No. JJ77041576,

2         at $61,925, due 5/2/2009, Charlie."

3         Q.   First of all, is what you just read, particularly the

4         first few sentences, the first couple of lines, consistent

5         with your understanding of how the funding of these

6         Charter Oak Trust policies were supposed to proceed?

7         A.   Yes.

8         Q.   And what does IRR stand for?

9         A.   Stands for "internal rate of return."

10        Q.   And why is that significant?

11        A.   The highest --

12        Q.   First of all, what is the IRR on the insurance

13        policy?

14        A.   The internal rate of return on an insurance policy is

15        the rate of return that you would get in regards to

16        premiums going into the policy versus the death benefit

17        that's paid out.

18        Q.   And why would that method yield the highest IRR for

19        the policy?

20        A.   Because you're putting in the minimum amount into the

21        policy to sustain the death benefit to eventually get paid

22        back on the death benefit.

23        Q.   Is IRR something that has significance with regard to

24        the funder and the life settlement market?

25        A.   Showing the return of the policy will give you based
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 196 of 202
                                                        Vol. I, Page 196


1         on the premiums going into it, so it would be used to

2         determine the value of the policy.

3         Q.   How typically are policies priced on the secondary

4         market, how does one -- is there a particular way to talk

5         about how policies are priced in the secondary market?

6         A.   The typical way is, it would be a percentage of the

7         face amount or the death benefit as a sale price.

8         Q.   Take a look at tab 20, Exhibit 2055.

9              What is this?

10        A.   It's an email from Guy Neumann, on Tuesday, July 10,

11        2007, to myself and Charlie Induddi, in regards to

12        settlement prices as a percentage of face based on ages.

13                    MR. NOVICK:   Your Honor, I'd move Exhibit 2055.

14                    MR. GUARNIERI:   Your Honor, objection on the

15        grounds of relevance, since Mr. Carpenter is not on this

16        email.

17                    MR. NOVICK:   These are co-conspirator

18        statements, Your Honor.

19                    THE COURT:    Okay.   Overruled.

20        BY MR. NOVICK:

21        Q.   Are you in this email, or is Mr. Neumann responding

22        to another email?

23        A.   Yes.

24        Q.   And is that from you?

25        A.   It is.
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 197 of 202
                                                        Vol. I, Page 197


1         Q.   Can you just read your -- the subject and the one

2         line that you wrote?

3         A.   "Charlie wanted to know if you had any information on

4         this."

5         Q.   By "this," what's the subject line of this email?

6         A.   "Settlement Price as a Percent of Face Based on

7         Ages."

8         Q.   Okay.   And can you read Mr. Neumann's response?

9         A.   Sure.

10             "There is no such guideline.      There are too many

11        moving parts to create such a chart.      For conservative

12        purposes, you can sort of count on a person over the age

13        of 75, with a standard or better U.L. policy getting at

14        least 20 percent of face.     Using 25 percent is not overly

15        aggressive, but anything north of that can create problems

16        in the future."

17        Q.   Why was this information relevant to Mr. Westcott at

18        the time?

19             Why were you answering this question or seeking an

20        answer for him on this question?

21        A.   It's a little bit relevant to Charlie in this

22        respect, because when a policy is sold in the secondary

23        market after the two-year contestability period of the

24        Charter Oak Trust, there was a certain percentage analysis

25        that would have to be paid back to the trust, and then the
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 198 of 202
                                                        Vol. I, Page 198


1         insured can potentially receive some funds above and

2         beyond the funding repayments when the policy is sold.

3         Q.   So why was it important for Charlie to know that

4         information; who was he interacting with?

5         A.   This is important for Charlie to pass along to his

6         brokers, and so they could pass it along to the clients

7         who were participating in the transaction.

8         Q.   And in your experience at the time, was 20 percent of

9         face, or 25 percent of face, typical of what you might

10        have expected; in other words, is that consistent with

11        your understanding as of July 2007?

12        A.   I never really participated in that end of the

13        transaction, so I wouldn't know.

14        Q.   Okay.   You mentioned earlier that insurance carriers

15        were not aware that the Charter Oak Trust policies were

16        financed or funded with the intent to sell them, correct?

17        A.   Correct.

18        Q.   Were you involved in discussions with carriers and

19        about carriers regarding potential issues with the Charter

20        Oak Trust?

21        A.   Yes, I was.

22        Q.   And do you recall in the discussions that you had, at

23        least within 100 Grist Mill Road, who else was involved in

24        those conversations?

25        A.   So that would be Dan, Guy, Charlie, Ed Waesche,
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 199 of 202
                                                        Vol. I, Page 199


1         myself.

2         Q.   What role did Mr. Carpenter play in those discussions

3         about issues with carriers?

4         A.   He was the one who would seek guidance on how we were

5         to respond to any concerns or issues that popped up from

6         the carriers.

7         Q.   Take a look at tab 21.      It's Exhibit 2111.

8              What is this?

9         A.   It's an email from Guy to Charlie, Amanda Rossi,

10        myself, me, and Dan.

11        Q.   What's the subject line?

12        A.   "Lincoln Conference Call."

13                    MR. NOVICK:    Your Honor, I'd offer Exhibit 2111.

14                    MR. GUARNIERI:    No objection, Your Honor.

15                    THE COURT:    Thank you.

16        BY MR. NOVICK:

17        Q.   Is this responding to an earlier email?

18        A.   It is.

19        Q.   And who is that from?

20        A.   Email from Charlie to Amanda, Guy, myself, and Dan.

21        Q.   Can you read briefly those four lines there?

22        A.   "Lincoln conference call will be Thursday at

23        1:30 p.m.   I will be in the office.     Very important we all

24        know what they want.      Let me know everyone can make it."

25        Q.   And how did Guy Neumann respond?
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 200 of 202
                                                        Vol. I, Page 200


1         A.   "Stefan, I will be on.     Dan will probably be in the

2         room . . . regards, Guy."

3         Q.   What did you understand, "Dan will probably be in the

4         room . . ." to mean?

5         A.   I think it's a foregone conclusion that Dan was going

6         to be in the room.

7         Q.   And was it always true that Mr. Carpenter was the one

8         doing the speaking on a phone call with the insurance

9         carrier?

10        A.   He wouldn't necessarily always be the one speaking;

11        but for conversations of this nature, he would definitely

12        be in the conference room.

13        Q.   Okay.   Let's take a look at Exhibit 22 -- excuse

14        me -- tab 22, Exhibit 2115.

15             What is that?

16        A.   So it's an email from Guy Neumann to Dan Carpenter,

17        Charlie Induddi, and myself.

18                   MR. BROWN:   Your Honor, can we have a moment

19        with the prosecutor?

20                   THE COURT:   Yes.

21                   MR. BROWN:   I gave counsel a number of them

22        before, and I understand that we've gone beyond what I

23        gave them.

24                         (Pause)

25                   THE COURT:   Mr. Novick, we're close to our
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 201 of 202
                                                        Vol. I, Page 201


1         adjournment time.

2                     MR. NOVICK:    It's not critical that I either get

3         through this or not.      I have several more to go through.

4                     THE COURT:    Okay.   So we'll continue on

5         Thursday.

6                     MR. NOVICK:    Yes, Your Honor.

7                     THE COURT:    Nine o'clock?

8                     MR. NOVICK:    Nine o'clock.

9                     THE COURT:    And government will provide the

10        defense with the documents that it expects to cover with

11        the witnesses on that day?

12                    MR. NOVICK:    Yes, Your Honor.   Like I said, I

13        anticipate that we're going to try to work out any issues

14        with admissibility, see that we don't have to go document

15        by document.

16                    THE COURT:    Thank you very much.

17                    We'll see you on Thursday.

18                         (Proceedings adjourned at 4:28 p.m.)

19

20

21

22

23

24

25
     Case 3:13-cr-00226-RNC Document 486 Filed 04/24/19 Page 202 of 202
                                                        Vol. I, Page 202


1                              C E R T I F I C A T E

2

3                           In Re: U.S. vs. CARPENTER

4

5

6                    I, Darlene A. Warner, RDR-CRR, Official Court

7         Reporter for the United States District Court for the

8         District of Connecticut, do hereby certify that the

9         foregoing pages are a true and accurate transcription of

10        my shorthand notes taken in the aforementioned matter to

11        the best of my skill and ability.

12

13

14

15
                          /s/__________________________
16
                           DARLENE A. WARNER, RDR-CRR
17                           Official Court Reporter
                           450 Main Street, Room #223
18                         Hartford, Connecticut 06103
                                 (860) 547-0580
19

20

21

22

23

24

25
